--------------------------------------------------------------------------------

Execution Version


Exhibit 10.1



AMENDMENT AGREEMENT (this “Amendment”), dated as of December 14, 2018, among LEE
ENTERPRISES, INCORPORATED (the “Borrower”), the Lenders party hereto, JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”), to
the Credit Agreement, dated as of March 31, 2014 (as heretofore amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders, the Administrative Agent
and the Collateral Agent. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
amended hereby).


WHEREAS, the parties hereto wish to amend the Credit Agreement to extend the
maturity of the Revolving Loan Commitments, to reduce the Revolving Credit
Commitments to $27,200,000 and to permit certain RL Lenders to terminate their
Revolving Credit Commitments and no longer be Lenders under the Credit Agreement
and to effect certain other changes described herein; and


WHEREAS, on the date hereof there are no Term Loans remaining outstanding.


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.          Amendment.


(a)          The Credit Agreement is, effective as of the Amendment Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example:  double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”).


(b)          Schedule 1 to the Credit Agreement is, effective as of the
Amendment Effective Date, hereby amended and restated in the form set forth in
Exhibit B hereto.


(c)          Exhibit K to the Credit Agreement is, effective as of the Amendment
Effective Date, hereby amended and restated in the form set forth in Exhibit C
hereto.


(d)          A new Schedule X shall be added to the Credit Agreement in the form
set forth in Exhibit D hereto.


(e)          Each RL Lender that executes and delivers to the Administrative
Agent the signature page hereof as an “Extending RL Lender” will become, on the
effectiveness of this Amendment, an RL Lender with Revolving Credit Commitments,
subject to all of the rights, obligations and conditions thereto under the
Amended Credit Agreement (an “Extending RL Lender”), in the principal amount of
such RL Lender’s Revolving Credit Commitments set forth on Exhibit B hereto
under the caption “Revolving Credit Commitments”.


(f)          Each RL Lender that executes and delivers to the Administrative
Agent the signature page hereof as an “Exiting RL Lender” will, on the
effectiveness of this Amendment, no longer be an RL Lender with Revolving Credit
Commitments under the Credit Agreement (an “Exiting RL Lender”).



--------------------------------------------------------------------------------

(g)          Each RL Lender agrees that notwithstanding Section 13.06, each
Exiting RL Lender shall, on the Amendment Effective Date, be paid any and all
Obligations owed to such Exiting RL Lender as of such date.


Section 2.          Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and each of the Lenders that:


(a)          The Borrower and each other Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
this Amendment and the other documents delivered pursuant to this Amendment
(collectively, including this Amendment, the “Amendment Documents”) to which it
is party and has taken all necessary Company action to authorize the execution,
delivery and performance by it of each of such Amendment Documents.  The
Borrower and each other Credit Party has duly executed and delivered each of the
Amendment Documents to which it is party, and each of such Amendment Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).


(b)          Neither the execution, delivery or performance by the Borrower or
any other Credit Party of the Amendment Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) contravenes any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) conflicts with or
results in any breach of any of the terms, covenants, conditions or provisions
of, or constitutes a default under, or results in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Credit Party or any of its Subsidiaries pursuant to the terms of
any material indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any of its property or assets is bound or to which it may be subject, or
(iii) violates any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries.


(c)          After giving effect to this Amendment, the representations and
warranties set forth in Section 8 of the Credit Agreement or in any Credit
Document are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (or all respects, as
applicable) as of such earlier date).


(d)          After giving effect to this Amendment, no Default or Event of
Default has occurred or is continuing.


Section 3.          Effectiveness.  This Amendment shall become effective as of
the date first set forth above (such date, if any, the “Amendment Effective
Date”) upon satisfaction of the following conditions:


(a)          the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent, the Borrower and each RL Lender
immediately prior to giving effect to this Amendment;


-2-

--------------------------------------------------------------------------------

(b)          the Administrative Agent shall have received payment in U.S.
Dollars from the Borrower of (x) all accrued and unpaid interest and fees up to,
but not including, the date of payment, with respect to the Loans and Letters of
Credit outstanding immediately prior to the date of payment for the account of
each Lender and (y) all Obligations owing to the Exiting RL Lenders;


(c)          [reserved];


(d)          the Administrative Agent shall have received the executed legal
opinion of Sidley Austin LLP and Lane and Waterman LLP, counsel to the Borrower
and its Subsidiaries, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;


(e)          the Administrative Agent shall have received the executed
Reaffirmation Agreement, substantially in the form attached hereto as Exhibit E
hereto, duly executed by each of the Reaffirming Parties (as defined in the
Reaffirmation Agreement);


(f)          after giving effect to the Amendment, (x) no Default or Event of
Default shall have occurred and be continuing and (y) all representations and
warranties made on the Amendment Effective Date by any Credit Party contained
herein, in the other Amendment Documents or in the other Credit Documents shall
be true and correct as of the Amendment Effective Date in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or in all respects, as applicable) as of such earlier date);


(g)          the Administrative Agent shall have received a certificate from
each Credit Party, dated the Amendment Effective Date, signed by the chairman of
the board, the chief executive officer, the president or any vice president of
such Credit Party, and attested to by the secretary or any assistant secretary
of such Credit Party, in form and substance reasonably acceptable to the
Administrative Agent with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent;


(h)          the Administrative Agent shall have received, at least five days
prior to the Amendment Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least 10 days prior
to the Amendment Effective Date;


(i)          all reasonable out-of-pocket expenses (including the reasonable
fees, disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Amendment Effective Date shall have been paid;


(j)          since September 30, 2018, nothing shall have occurred (and neither
any Agent nor the Required Lenders) shall have become aware of any facts or
conditions not previously known) which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect;


(k)          on or prior to the Amendment Effective Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with this



-3-

--------------------------------------------------------------------------------

Agreement, the other transactions contemplated hereby and the granting of Liens
under each applicable Security Document shall have been obtained and remain in
effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of this Agreement or the other transactions contemplated hereby or
otherwise referred to herein or therein.


(l)           on the Amendment Effective Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon this Agreement or the other
transactions contemplated hereby or otherwise referred to herein or therein.  On
the Amendment Effective Date, the Collateral Agent shall have continuing,
perfected Liens in the Collateral as and to the extent required under the terms
hereof and of the Security Documents;


(m)         on the Amendment Effective Date, there shall be no actions, suits or
proceedings pending or threatened with respect to this Agreement, any other
Credit Document or otherwise which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect;


(n)          the Administrative Agent shall have received a certificate from the
Borrower, dated the Amendment Effective Date, signed by the chairman of the
board, the chief executive officer, the president or any vice president of the
Borrower, and attested to by the secretary or any assistant secretary of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying on behalf of the Borrower that all the conditions in
paragraphs (f), (l) and (m) have been satisfied on such date; and


(o)          on or prior to the Amendment Effective Date, the Administrative
Agent shall have received true and correct copies of the consolidated balance
sheets of the Borrower and its Subsidiaries at September 30, 2018, and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower and its Subsidiaries for the fiscal year
ended September 30, 2018, which shall comply with the requirements for audited
annual financial statements described in Section 9.01(a) of the Credit
Agreement.


Section 4.          Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


Section 5.          Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 6.          Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7.          Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not (i) by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent, the Issuing Lender, in each
case under the Amended Credit Agreement or any other Credit Document, (ii)
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other provision of either such agreement or any other Credit Document or
(iii) serve to effect a novation of the Obligations. Each and every term,
condition,


-4-

--------------------------------------------------------------------------------

obligation, covenant and agreement contained in the Amended Credit Agreement or
any other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents. This Amendment shall
constitute a Credit Document for purposes of the Amended Credit Agreement and
from and after the Amendment Effective Date, all references to the Credit
Agreement in any Credit Document and all references in the Amended Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Amended Credit Agreement. Each of the Credit Parties hereby
consents to this Amendment and confirms that all obligations of such Credit
Party under the Credit Documents to which such Credit Party is a party shall
continue to apply to the Amended Credit Agreement.


[Remainder of page intentionally left blank]


-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




LEE ENTERPRISES, INCORPORATED
       


By:
/s/ Kevin D. Mowbray
 




Name: Kevin D. Mowbray
 


 
Title:   President and CEO
 



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
   
as Administrative Agent, as Collateral Agent and as an Extending Lender
         
By:
/s/ Inderjeet Singh Aneja
   
Name: Inderjeet Singh Aneja    
Title:   Vice President  



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as an Extending Lender
           
By:
/s/ Marguerite Sutton
   


Name:
Marguerite Sutton    


Title:
Vice President              
By:
/s/ Alicia Schug
   


Name:
Alicia Schug    

Title:

Vice President  



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
MUDRICK DISTRESSED OPPORTUNITY FUND GLOBAL, LP,
 
as an Exiting Lender
                     
By:

Mudrick GP, LLC, its General Partner                    
By:
/s/ John O’Callaghan
   


Name:

John O’Callaghan    


Title:

Corporate Secretary  



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
BLACKWELL PARTNERS LLC – SERIES A,
 
as an Exiting Lender
         
By: Mudrick Capital Management L.P., its Investment Manager
         
By:
/s/ John O’Callaghan
   


Name: John O’Callaghan    


Title:

Corporate Secretary  



[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A


Marked Amended Credit Agreement
(See Attached)



--------------------------------------------------------------------------------

Execution VersionAs Amended
by the Amendment Agreement,
dated as of December 14, 2018



--------------------------------------------------------------------------------



FIRST LIEN CREDIT AGREEMENT


among


LEE ENTERPRISES, INCORPORATED,


VARIOUS LENDERS


and


JPMORGAN CHASE BANK, N.A.,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT



--------------------------------------------------------------------------------


Dated as of March 31, 2014


--------------------------------------------------------------------------------



JPMORGAN SECURITIES LLC


and


DEUTSCHE BANK SECURITIES INC.,


as JOINT LEAD ARRANGERS
and
as JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS



      Page        
SECTION 1.
 
Definitions and Accounting Terms.
1
       
1.01
 
Defined Terms
1
1.02
 
Other Definitional Provisions
7074
       
SECTION 2.
 
Amount and Terms of Credit
7176
       
2.01
 
Loans
7176
2.02
 
Minimum Amount of Each Borrowing
7176
2.03
 
Notice of Borrowing
7276
2.04
 
Disbursement of Funds
7277
2.05
 
Notes
7378
2.06
 
Conversions
7479
2.07
 
Pro Rata Borrowings
7579
2.08
 
Interest
7580
2.09
 
Interest Periods
7681
2.10
 
Increased Costs, Illegality, etc.
7782
2.11
 
Compensation
7984
2.12
 
Change of Lending Office
7985
2.13
 
Replacement of Lenders
7985
2.14
 
Defaulting Lenders
86
       
SECTION 3.
 
Letters of Credit
8187
       
3.01
 
Letters of Credit
8187
3.02
 
Maximum Letter of Credit Outstandings; Final Maturities
8287
3.03
 
Letter of Credit Requests; Minimum Stated Amount
8288
3.04
 
Letter of Credit Participations
8389
3.05
 
Agreement to Repay Letter of Credit Drawings
8590
3.06
 
Increased Costs
8692
       
SECTION 4.
 
Commitment Fee; Fees; Reductions of Commitment
8693
       
4.01
 
Fees
8693
4.02
 
Voluntary Termination of Unutilized Revolving Loan Commitments
8794
4.03
 
Mandatory Reduction of Commitments and Revolving Loan Repayments
8894
       
SECTION 5.
 
Prepayments; Payments; Taxes
8895
       
5.01
 
Voluntary Prepayments
8895
5.02
 
Mandatory Repayments
9096
5.03
 
Method and Place of Payment
9299
5.04
 
Net Payments
9299
       
SECTION 6.
 
Conditions Precedent to the Effective Date
95101
       
6.01
 
Execution of Agreement; Notes
95102



(i)

--------------------------------------------------------------------------------

6.02
 
Officer’s Certificate
95102
6.03
 
Opinions of Counsel
95102
6.04
 
Company Documents; Proceedings; etc.
96102
6.05
 
Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements
96103
6.06
 
Adverse Change, Approvals
97103
6.07
 
Litigation
97104
6.08
 
Guarantee and Collateral Agreement; Intercompany Subordination Agreement
97104
6.09
 
Pledged Collateral
98104
6.10
 
Mortgage; Title Insurance; Survey; Landlord Waivers; etc.
99105
6.11
 
Historical Financial Statements; Projections
100107
6.12
 
Solvency Certificate; Insurance Certificates, etc.
100107
6.13
 
Fees, etc
101107
6.14
 
Consents
101107
6.15
 
Transaction Documents
101107
6.16
 
“Know-Your-Customer” Documentation
101108
       
SECTION 7.
 
Conditions Precedent to All Credit Events
101108
       
7.01
 
No Default; Representations and Warranties
102108
7.02
 
Notice of Borrowing; Letter of Credit Request
102108
7.03
 
No Excess Cash
102109
7.04
 
No Pulitzer Financial Covenant Default
103109
       
SECTION 8.
 
Representations, Warranties and Agreements
103109
       
8.01
 
Company Status
103109
8.02
 
Power and Authority
103110
8.03
 
No Violation
103110
8.04
 
Approvals
104110
8.05
 
Financial Statements; Financial Condition; Undisclosed Liabilities; Projections
104111
8.06
 
Litigation
106112
8.07
 
True and Complete Disclosure
106112
8.08
 
Use of Proceeds; Margin Regulations
106112
8.09
 
Tax Returns and Payments
106113
8.10
 
Compliance with ERISA
107113
8.11
 
Security Documents
108114
8.12
 
Properties
109115
8.13
 
Capitalization
109115
8.14
 
Subsidiaries
109116
8.15
 
Compliance with Statutes, etc.
109116
8.16
 
Investment Company Act
110116
8.17
 
Solvency
110116
8.18
 
Environmental Matters
110117
8.19
 
Employment and Labor Relations
111117
8.20
 
Intellectual Property, etc.
111118



(ii)

--------------------------------------------------------------------------------

8.21
 
Indebtedness
111118
8.22
 
Insurance
112118
8.23
 
Anti-Corruption Laws and Sanctions, Eetc
112.118
8.24
 
Representations and Warranties in Other Documents
112119
       
SECTION 9.
 
Affirmative Covenants
112119
       
9.01
 
Information Covenants
113119
9.02
 
Books, Records and Inspections; Quarterly Meetings
119126
9.03
 
Maintenance of Property; Insurance
119126
9.04
 
Existence; Franchises
120127
9.05
 
Compliance with Statutes, etc.
120127
9.06
 
Compliance with Environmental Laws
120127
9.07
 
ERISA
121128
9.08
 
End of Fiscal Years
122130
9.09
 
Performance of Obligations
122130
9.10
 
Payment of Taxes
123130
9.11
 
Use of Proceeds
123130
9.12
 
Excluded Domestic Subsidiaries; Further Assurances; etc.
123130
9.13
 
Ownership of Subsidiaries; etc.
125133
9.14
 
Foreign Subsidiaries
126133
9.15
 
Sanctioned Persons
126133
       
SECTION 10.
 
Negative Covenants
126133
       
10.01
 
Limitation on Indebtedness
126133
10.02
 
Limitation on Restricted Payments.
133140
10.03
 
Limitation on Liens
141149
10.04
 
Limitation on Restrictions on Distributions From Restricted Subsidiaries
142149
10.05
 
Limitation on Sales of Assets and Subsidiary Stock
145152
10.06
 
Limitation on Affiliate Transactions
147154
10.07
 
Merger and Consolidation
150157
10.08
 
Limitation on Lines of Business
153161

10.09
 
Lee Leverage Ratio
153161
10.10
 
Modifications of Certain Agreements; Limitations on Certain Payments
154161
10.11
 
Pulitzer Cash Flow
155163
10.12
 
Lee Entities Cash Flows
157165
10.13
 
Post-Amendment Requirements
165
       
SECTION 11.
 
Events of Default
157165
       
11.01
 
Payments
158165
11.02
 
Representations, etc.
158165
11.03
 
Covenants
158166
11.04
 
Default Under Other Agreements
158166
11.05
 
Bankruptcy, etc.
159167
11.06
 
ERISA
159167
11.07
 
Security Documents
160168
11.08
 
Subsidiaries Guarantee
160168



(iii)

--------------------------------------------------------------------------------

11.09
 
Intercompany Subordination Agreement
160168
11.10
 
Judgments
161169
11.11
 
Change of Control
161169
11.12
 
161
 
11.1311.12
 
Junior Intercreditor Agreement
161169
11.1411.13
 
Pari Passu Intercreditor Agreements
161169
       
SECTION 12.
 
The Administrative Agent
162170
       
12.01
 
Appointment
162170
12.02
 
Nature of Duties
163171
12.03
 
Lack of Reliance on the Administrative Agent
163171
12.04
 
Certain Rights of the Administrative Agent
164172
12.05
 
Delegation of Duties
172
12.0512.06
 
Reliance
164172
12.0612.07
 
Indemnification
164172
12.08
 
Posting of Communications
172
12.0712.09
 
The Administrative Agent in its Individual Capacity
164174
12.0812.10
 
Holders
165174
12.0912.11
 
Resignation by the Administrative Agent
165174
12.1012.12
 
Collateral Matters
166175
12.1112.13
 
Delivery of Information
167176
12.14
 
Certain ERISA Matters
177
       
SECTION 13.
 
Miscellaneous
167178
       
13.01
 
Payment of Expenses, etc.
167178
13.02
 
Right of Setoff
168179
13.03
 
Notices
169181
13.04
 
Benefit of Agreement; Assignments; Participations
170181
13.05
 
No Waiver; Remedies Cumulative
172183
13.06
 
Payments Pro Rata
172184
13.07
 
Calculations; Computations
173184
13.08
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
173184
13.09
 
Counterparts
174186
13.10
 
Effectiveness
174186
13.11
 
Headings Descriptive
175186
13.12
 
Amendment or Waiver; etc.
175186
13.13
 
Survival
177188
13.14
 
Domicile of Loans
177188
13.15
 
Register
177189
13.16
 
Confidentiality
178189
13.17
 
Application of Proceeds
179190
13.18
 
The Patriot Act
179191



(iv)

--------------------------------------------------------------------------------

SCHEDULE I
Commitments
SCHEDULE II
Lender Addresses
SCHEDULE III
[Reserved]
SCHEDULE IV
Plans
SCHEDULE V
Subsidiaries
SCHEDULE VI
Existing Indebtedness
SCHEDULE VII
Insurance
SCHEDULE VIII
Real Property
SCHEDULE IX
Litigation
SCHEDULE X
Post-Closing Items



EXHIBIT A-1
Form of Notice of Borrowing
EXHIBIT A-2
Form of Notice of Conversion/Continuation
EXHIBIT B-1
Form of Term Note
EXHIBIT B-2
Form of Revolving Note
EXHIBIT C
Form of Letter of Credit Request
EXHIBIT D
Form of Section 5.04(b)(ii) Certificate
EXHIBIT E
Form of Opinion of Lane & Waterman LLP and Sidley Austin LLP, special counsel to
the Credit Parties
EXHIBIT F
Form of Officers’ Certificate
EXHIBIT G
[Reserved]
EXHIBIT H
Form of Intercompany Subordination Agreement
EXHIBIT I
Form of Solvency Certificate
EXHIBIT J
Form of Compliance Certificate
EXHIBIT K
Form of Assignment and Assumption Agreement
EXHIBIT L-1
Form of Pulitzer Junior Intercreditor Agreement
EXHIBIT L-2
Form of Pulitzer Pari Passu Intercreditor Agreement
EXHIBIT M
Form of Prepayment Option Notice



(v)

--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of March 31, 2014, among LEE ENTERPRISES,
INCORPORATED, a Delaware corporation (the “Borrower”), the Lenders party hereto
from time to time, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent.  All capitalized terms used herein and defined in Section 1
are used herein as therein defined.


The parties hereto hereby agree as follows:


SECTION 1.          Definitions and Accounting Terms.


1.01          Defined Terms.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):


 “Acquired Indebtedness” shall mean, with respect to any Person, Indebtedness
(1) of a Person or any of its Subsidiaries existing at the time such Person is
merged or consolidated with the Borrower or a Restricted Subsidiary or becomes a
Restricted Subsidiary, (2) assumed in connection with the acquisition of assets
from such Person or (3) secured by a Lien encumbering any asset acquired by such
specified Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (1) of the preceding sentence, on
the date such Person is merged or consolidated with the Borrower or a Restricted
Subsidiary or becomes a Restricted Subsidiary and, with respect to clauses (2)
and (3) of the preceding sentence, on the date of consummation of such
acquisition of assets.


“Additional Security Documents” shall have the meaning provided in Section
9.12(b).


“Adjusted Consolidated Net Income” shall mean, as to any Person for any period,
Consolidated Net Income for such period for such Person and its Subsidiaries (A)
plus the sum of (without duplication) (i) the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash stock-based compensation and non-cash interest expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period and (ii) any extraordinary cash gains and any cash gains from
the sale or other disposition of assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period and (B) less the
sum of (without duplication) (i) the amount of all net non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period and (ii) any extraordinary cash losses and any cash losses from the
sale or other disposition of any assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period.


(1)

--------------------------------------------------------------------------------

“Adjusted Consolidated Lee Working Capital” shall mean, at any time,
Consolidated Lee Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Lee Current Liabilities at such time.


 “Adjusted Consolidated Pulitzer Working Capital” shall mean, at any time,
Consolidated Pulitzer Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Pulitzer Current Liabilities at such time.


“Adjusted Lee Net Income” shall mean, for any period, the Adjusted Consolidated
Net Income of the Borrower and its Subsidiaries minus the Adjusted Consolidated
Net Income of the Pulitzer Entities.


“Adjusted Pulitzer Net Income” shall mean, for any period, the Adjusted
Consolidated Net Income of the Borrower and its Subsidiaries minus the Adjusted
Consolidated Net Income of the Lee Entities.


“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to Section
12.0912.11.


“Affiliate” shall mean, with respect to any specified Person, any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


“Agent” shall mean and include each of the Administrative Agent, the Collateral
Agent and the Joint Lead Arrangers.


 “Agreement” shall mean this First Lien Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.


“Amendment Agreement” shall mean the Amendment Agreement, dated as of December
14, 2018, to this Agreement.


“Anti-Money Laundering Laws” shall have the meaning provided in Section
8.238.24(c).


“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


 “Applicable Margin” shall mean on and after the Effective Date, (A) with
respect to Revolving Loans maintained as (i) Base Rate Loans, a percentage per
annum equal to 4.50%, and (ii) Eurodollar Loans, a percentage per annum equal to
5.50%, and (B) with respect to Term



-2-

--------------------------------------------------------------------------------

Loans maintained as (i) Base Rate Loans, a percentage per annum equal to 5.25%,
and (ii) Eurodollar Loans, a percentage per annum equal to 6.25%.


“Applicable Parties” shall have the meaning provided in Section 12.08(c).


“Approved Electronic Platform” shall have the meaning provided in Section
12.08(a).


“Asset Acquisition” shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be consolidated or merged with the
Borrower or any Restricted Subsidiary or (2) the acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the assets of any
Person or a division, operating unit or other business of any Person.


“Asset Disposition” shall mean any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares or local ownership shares)
(it being understood that the Capital Stock of the Borrower is not an asset of
the Borrower), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction.


Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:




(1)
a disposition of assets by (i) a Restricted Subsidiary that is a Lee Entity to
the Borrower, (ii) by the Borrower or a Lee Entity that is a Restricted
Subsidiary to any Lee Entity that is a Restricted Subsidiary, or (iii) by any
Pulitzer Entity that is a Restricted Subsidiary to any other Pulitzer Entity
that is a Restricted Subsidiary;





(2)
the sale or disposition of cash or Cash Equivalents in the ordinary course of
business or the unwinding or termination of Hedging Obligations (and the payment
of any settlement amount or termination amount with respect thereto);





(3)
a disposition of inventory (including on an intercompany basis), vehicles, raw
materials or products or the sale of services in the ordinary course of
business;





(4)
a disposition of used, obsolete, worn out, damaged or surplus equipment or
equipment or assets that are no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and that are disposed
of in each case in the ordinary course of business;





(5)
the disposition of all or substantially all of the assets of the Borrower and
its Restricted Subsidiaries, taken as a whole, in a manner permitted pursuant to
Section 10.07 or any disposition that constitutes a Change of Control;



-3-

--------------------------------------------------------------------------------


(6)
an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or to a
Restricted Subsidiary and each other equity holder on a pro rata basis; provided
that (i) such issuance does not result in the Borrower or a Restricted
Subsidiary of the Borrower holding a smaller percentage of such Capital Stock
than immediately prior to such issuance, except as a result of rounding and (ii)
no such issuance shall result in any Lee Entity becoming a Pulitzer Entity;





(7)
(a) for purposes of Section 10.05 only, the making of a Permitted Investment or
a disposition subject to Section 10.02 (or that would be subject to Section
10.02 but for the exclusions therefrom) and (b) an Asset Swap;





(8)
dispositions of Capital Stock of a Restricted Subsidiary or other property or
assets in a single transaction or a series of related transactions with an
aggregate Fair Market Value of less than $5.0 million;





(9)
the creation of a Permitted Lien and dispositions in connection with Permitted
Liens;





(10)
dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;





(11)
(a) the licensing, sublicensing and/or cross-licensing of patents, trademarks,
copyrights, software, trade secrets, know-how and other intellectual property,
know-how or other general intangibles in the ordinary course of business, (b)
licenses, sublicenses, leases or subleases of other property in the ordinary
course of business and (c) the abandonment of patents, trademarks, copyrights,
software, trade secrets, know-how and other intellectual property, which, solely
in the case of this clause (c), in the Good Faith determination of the Borrower
is not material to the business of the Borrower and its Restricted Subsidiaries,
taken as a whole;





(12)
(a) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Related Business and (b)
dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such dispositions are promptly applied to the purchase price of such
replacement property;





(13)
(a) foreclosure on assets or transfers by reason of eminent domain or otherwise
and (b) dispositions of property subject to or resulting from casualty losses
and condemnation or similar proceedings (including dispositions in lieu
thereof);





(14)
any sale or other disposition of Capital Stock, Indebtedness, an Investment or
other securities of an Unrestricted Subsidiary;





(15)
dispositions in connection with a  Sale/Leaseback Transaction that is made for
cash consideration in an amount not less than the cost of the underlying fixed
or




-4-

--------------------------------------------------------------------------------

capital asset plus the cost of any repairs or improvements thereto and is
consummated within 365 days after the later of the date that the Borrower or any
Restricted Subsidiary acquires or completes the acquisition, repair or
construction, as applicable, of such fixed or capital asset;




(16)
the receipt by the Borrower or any Restricted Subsidiary of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective property or assets and such theft, loss, physical destruction or
damage, taking or similar event;





(17)
operating leases and subleases in the ordinary course of business;





(18)
the surrender or waiver of contract or litigation rights or claims or the
settlement, release, surrender or waiver of tort or other litigation rights or
claims or the surrender or waiver of rights or claims pertaining to any other
dispute or controversy of any kind;





(19)
(a) the contribution of any real property (including, without limitation, land,
buildings and fixtures) by the Borrower or any of its Restricted Subsidiaries to
a pension plan to satisfy funding obligations of the Borrower or any of its
Restricted Subsidiaries under such plan, (b) dispositions of residential real
property and related assets in the ordinary course of business in connection
with relocation activities for directors, officers, employees, members of
management or consultants of the Borrower or any Restricted Subsidiary and (c)
the expiration of any option agreement with respect to real or personal
property;





(20)
the transfer of improvements, additions or alterations in connection with the
lease or sublease of any property;





(21)
the issuance of Disqualified Stock or Preferred Equity that is permitted by
Section 10.01; and





(22)
a disposition (including, without limitation, (a) the issuance of Capital Stock
of a Restricted Subsidiary and (b) pursuant to buy/sell arrangements between the
joint venture parties set forth in the joint venture agreement or similar
agreements entered into with respect to such joint venture) in connection with
any Permitted Joint Venture Transaction.



“Asset Swap” shall mean an exchange or substantially concurrent purchase and
sale of Related Business Assets between the Borrower or any of its Restricted
Subsidiaries and another Person (it being understood that such assets may
include Capital Stock or other securities of another Person that owns such
Related Business Assets (or that is primarily engaged in a Related Business) or
that is or becomes a Restricted Subsidiary of the Borrower pursuant to such
transaction); provided that the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value
(such Fair Market Value to be determined, at the option of the Borrower, as of
the date a letter of intent for such transaction is



-5-

--------------------------------------------------------------------------------

entered into, as of the date of such transaction or as of the date of
contractually agreeing to such transaction).


“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).


“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction shall
mean, as at the time of determination, (1) if such Sale/Leaseback Transaction
does not constitute a Capitalized Lease Obligation, the present value
(discounted at the interest rate implicit in the transaction, as reasonably
determined by the Borrower) of the total obligations of the lessee for rental
payments (other than rental payments based upon such lessee’s revenues or other
operating results and without giving effect to any adjustments for changes in
the Consumer Price Index or similar adjustments) during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended), determined in accordance with GAAP or (2)
if such Sale/Leaseback Transaction constitutes a Capitalized Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capitalized Lease Obligations.”


“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, notices of any prepayments
pursuant to Section 5.01 and similar notices, any person or persons that has or
have been authorized by the Board of Directors of the Borrower to deliver such
notices pursuant to this Agreement and that has or have appropriate signature
cards on file with the Administrative Agent or the respective Issuing Lender, as
the case may be, (ii) delivering financial information and officer’s
certificates pursuant to this Agreement, the Chief Financial Officer, the
treasurer or the principal accounting officer of the Borrower, and (iii) any
other matter in connection with this Agreement or any other Credit Document, any
officer (or a person or persons so designated by any two officers) of the
Borrower.


“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, Disqualified Stock or Preferred Equity, the quotient obtained by
dividing (1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of
such Indebtedness or redemption or similar payment with respect to such
Disqualified Stock or Preferred Equity multiplied by the amount of such payment
by (2) the sum of all such payments.


“Bankruptcy Code” shall have the meaning provided in Section 11.05.


“Base Rate” shall mean, atfor any time,day, a rate per annum equal to the
highestgreatest of (ia) the Prime Lending Rate at such time, (ii) 1/2 of 1% in
excess of the overnight Federal Funds Rate at such timein effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (iiic) the Eurodollar
Rate for a Eurodollar Loan with a one-month Interest Period commencing at such
time plus 1.0%.  For the purposes of this definition, the Eurodollar Rate shall
be determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period)one month Interest Period on 


-6-

--------------------------------------------------------------------------------

such day (or (y) if a givensuch day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Eurodollar Rate for suchany day shall be based on the
Screen rRate determined by the Administrative Agent pursuant to preceding clause
(x) for the most recent Business Day preceding such(or if the Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the Base Rate
due to a change in the Prime Lending Rate, the Federal FundsNYFRB Rate or
suchthe Eurodollar Rate shall be effective as of the opening of business on the
dayfrom and including the effective date of such change in the Prime Lending
Rate, the Federal FundsNYFRB Rate or suchthe Eurodollar Rate, respectively.
Notwithstanding the foregoing in no event shall the Base Rate applicable to the
Term Loans If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.10, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. 
For the avoidance of doubt, if the Base Rate as determined pursuant to the
foregoing would be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement.


“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.


“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.


“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of Section 3(42) of ERISA
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


“Benefitted Lender” shall have the meaning provided in Section 13.02(c).


“Board of Directors” shall mean:




(1)
with respect to a corporation, the Board of Directors of the corporation or
(other than for purposes of determining Change of Control) any committee thereof
duly authorized to act on behalf of the Board of Directors with respect to the
relevant matter;





(2)
with respect to a partnership, the Board of Directors of the direct or indirect
general partner of the partnership; and





(3)
with respect to any other Person, the board or a committee of such Person
serving a similar function.



 “Borrower” shall have the meaning provided in the first paragraph of this
Agreement.


“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments or Loans of the respective Tranche on a
given date (or 


-7-

--------------------------------------------------------------------------------

resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.


“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which commercial banking institutions in New York, New York are authorized or
required by law to close.


 “Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.


“Capital Stock” of any Person shall mean (1) with respect to any Person that is
a corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Equity, and (2) with respect to any Person that is not a corporation, any and
all partnership, limited liability company, membership or other equity interests
of such Person, but in each case excluding any debt securities convertible into
or exchangeable for any of the foregoing


“Capital Times” shall mean The Capital Times Company and its successors and
assigns.


“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the balance sheet of the applicable Person in accordance with GAAP,
and the amount of Indebtedness represented by such obligation will be the
capitalized amount of such obligation at the time any determination thereof is
to be made or at such other time as may be specified herein as determined in
accordance with GAAP.  Notwithstanding the foregoing, to the extent a
Capitalized Lease Obligation was or would have been characterized as an
operating lease in accordance with GAAP on the Effective Date, then such
Capitalized Lease Obligations shall be excluded for purposes of (i) calculating
Consolidated Interest Expenses, (ii) calculating the Consolidated Leverage Ratio
and the Priority Leverage Ratio, (iii) determining the amount of Indebtedness
under Section 10.01 and (iv) determining the amount of Permitted Investments (to
the extent re-characterized as Capitalized Lease Obligations after such
obligation is entered into).


“Cash Equivalents” shall mean:




(1)
Dollars, or in the case of any Foreign Subsidiary, such currencies held by it
from time to time in the ordinary course of business;





(2)
securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality of the United States, having maturities
of not more than one year from the date of acquisition;



-8-

--------------------------------------------------------------------------------


(3)
marketable general obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having a credit rating of “A” (or the equivalent thereof) or better
from either S&P or Moody’s or, if applicable, their respective successors, or
carrying an equivalent rating by another Rating Agency if both of the two
foregoing Rating Agencies (or their respective successors, as applicable) cease
publishing ratings of such investments;





(4)
certificates of deposit, demand deposits, time deposits, eurodollar time
deposits, overnight bank deposits or bankers’ acceptances having maturities of
not more than one year from the date of acquisition thereof issued by any bank
or trust company (x) the long-term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by S&P (or, if
applicable, any successor thereto), or “A” or the equivalent thereof by Moody’s
(or, if applicable, any successor thereto) or carrying an equivalent rating by
another Rating Agency if both of the two foregoing Rating Agencies (or their
respective successors, as applicable) cease publishing ratings of such
investments or (y) the short term commercial paper of such bank or trust company
or its parent company is rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P (or, if applicable, any successor thereto) or
“P-1” or the equivalent thereof by Moody’s (or, if applicable, any successor
thereto), or carrying an equivalent rating by another Rating Agency if both of
the two foregoing Rating Agencies (or their respective successors, as
applicable) cease publishing ratings of such investments, and having combined
capital and surplus in excess of $500 million;





(5)
repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clauses (2), (3) and (4) above, entered
into with any bank or trust company meeting the qualifications specified in
clause (4) above;





(6)
commercial paper rated at the time of acquisition thereof at least “A-1” or the
equivalent thereof by S&P (or, if applicable, any successor thereto) or “P-1” or
the equivalent thereof by Moody’s (or, if applicable, any successor thereto), or
carrying an equivalent rating of another Rating Agency, if both of the two named
Rating Agencies cease publishing ratings of such investments, and in any case
maturing within one year after the date of acquisition thereof;





(7)
interests in any investment company or money market fund that invests 95% or
more of its assets in instruments of the type specified in clauses (1) through
(6) above;





(8)
money market funds that (i) comply with the criteria set forth in Rule 2A-7 of
the Investment Company Act of 1940, as amended, (ii) are rated at the time of
acquisition thereof “AAA” or the equivalent by S&P (or, if applicable, any
successor thereto) or “Aaa” or the equivalent thereof by Moody’s (or, if
applicable, any successor thereto), or carrying an equivalent rating by another




-9-

--------------------------------------------------------------------------------

Rating Agency if both of the two foregoing Rating Agencies (or their respective
successors, as applicable) cease publishing ratings of such investments and
(iii) have portfolio assets of at least $5.0 billion; and




(9)
in the case of any Foreign Subsidiary, direct obligations of the sovereign
nation (or any agency thereof) in which such Foreign Subsidiary is organized and
is conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case having maturities of
not more than twelve months from the date of acquisition thereof and other
short-term investments which are customarily used for cash management purposes
in any country in which such Foreign Subsidiary operates.



“Cash Management Obligations” shall mean obligations of the Borrower or any
Subsidiary in relation to Cash Management Services.


“Cash Management Services” shall mean (1) treasury, depository or cash
management services, arrangements or agreements (including, without limitation,
credit, debt or other purchase card programs and intercompany cash management
services) or any automated clearinghouse transfers of funds (including
reimbursement and indemnification obligations with respect to letters of credit
or similar instruments), and (2) netting services, overdraft protections,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, cash pooling and operational foreign exchange management,
Society for Worldwide Interbank Financial Telecommunication transfers and
similar programs).


“CDP” shall mean Community Distribution Partners, LLC and its successors.


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.


 “Change of Control” shall mean:




(1)
any “person” or “group” of related persons (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
majority of the total voting power of the Voting Stock of the Borrower (or its
successors by merger, consolidation or purchase of all or substantially all of
its assets);





(2)
the sale, assignment, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Restricted Subsidiary; or



-10-

--------------------------------------------------------------------------------


(3)
the adoption by the stockholders of the Borrower of a plan or proposal for the
liquidation or dissolution of the Borrower.



“Charges” shall have the meaning provided in Section 13.19.


“Claims” shall have the meaning provided in the definition of “Environmental
Claims” contained herein.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.


“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, all Mortgaged Properties and all cash and
Cash Equivalents delivered as collateral for any Obligations pursuant to this
Agreement and the other Credit Documents.


“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.


“Commitment” shall mean a Revolving Loan Commitment or a Term Loan Commitment,
as applicable.


“Commitment Fee” shall have the meaning provided in Section 4.01(a).


“Commitment Fee Percentage” shall mean on and after the Effective Date, with
respect to Commitment Fee in respect of the Revolving Credit Commitments, a
percentage per annum equal to 0.5%.


“Commodity Agreement” shall mean any commodity futures contract, commodity
option, commodity swap agreement, commodity collar agreement, commodity cap
agreement or other similar agreement or arrangement entered into by the Borrower
or any Restricted Subsidiary.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Common Stock” shall mean, with respect to any Person, any and all shares,
interest or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock or, in the case
of a Person that is not a corporation, similar common equity interests, in each
case whether or not outstanding on the Effective Date, and includes, without
limitation, all series and classes of such common stock or similar common equity
interests, as the case may be.


“Communications” shall have the meaning provided in Section 12.08(c).


-11-

--------------------------------------------------------------------------------

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).


“Company Affiliate” shall mean any Affiliate of the Borrower, except a
Subsidiary.


 “Consolidated EBITDA” shall mean, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period:




(1)
increased (without duplication) by the following items to the extent deducted in
calculating such Consolidated Net Income:





(a)
Consolidated Interest Expense; plus





(b)
Consolidated Income Taxes; plus





(c)
consolidated depreciation expense; plus





(d)
consolidated amortization expense or impairment charges recorded in connection
with the application of Accounting Standards Codification (“ASC”) No. 350
“Goodwill and Other Intangibles” and ASC No. 360 “Accounting for the Impairment
or Disposal of Long Lived Assets;” plus





(e)
other non-cash charges reducing Consolidated Net Income, including any
write-offs or write downs (excluding any such non-cash charge to the extent it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); plus





(f)
any non-cash compensation expense, charge, cost, accrual or reserve including
any such non-cash expense, charge, cost, accrual or reserve arising from grants
of restricted stock, restricted stock units, performance shares, stock options,
stock appreciation or similar rights or other rights or equity incentive
programs or awards to future, current or past officers, directors, members of
management, consultants and employees of the Borrower or any Restricted
Subsidiary; provided that such shares, options or other rights or awards can be
redeemed at the option of the holder only for Capital Stock of the Borrower
(other than Disqualified Stock) plus cash in lieu of fractional shares, options
or rights or awards (for purposes of clarity, it is understood and agreed that
any of the foregoing instruments shall be deemed to be redeemable only for
Capital Stock notwithstanding (i) the right of any holder thereof to surrender
any of the foregoing instruments to pay the exercise price thereof or taxes and
(ii) any obligation of the Borrower to purchase, redeem or otherwise acquire or
retire any of the foregoing (including, without limitation, at the option of the
holder thereof) pursuant to any stock option, stock purchase or other 



-12-

--------------------------------------------------------------------------------

equity incentive plan, award or agreement in connection with a change of control
of the Borrower or a similar transaction); plus




(g)
the amount of any fee, cost, charge, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters; plus





(h)
any proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four fiscal quarters); plus





(i)
any fees, costs, charges or other expenses (including legal, tax and structuring
fees, costs, charges and expenses) made or Incurred in connection with any
actual or proposed Investment, asset sale, acquisition, recapitalization,
issuance of Capital Stock, Incurrence of Indebtedness, any amendment,
modification or Refinancing of Indebtedness (including as a result of ASC No.
805 (or any successor or similar accounting standard or pronouncement) and
including expenses related to the early extinguishment of debt) or any other
transaction; plus





(j)
the amount of any restructuring charges (including lease termination, severance
and relocation expenses), integration costs or other business optimization
expenses or reserves or other non-recurring charges or expenses deducted (and
not added back) in such period in computing Consolidated Net Income;





 (2)
decreased (without duplication) by (a) non-cash items increasing Consolidated
Net Income of such Person for such period (excluding any items which represent
the recognition of deferred revenue or reversal of any accrual of, or reserve
for, anticipated cash charges that reduced Consolidated EBITDA in any prior
period), (b) Consolidated Income Taxes benefits, (c) any non-recurring gain,
including, without limitation, income or gains relating to the early
extinguishment of debt and (d) any amounts or proceeds under clause (1)(g) or
(h) above that increased Consolidated EBITDA in any prior period but that were
not received by such Person within the next four fiscal quarters; and





(3)
increased or decreased (without duplication) to eliminate the following items
reflected in Consolidated Net Income:





(a)
any net gain or loss resulting in such period from Hedging Obligations and the
application of ASC No. 815;



-13-

--------------------------------------------------------------------------------


(b)
all unrealized gains and losses relating to financial instruments to which fair
market value accounting is applied;





(c)
any net gain or loss resulting in such period from currency translation gains or
losses related to currency remeasurements of Indebtedness (including any net
loss or gain resulting from Hedging Obligations for currency exchange risk); and





(d)
effects of adjustments (including the effects of such adjustments pushed down to
the Borrower and its Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements in such period pursuant to GAAP resulting from
the application of purchase/acquisition accounting in relation to any completed
acquisition or other transaction.



Notwithstanding the foregoing, clauses (1)(b) through (j) relating to amounts of
a Restricted Subsidiary (other than a Subsidiary Guarantor) of a Person will be
added to Consolidated Net Income to compute Consolidated EBITDA of such Person
only to the extent (and in the same proportion) that the net income (loss) of
such Restricted Subsidiary (other than a Subsidiary Guarantor) was included in
calculating the Consolidated Net Income of such Person.


Notwithstanding the foregoing, the Consolidated EBITDA of the Pulitzer Entities
shall not be included in the calculation of Consolidated EBITDA for purposes of
determining the amount available under Section 10.02(a)(v)(C)(1) to make
Restricted Payments of the type described in Section 10.02(a)(i), (a)(ii),
(a)(iv) and (a)(v) until the Pulitzer Debt Satisfaction Date and so long as the
Second Lien Term Loans are outstanding and such agreement (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) includes provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the Loans or any other Pari Passu
Lien Indebtedness. For purposes of the foregoing, no Indebtedness under the
Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Indebtedness under the Second Lien Loan Documents) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person and its consolidated Restricted Subsidiaries or
other payments required to be made by such Person or any of its consolidated
Restricted Subsidiaries by any governmental authority, which taxes or other
payments are calculated by reference to the income or profits or capital of such
Person and/or its consolidated Restricted Subsidiaries (to the extent such
income or profits were included in computing Consolidated Net Income for such
period), including, without limitation, state, franchise and similar taxes and
foreign withholding taxes


-14-

--------------------------------------------------------------------------------

regardless of whether such taxes or payments are required to be remitted to any
governmental authority, computed on a consolidated basis in accordance with
GAAP.


“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the interest expense of such Person and its consolidated Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus to the extent not included in such interest expense:




(1)
the portion of any payments or accruals with respect to Capitalized Lease
Obligations or Attributable Indebtedness that are allocable to interest expense;





(2)
amortization of debt discount (including the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par) and debt
issuance costs (provided, however, that any amortization of bond premium will be
credited to reduce Consolidated Interest Expense unless, pursuant to GAAP, such
amortization of bond premium has otherwise reduced Consolidated Interest
Expense);





(3)
non-cash interest expense, but any non-cash interest income or expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP shall be excluded
from the calculation of Consolidated Interest Expense;





(4)
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing;





(5)
interest expense on Indebtedness of another Person that is Guaranteed by the
Borrower or any of its Restricted Subsidiaries or secured by a Lien on assets of
the Borrower or any of its Restricted Subsidiaries;





(6)
costs associated with entering into Hedging Obligations (including amortization
of fees) related to Indebtedness;





(7)
interest expense that was capitalized during such period; and





(8)
the cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than the Borrower and its Restricted Subsidiaries) in
connection with Indebtedness Incurred by such plan or trust.



For purposes of the foregoing, total interest expense will be determined (i)
after giving effect to any net payments made or received by the Borrower and its
Restricted Subsidiaries with respect to Interest Rate Agreements and (ii)
exclusive of amounts classified as other comprehensive income on the
consolidated balance sheet of the Borrower.  Notwithstanding anything to the
contrary contained herein, commissions, discounts, yield and other fees and
charges Incurred in connection with any transaction pursuant to which the
Borrower or its Restricted Subsidiaries may sell, convey or otherwise transfer
or grant a security


-15-

--------------------------------------------------------------------------------

interest in any accounts receivable or related assets shall be included in
Consolidated Interest Expense.


Notwithstanding the foregoing, the Consolidated Interest Expense of the Pulitzer
Entities shall not be included in the calculation of Consolidated Interest
Expense for purposes of determining the amount available under Section
10.02(a)(v)(C)(1) to make Restricted Payments of the type described in Section
10.02(a)(i), (a)(ii), (a)(iv) and (a)(v) until the Pulitzer Debt Satisfaction
Date and so long as the Second Lien Term Loans are outstanding and such
agreement (or any agreement or instrument governing any outstanding Indebtedness
Incurred to Refinance the Second Lien Term Loans) includes provisions requiring
that any cash flow of the Pulitzer Entities must be applied (or, at the option
of the lenders, must be applied), or that the Pulitzer Entities must use best,
reasonable best or commercially reasonable efforts to use any cash flow of the
Pulitzer Entities, to repay borrowings under the Second Lien Term Loans (or any
Indebtedness Incurred to Refinance the Second Lien Term Loans) before such cash
flow may be applied to pay principal of or interest on the Loans or any other
Pari Passu Lien Indebtedness.  For purposes of the foregoing, no Indebtedness
under the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance
the Indebtedness under the Second Lien Loan Documents) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination.


  “Consolidated Lee Current Assets” shall mean, at any time, the consolidated
current assets of the Lee Entities at such time, but excluding (i) the current
portion of deferred income taxes, (ii) the current portion of any valuation
allowance of deferred tax assets and (iii) assets held for sale by the Lee
Entities.


“Consolidated Lee Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Lee Entities at such time, but excluding (i) the
current portion of deferred income taxes, (ii) the current portion of any
Indebtedness under this Agreement, (iii) the current portion of any other
long-term Indebtedness which would otherwise be included therein and (iv)
liabilities incurred in connection with assets held for sale by the Lee
Entities.


“Consolidated Lee First Lien Leverage Ratio” shall mean, at any date of
determination, the ratio of:



(1)
the aggregate outstanding principal amount of Priority Payment Lien Obligations
and Pari Passu Lien Indebtedness of the Borrower and its Restricted
Subsidiaries, as of such date of determination (determined on a consolidated
basis in accordance with GAAP), to




(2)
Consolidated EBITDA of the Borrower for the four most recently completed fiscal
quarters ending on or prior to the date of determination for which annual or
quarterly financial statements are publicly available;



and in each case with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of Consolidated Leverage
Ratio; provided that, for the purpose of determining the Consolidated Lee First
Lien Leverage Ratio, any Consolidated EBITDA of any Pulitzer Entity will not be
included in the calculation of the


-16-

--------------------------------------------------------------------------------

 Consolidated Lee First Lien Leverage Ratio prior to the Pulitzer Debt
Satisfaction Date or so long as any Pulitzer First Lien Indebtedness is
outstanding or the Second Lien Term Loans are outstanding and the Second Lien
Loan Documents (or any agreement or instrument governing any outstanding
Indebtedness Incurred to Refinance the Second Lien Term Loans) include
provisions requiring that any cash flow of the Pulitzer Entities must be applied
(or, at the option of the lenders, must be applied), or that the Pulitzer
Entities must use best, reasonable best or commercially reasonable efforts to
use any cash flow of the Pulitzer Entities, to repay borrowings under the Second
Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) before such cash flow may be applied to pay principal of or interest
on the Loans or any other Pari Passu Lien Indebtedness.  For purposes of the
foregoing, the Second Lien Loan Documents (or any agreement or instrument
governing any outstanding Indebtedness Incurred to Refinance the Second Lien
Term Loans) will not be deemed to include provisions to the foregoing effect
solely by virtue of Liens on Lee Collateral, Pulitzer Collateral or other
collateral, guarantees, maturity or structural subordination.


“Consolidated Leverage Ratio” shall mean at any date of determination the ratio
of: (1) the sum (without duplication) of the aggregate outstanding amount of
Indebtedness of the Borrower and its Restricted Subsidiaries as of the date of
determination on a consolidated basis in accordance with GAAP to (2) the
Borrower’s Consolidated EBITDA for the four most recently completed fiscal
quarters (the “Four Quarter Period”) ending on or prior to the date of
determination for which annual or quarterly financial statements are available,
provided that any Indebtedness of any Pulitzer Entity and any Consolidated
EBITDA of any Pulitzer Entity will not be included in the calculation of the
Consolidated Leverage Ratio until the Pulitzer Debt Satisfaction Date,
provided further, that:




(1)
if the Borrower or any Restricted Subsidiary:





(a)
has Incurred any Indebtedness since the beginning of such Four Quarter Period
that remains outstanding on such date of determination or if the transaction
giving rise to the need to calculate the Consolidated Leverage Ratio includes an
Incurrence of Indebtedness, Consolidated EBITDA for such period will be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period and the
discharge of any other Indebtedness repaid, repurchased, redeemed, retired,
defeased or otherwise discharged with the proceeds of such new Indebtedness as
if such discharge had occurred on the first day of such Four Quarter Period; or





(b)
has repaid, repurchased, redeemed, retired, defeased or otherwise discharged any
Indebtedness since the beginning of such Four Quarter Period that is no longer
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio includes a discharge of
Indebtedness (in each case, other than Indebtedness Incurred under any revolving
Debt Facility unless such Indebtedness has been permanently repaid and the
related commitment terminated and not replaced), Consolidated EBITDA for such
period will 



-17-

--------------------------------------------------------------------------------

be calculated after giving effect on a pro forma basis to such discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
discharge had occurred on the first day of such Four Quarter Period;




(2)
if since the beginning of such Four Quarter Period, the Borrower or any
Restricted Subsidiary shall have made any Asset Disposition or disposed of or
discontinued (as defined under GAAP) any company, division, operating unit,
segment, business, group of related assets (provided that such group of related
assets has a Fair Market Value in excess of $2.5 million) or line of business or
if the transaction giving rise to the need to calculate the Consolidated
Leverage Ratio includes such a transaction:





(a)
the Consolidated EBITDA for such Four Quarter Period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) directly attributable to
the assets that are the subject of such disposition or discontinuation for such
Four Quarter Period or increased by an amount equal to the Consolidated EBITDA
(if negative) directly attributable thereto for such Four Quarter Period; and





(b)
Consolidated Interest Expense for such Four Quarter Period will be reduced by an
amount equal to the Consolidated Interest Expense directly attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, retired, defeased or otherwise discharged (to the extent the related
commitment is permanently reduced) with respect to the Borrower and its
continuing Restricted Subsidiaries in connection with such transaction for such
Four Quarter Period (or, if the Capital Stock of any Restricted Subsidiary is
sold, the Consolidated Interest Expense for such period directly attributable to
the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such sale);





(3)
if since the beginning of such Four Quarter Period the Borrower or any
Restricted Subsidiary (by merger or otherwise) shall have made an Investment in
any Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary or
is merged with or into the Borrower or a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in
connection with a transaction causing a calculation to be made hereunder, which
constitutes all or substantially all of a company, division, operating unit,
segment, business, group of related assets (provided that such group of related
assets has a Fair Market Value in excess of $2.5 million) or line of business,
Consolidated EBITDA for such Four Quarter Period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition occurred on the first day of such Four Quarter
Period; and



-18-

--------------------------------------------------------------------------------


(4)
if since the beginning of such Four Quarter Period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) shall have Incurred
any Indebtedness or discharged any Indebtedness or made any disposition or any
Investment or acquisition of assets that would have required an adjustment
pursuant to clause (1), (2) or (3) above if made by the Borrower or a Restricted
Subsidiary during such period, Consolidated EBITDA for such period will be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such Four Quarter Period.



If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness if such Interest Rate Agreement has a remaining term in excess
of twelve months).  If any Indebtedness that is being given pro forma effect
bears an interest rate at the option of the Borrower, the interest rate shall be
calculated by applying such optional rate chosen by the Borrower.  In making any
pro forma calculation, the amount of Indebtedness under any revolving Debt
Facility outstanding on the date of determination (other than any Indebtedness
Incurred under such facility in connection with the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio) will be deemed to be:




(i)
the average daily balance of such Indebtedness during the applicable Four
Quarter Period or such shorter period for which such facility was outstanding;
or





(ii)
if such facility was created after the end of such Four Quarter Period, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such determination.



For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from any Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
months after such date) or (y) determined in accordance with Regulation S-X
under the Securities Act; provided that, in connection with calculations to
determine compliance with Section 10.09 only, any pro forma adjustments for
Asset Acquisitions resulting from this definition shall not exceed 20% of
Consolidated EBITDA related to such Asset Acquisition.


“Consolidated Net Income” shall mean, as to any Person for any period, the net
income (loss) of such Person and its consolidated Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (before Preferred
Equity dividends other than with respect to Disqualified Stock); provided,
however, that there will not be included in such Consolidated Net Income:


-19-

--------------------------------------------------------------------------------


(1)
any net income (loss) of any Person if such Person is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
that:





(a)
subject to the limitations contained in clauses (3) through (7) below, the
Borrower’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person to the Borrower or any of its Restricted
Subsidiaries during such period (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(2) below); and





(b)
the Borrower’s equity in a net loss of any such Person for such period will be
included in determining such Consolidated Net Income to the extent such loss has
been funded with cash from the Borrower or a Restricted Subsidiary during such
period;





(2)
any net income (but not loss) of any Restricted Subsidiary (other than a
Subsidiary Guarantor) if such Restricted Subsidiary is subject to prior
government approval or other restrictions due to the operation of its charter or
any agreement, instrument (including, without limitation, the Pulitzer Debt, but
excluding any provisions of the Second Lien Loan Documents (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Indebtedness under the Second Lien Loan Documents) requiring that any cash flow
of the Pulitzer Entities must be applied (or, at the option of the lenders, must
be applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Term Loans (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the notes issued under the First Lien
Notes Indenture or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Indebtedness under the Second Lien Loan Documents)
will be deemed to include provisions to the foregoing effect solely by virtue of
Liens on Lee Collateral, Pulitzer Collateral or other collateral, guarantees,
maturity or structural subordination)), judgment, decree, order, statute, rule
or government regulation (which have not been waived), directly or indirectly,
on the payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:





(a)
subject to the limitations and other adjustments contained in clauses (3)
through (7) below, the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to




-20-

--------------------------------------------------------------------------------

another Restricted Subsidiary, to the limitation contained in this clause); and




(b)
the Borrower’s equity in a net loss of any such Restricted Subsidiary for such
period will be included in determining such Consolidated Net Income;





(3)
any after-tax effect of gain or loss (excluding all fees and expenses relating
thereto) realized upon sales or other dispositions of any assets of the Borrower
or any Restricted Subsidiary (including pursuant to any Sale/Leaseback
Transaction) other than in the ordinary course of business;





(4)
any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments;





(5)
the after-tax effect of any extraordinary gain or loss;





(6)
the cumulative effect of a change in accounting principles; and





(7)
any gain or loss (including expenses and charges with respect thereto) with
respect to disposed, abandoned, closed and discontinued operations (other than
assets held for sale) and any accretion or accrual of discounted liabilities and
on the disposal of disposed, abandoned and discontinued operations.



“Consolidated Pulitzer Current Assets” shall mean, at any time, the consolidated
current assets of the Pulitzer Entities at such time, but excluding (i) the
current portion of deferred income taxes, (ii) the current portion of any
valuation allowance of deferred tax assets and (iii) assets held for sale by the
Pulitzer Entities.


“Consolidated Pulitzer Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Pulitzer Entities at such time, but
excluding (i) the current portion of deferred income taxes, (ii) the current
portion of any Indebtedness under this Agreement, (iii) liabilities incurred in
connection with assets held for sale by the Pulitzer Entities and (iv) the
current portion of any other long-term Indebtedness which would otherwise be
included therein.


“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of assets which would appear on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.


 “Contingent Obligation” shall mean, with respect to any Person, any obligation
of such Person Guaranteeing in any manner, whether directly or indirectly, any
obligation that does not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”), including any obligation (so long as such
obligation does not constitute Indebtedness) of such Person, whether or not
contingent: (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds: (i) for the purchase or payment of any such primary obligations; or (ii)
to maintain the working capital



-21-

--------------------------------------------------------------------------------

or equity capital of the primary obligator or otherwise to maintain the net
worth or solvency of the primary obligor; or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.


“Controlled Entity” shall mean any of the Subsidiaries of the Borrower and any
of their or the Borrower’s respective Controlled Company Affiliates.  As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Controlled Entity” shall mean any of the Subsidiaries of the Borrower and any
of their or the Borrower’s respective Controlled Company Affiliates.


 “Credit Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement, the Intercompany Subordination Agreement, the Pari Passu
Intercreditor Agreement, the Junior Intercreditor Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, the
other Intercreditor Agreements, each Note and each other Security Document.


“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.


“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.


“DBSI” shall mean Deutsche Bank Securities Inc.


 “Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement as to which such Person is a party or a
beneficiary.


“DBSI” shall mean Deutsche Bank Securities Inc.


“Debt Facility” or “Debt Facilities” shall mean, with respect to the Borrower or
any Restricted Subsidiary, one or more financing arrangements (including,
without limitation, credit facilities, indentures, commercial paper facilities
and note purchase agreements and including this Agreement and the Second Lien
Loan Agreement, but excluding the Pulitzer Debt) providing for revolving credit
loans, term loans, letters of credit or other indebtedness or issuances of debt
securities evidenced by notes, debentures, bonds or similar instruments, in each
case, as amended, restated, supplemented, modified, renewed, refunded, replaced
or Refinanced (including by means of sales of debt securities) in whole or in
part from time to time (and whether or not with the original trustee,
administrative agent, holders, investors, underwriters, agents, lenders or other
parties or other trustees, administrative agents, holders, investors,
underwriters, agents, lenders or other parties), including, without limitation,
any agreement extending the maturity thereof or increasing the amount of
available borrowings thereunder pursuant to incremental facilities or adding
Subsidiaries of the Borrower or other Persons as

-22-

--------------------------------------------------------------------------------

guarantors thereunder, and whether or not increasing the amount of Indebtedness
that may be issued thereunder.


 “Default” shall mean any event or condition that is, or after notice or passage
of time or both would be, an Event of Default.


“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.


“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated. in the original principal amount of $264,000,000, (b) the
revolving line of credit promissory note, dated October 1, 2002, made by Lee
Enterprises, Incorporated payable to Lee Consolidated Holdings Co., (c) the
promissory note, dated July 1, 2002, made by Lee Publications, Inc. payable to
Lee Consolidated Holdings Co., in the original principal amount of $59,300,000,
and (d) the promissory note, dated July 1, 2002, made by Sioux City Newspapers,
Inc. payable to Lee Consolidated Holdings Co., in the original principal amount
of $59,300,000, as each such note is amended, restated, modified and/or
supplemented from time to time, and any replacements or refinancings thereof in
each case subject to an Intercompany Subordination Agreement.


“Designated Non-cash Consideration” shall mean any consideration which is not
cash or Cash Equivalents received by the Borrower or its Restricted Subsidiaries
in connection with an Asset Disposition that is designated as Designated
Non-cash Consideration pursuant to an Officers’ Certificate executed by the
Borrower at or about the time of such Asset Disposition. Any particular item of
Designated Non-cash Consideration will cease to be considered to be outstanding
once it has been transferred, sold or otherwise exchanged for or converted into
or for cash or Cash Equivalents.


 “Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in each case by its terms or at
the option of the holder) or upon the happening of any event:




(1)
matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock and cash in lieu of
fractional shares or other securities) pursuant to a sinking fund obligation or
otherwise;





(2)
is convertible into or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary (it being understood that upon
such conversion or exchange it shall be an Incurrence of such Indebtedness or
Disqualified Stock)); or



-23-

--------------------------------------------------------------------------------


(3)
is redeemable at the option of the holder of the Capital Stock in whole or in
part (other than redeemable only for Capital Stock of such Person which is not
itself Disqualified Stock and cash in lieu of fractional shares),



in each case on or prior to the date that is 91 days after the earlier of the
final maturity date of the Loans and the date the Loans are no longer
outstanding; provided, however, that only the portion of Capital Stock that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock; provided, further that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of a change of control or asset disposition, or upon the occurrence
of events or circumstances that would also constitute a Change of Control or
Asset Disposition hereunder, shall not constitute Disqualified Stock if the
terms of such Capital Stock (and all such securities into which it is
convertible or for which it is exchangeable) provide that such Person may not
repurchase or redeem any such Capital Stock (and all such securities into which
it is convertible or for which it is exchangeable) pursuant to such provision
prior to any required prepayment of the Loans; provided, further, that Capital
Stock will not be deemed to be Disqualified Stock as a result of provisions in
any stock option, stock purchase or other equity incentive plan or any awards or
agreements issued or entered into thereunder that require such Person or any of
its Subsidiaries or gives any current or former employee, members of management,
director, officer or consultant or their respective assigns, estates, executors,
administrators, family members, spouses, former spouses, domestic partners,
former domestic partners or heirs the right to require such Person or any of its
Subsidiaries to purchase, redeem or otherwise acquire or retire any such Capital
Stock or other awards (including, without limitation, options, warrants,
restricted stock units or other rights to purchase or acquire Capital Stock,
restricted stock or similar instruments) issued or issuable under such plan,
award or agreement.


“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.


“Dividing Person” shall have the meaning assigned to it in the definition of
“Division”.


“Division” shall mean the division of the assets, liabilities and/or obligations
of a Person (the “Dividing Person”) among two or more Persons (whether pursuant
to a “plan of division” or similar arrangement), which may or may not include
the Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Domestic Subsidiary” shall mean a Restricted Subsidiary that is not a Foreign
Subsidiary.


“Drawing” shall have the meaning provided in Section 3.05(b).


“Effective Date” shall have the meaning provided in Section 13.10.


-24-

--------------------------------------------------------------------------------

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
person with the intent to sign, authenticate or accept such contract or record.


“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.


“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.


“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or harmful or deleterious substances, including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any sub-sequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
whichthat, together with the Borrower or a Subsidiary of the Borrower would be
deemed to be a “treated as a single employer” (i) within the meaning ofunder
Section 414(b), (c), (m) or (o) of the Code or as under common control with the
Borrower or a Subsidiary of the Borrower under Section 4001 of ERISA, or (ii) as
a result of the Borrower or a Subsidiary of the Borrower being or having been a
general partner of such person.


-25-

--------------------------------------------------------------------------------

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.


“Eurodollar Base Rate” shall mean (a), with respect to eachany Eurodollar Loan
for any Interest Period for a Eurodollar Loan, (i) the, a rate per annum
determined on the basis of the rate for deposits inequal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period commencing on the first day of such
Interest Period appearing on the Reuters Screenas displayed on pages LIBOR01 or
LIBOR02 (or any successor page or pages) as of 11:00 A.M. (London time), on the
applicable Interest Determination Date, provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
clause (a), the rate above instead shall be the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender (or, if the Administrative Agent is not a Lender
with respect thereto, taking the average principal amount of the Eurodollar Loan
then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurodollar Loan commencing
two Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, in either case divided (and rounded upward to the
nearest 1/100 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).  Notwithstanding the
foregoing in no event shall the Eurodollar Rate applicable to the Term Loans be
less than 1.00%.of the Reuters Screen that displays such rate (or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) as of the Specified Time on the Quotation Day for
such Interest Period; provided that if the Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time (provided
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement).


“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.


 “Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:


Eurodollar Base Rate



-26-

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements



Notwithstanding the foregoing in no event shall the Eurodollar Rate applicable
to the Term Loans be less than 1.00%.


 “Event of Default” shall have the meaning provided in Section 11.


“Excess Cash Flow” shall mean, for any fiscal quarter of the Borrower, the
remainder of:


(a) the sum of, without duplication, (i) Adjusted Lee Net Income for such fiscal
quarter, (ii) the decrease, if any, in Adjusted Consolidated Lee Working Capital
from the first day to the last day of such fiscal quarter, (iii) the aggregate
amount of Revolving Loans made during such fiscal quarter and (iv) any dividends
or other distributions paid, distributed or made by a Pulitzer Entity (other
than such amounts constituting Pulitzer Excess Cash Flows that are applied to
repay the Second Lien Term Loans) in favor, or for the benefit of, a Lee Entity
to the extent such dividend or other distribution is declared, paid or made in
cash during such fiscal quarter, minus


(b) the sum of, without duplication, (i) the aggregate amount of all Capital
Expenditures made by the Lee Entities during such fiscal quarter (other than
Capital Expenditures to the extent financed with equity proceeds, Capital Stock,
asset sale proceeds (other than current assets), insurance proceeds or
Indebtedness (other than Revolving Loans)), (ii) the aggregate amount of all
permanent principal payments of Indebtedness for borrowed money of the Lee
Entities and the amount of all permanent repayments of the principal component
of Capitalized Lease Obligations of the Lee Entities during such fiscal quarter
(other than (1) repayments made with the proceeds of asset sales (other than
current assets), equity proceeds, Capital Stock, insurance or Indebtedness and
(2) repayments of Loans, provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were (x) required as
a result of a Scheduled Term Loan Repayment pursuant to Section 5.02(b) or (y)
made as a voluntary prepayment pursuant to Section 5.01 with internally
generated funds (but in the case of a voluntary prepayment of Revolving Loans,
whether or not accompanied by a voluntary reduction of the Total Revolving Loan
Commitment in an amount equal to such prepayment)), (iii) the increase, if any,
in Adjusted Consolidated Lee Working Capital from the first day to the last day
of such fiscal quarter and (iv) without duplication of any amounts deducted in
arriving at (x) Adjusted Lee Net Income, (y) Adjusted Consolidated Lee Working
Capital and (z) for any prior fiscal quarter, Excess Cash Flow, any other
amounts (I) paid in respect of (i) Permitted Investments, (ii) Plan
contributions permitted under this Agreement or (iii) Restricted Payments, in
each case, which are permitted to be made by the Lee Entities hereunder and are
actually paid in cash during such fiscal quarter or (II) which are projected in
Good Faith by the Borrower to be made in respect of Permitted Investments in
cash in the next succeeding fiscal quarter which are permitted to be made by the
Lee Entities hereunder; provided that, in the case of the foregoing clause (iii)
Excess Cash Flow shall not be reduced by (x) repayments or prepayments of any
Intercompany Debt owing by any Lee Entity to any Pulitzer Entity and (y) at any
time after the Pulitzer Debt



-27-

--------------------------------------------------------------------------------

Satisfaction Date, any repayments, prepayments or payments on or in respect of
the Second Lien Term Loans, in such case under clauses (x) and (y) other than
such payments made from cash flows of the Lee Entities pursuant to Section
10.11(c).


“Excess Cash Flow Payment Date” shall mean the first Business Day on or after
the date occurring 45 days after the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter of the Borrower ending June 29,
2014).


“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
quarter of the Borrower.


“Excess Cash Flow Repayment Amount” shall mean, with respect to any Excess Cash
Flow Payment Period, an amount equal to 90% of Excess Cash Flow.


 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Excluded Contributions” shall mean the Net Cash Proceeds or the Fair Market
Value of the assets (as determined conclusively by the Borrower) received by the
Borrower after the Effective Date from: (a) capital contributions to its common
equity capital; and (b) the sale (other than to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination) of Capital Stock
(other than Disqualified Stock) of the Borrower, in each case of clauses (a) and
(b), designated as Excluded Contributions pursuant to an Officer’s Certificate
on or promptly after the date such capital contributions are made or the date
such Capital Stock is sold, as the case may be.


“Excluded Domestic Subsidiary” shall mean Pulitzer and each Domestic Subsidiary
of Pulitzer until such time as the Pulitzer Debt Satisfaction Date shall have
occurred.


“Excluded Property” shall have the meaning provided in the Guarantee and
Collateral Agreement.


“Excluded Real Property” shall have the meaning provided in Section 9.12(b).


“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
(a) any Swap Obligation if, and to the extent that, and only for so long as, 
all or a portion of the guarantee of such Subsidiary Guarantor of, or the grant
by such Subsidiary Guarantor of a security interest to secure, as applicable,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Subsidiary Guarantor becomes or would
become effective with respect to such Swap Obligation



-28-

--------------------------------------------------------------------------------

or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Subsidiary Guarantor as specified in any agreement between the relevant
Loan Parties and counterparty applicable to such Swap Obligations, and agreed by
the Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.


“Excluded Taxes” shall have the meaning provided in Section 5.04(a).


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.04, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 5.04(b) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.


“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any Capital Stock in TNI Partners.


“Existing Credit Agreement” shall mean the Exit Credit Agreement, dated as of
January 30, 2012, as amended, supplemented or otherwise modified prior to the
Effective Date, among the Borrower, Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent, and the lenders from time to time
party thereto.


“Existing Indebtedness” shall have the meaning provided in Section 8.21.


“Existing Indebtedness Agreements” shall have the meaning provided in Section
6.05.


 “Existing Second Lien Credit Agreement” shall mean the Second Lien Loan
Agreement, dated as of January 30, 2012, as amended, supplemented or otherwise
modified prior to the Effective Date, among the Borrower, Wilmington Trust,
National Association, as administrative agent and collateral agent, and the
lenders from time to time party thereto.


-29-

--------------------------------------------------------------------------------

“Facility” shall mean each of the Term Loan Facility and the Revolving Facility,
as applicable.


“Facing Fee” shall have the meaning provided in Section 4.01(c).


“Fair Market Value” shall mean, with respect to any property or assets, the
price that would reasonably be expected to be paid in an arm’s length
transaction, for cash, between a willing seller and a willing buyer, neither of
whom is under undue pressure or compulsion to complete the transaction. Fair
Market Value shall be determined, except as otherwise provided, by (x) if such
decision involves a determination of Fair Market Value equal or less than $30.0
million, in good faith by any member of the Senior Management of the Borrower
and (y) if such decision involves the determination of Fair Market Value in
excess of $30.0 million, in good faith by the Board of Directors of the
Borrower.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.


“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the effective federal funds rate;
provided that if the Federal Funds Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.


“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.


“First Lien Documents” shall mean the Credit Documents, the First Lien Notes
Documents and the Pari Passu First Lien Documents.


“First Lien Indebtedness” shall mean the Indebtedness outstanding under the
First Lien Documents.


“First Lien Notes Documents” shall mean the First Lien Notes Indenture and all
other instruments, agreements and other documents executed and delivered with
respect to the First Lien Notes Indenture (including, without limitation, the
notes issued thereunder), as in effect on the Effective Date (or, to the extent
any entered into after the Effective Date in


-30-

--------------------------------------------------------------------------------

accordance with the terms of this Agreement, as in effect on the original date
thereof) and as the same may be amended, restated, modified or supplemented from
time to time in accordance with the terms hereof and thereof.


“First Lien Notes Indenture” shall mean the Indenture, dated as of the Effective
Date, among the Borrower, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee, as in effect on the Effective Date and as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.


“First Lien Notes Obligations” means all Payment Obligations under the First
Lien Notes Indenture and the other First Lien Notes Documents.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.


“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.


“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States or any state thereof or the District of
Columbia and any Restricted Subsidiary of such Restricted Subsidiary.


“Four Quarter Period” shall have the meaning provided in the definition of
“Consolidated Leverage Ratio”.


“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on September 29, 2013, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the U.S. accounting
profession; provided that, for purposes of any reports or financial statements
required to be delivered under Section 9, “GAAP” shall refer to “GAAP” as in
effect on the date thereof and from time to time.


“Good Faith by the Borrower” shall mean the decision in good faith by the Chief
Financial Officer or Chief Accounting Officer of the Borrower, after appropriate
consultation with legal counsel.


-31-

--------------------------------------------------------------------------------

“Group Members” shall be the collective reference to the Borrower and its
Subsidiaries.


 “Guarantee” shall mean any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:




(1)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other financial obligations of such other Person (whether
arising by virtue of partnership arrangements, or by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise); or





(2)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part);



provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.


“Guarantee and Collateral Agreement” shall have the meaning provided in Section
6.08(a).


“Guarantor Subordinated Obligation” shall mean, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Effective Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations of such Subsidiary Guarantor under the
Guarantee and Collateral Agreement pursuant to its terms or a written
agreement.  No Indebtedness of a Subsidiary Guarantor shall be deemed to be
subordinated or junior in right of payment to the Obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement solely by virtue of
Liens, guarantees, maturity or payments or structural subordination.


“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable statute specifically names in the term “Environmental Law” above; and
(c) any other chemical, material or substance, the exposure to, or Release of
which is prohibited, limited or regulated by any governmental authority.


-32-

--------------------------------------------------------------------------------

 “Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.


“IBA” shall have the meaning provided in Section 1.03.


“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary (other than a Foreign Subsidiary) of the Borrower with (1) total
assets of less than $5.0 million as of the date of the most recently ended
fiscal quarter for which financial statements are available and (2) total
revenues of less than $5.0 million for the four most recently completed fiscal
quarters ending on or prior to the date of determination for which financial
statements are available; provided that a Wholly Owned Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly, Incurs
any Pari Passu Lien Indebtedness or Priority Payment Lien Obligations.


“Impacted Interest Period” shall have the meaning provided in “Eurodollar Base
Rate”.


“Incur” shall mean to issue, create, assume, Guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or Capital Stock of
a Person existing at the time such Person becomes a Restricted Subsidiary
(whether by merger, consolidation, acquisition or otherwise) will be deemed to
be Incurred by such Person at the time it becomes a Restricted Subsidiary of the
Borrower; and the terms “Incurred” and “Incurrence” have meanings correlative to
the foregoing. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial discounted amount thereof.


“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):




(1)
the principal of and premium, if any (but solely to the extent that premium
shall have become due and payable) in respect of indebtedness of such Person for
borrowed money;





(2)
the principal of and premium, if any (but solely to the extent that premium
shall have become due and payable) in respect of obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;





(3)
the principal component of all obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto, except to the extent such
reimbursement obligation relates to a Trade Payable or similar obligation to a
trade creditor, in each case incurred in the ordinary course of business) other
than obligations with respect to letters of credit, bankers’ acceptances or
similar instruments securing obligations (other than obligations described in
clauses (1) and (2) above and clause (5) below) entered into in the ordinary
course of business of such Person to the extent such letters of credit, bankers’
acceptances




-33-

--------------------------------------------------------------------------------

or similar instruments are not drawn upon or, to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit, bankers’ acceptances or similar instruments;




(4)
the principal component of all obligations of such Person to pay the deferred
and unpaid purchase price of property (except Trade Payables), which purchase
price is due more than six months after the date of placing such property in
service or taking delivery and title thereto, except (i) any such balance that
constitutes a Trade Payable, accrued liability or similar Payment Obligation to
a trade creditor, in each case accrued in the ordinary course of business, and
(ii) any earn-out Payment Obligation until the amount of such Payment Obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP;





(5)
Capitalized Lease Obligations and all Attributable Indebtedness of such Person
that appears as a liability on the balance sheet of such Person under GAAP;





(6)
the greater of the maximum mandatory redemption or repurchase price (not
including, in either case, any redemption or repurchase premium) or the
liquidation preference of any Disqualified Stock of such Person or, with respect
to any Subsidiary of such Person that is not a Subsidiary Guarantor, any
Preferred Equity of such Subsidiary (but excluding in each case any accrued or
accumulated dividends);





(7)
the principal component of all Indebtedness of other Persons secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;





(8)
the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear as a liability
on the balance sheet of such Person); and





(9)
to the extent not otherwise included in this definition, net Hedging Obligations
of such Person (the amount of any such obligations to be equal at any time to
the termination value (giving effect to any netting arrangements) of such
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such time).



In no event shall the term “Indebtedness” include (i) any Indebtedness under any
overdraft or cash management facilities so long as any such Indebtedness is
repaid in full no later than five Business Days following the date on which it
was Incurred or in the case of such Indebtedness in respect of credit or
purchase cards, within 60 days of its Incurrence, (ii) obligations in respect of
performance, appeal or other surety bonds or completion Guarantees Incurred in
the ordinary course of business, (iii) any obligations in respect of a lease
properly classified as an operating lease in accordance with GAAP, (iv) any
liability for federal, state,


-34-

--------------------------------------------------------------------------------

local or other taxes not yet delinquent or being contested in good faith and for
which adequate reserves have been established to the extent required by GAAP,
(v) any customer deposits or advance payments received in the ordinary course of
business, (vi) customary indemnification obligation and post-closing payment
adjustments in connection with the purchase of a business or assets to which the
seller of such business or assets may become entitled to the extent such payment
is determined by a final closing balance sheet or is dependent upon the
performance of such business after closing, provided that, at the time of
closing, the amount of any such payment is not determinable and, to the extent
such payment thereafter becomes fixed and determined, the amount is paid within
60 days thereafter unless such payment is being contested by appropriate action,
(vii) any Contingent Obligations in respect of workers’ compensation claims,
early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes, (viii) joint and several tax liabilities arising by operation of
consolidated return, fiscal unity or similar provisions of applicable law or
(ix) Contingent Obligations Incurred in the ordinary course of business or other
Contingent Obligations arising in the ordinary course of business and not with
respect to borrowed money.


The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.  Notwithstanding the
foregoing, money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of interest on such Indebtedness
shall not be deemed to be “Indebtedness”.


For purposes of determining compliance with any covenant contained in this
Agreement (including the computation of the Consolidated Leverage Ratio and the
Priority Leverage Ratio), Indebtedness shall be determined without giving effect
to (a) any election under ASC No. 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value” (as defined therein) and (b) any treatment of Indebtedness in
respect of convertible debt instruments under ASC No. 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described herein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.


“Indemnified Taxes” shall have the meaning provided in Section 5.04(a).means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Credit Party under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.


“Independent Financial Advisor” shall mean (1) an accounting, appraisal or
investment banking firm or (2) a consultant to Persons engaged in a Related
Business (which may include the Borrower or any of its Subsidiaries), in each
case of nationally recognized standing that is, in the good faith judgment of
the Borrower, qualified to perform the task for which it has been engaged.


-35-

--------------------------------------------------------------------------------

“Intercompany Debt” shall mean any Indebtedness, payables or other Payment
Obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower.


 “Intercompany Subordination Agreement” shall have the meaning provided in
Section 6.08(b).


“Intercreditor Agreements” shall mean (i) the Pari Passu Intercreditor
Agreement, (ii) the Junior Intercreditor Agreement, (iii) the Pulitzer Junior
Intercreditor Agreement and (iv) the Pulitzer Pari Passu Intercreditor
Agreement.


“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.


“Interest Period” shall have the meaning provided in Section 2.09.


“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.


“Interpolated Rate” shall mean at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate (for the shortest period for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.


“Investment” in any Person means any advance, loan (other than advances or
extensions of credit in the ordinary course of business that are in conformity
with GAAP recorded as accounts receivable on the balance sheet of the Borrower
or its Restricted Subsidiaries) or other extensions of credit (including by way
of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that none of the following will be deemed to be an Investment:


-36-

--------------------------------------------------------------------------------


(1)
Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;





(2)
endorsements of negotiable instruments and documents in the ordinary course of
business;





(3)
an acquisition of assets, Capital Stock or other securities by the Borrower or a
Subsidiary for consideration to the extent such consideration consists of
Capital Stock (other than Disqualified Stock) of the Borrower;





(4)
a deposit of funds in connection with an acquisition; provided that either such
acquisition is consummated by or through the Borrower or a Restricted Subsidiary
or such deposit is returned to the Person who made it;





(5)
an account receivable arising, or prepaid expenses or deposits made, in the
ordinary course of business;





(6)
licensing, sublicensing, contribution or transfer of know-how or intellectual
property or the providing of services in the ordinary course of business; and





(7)
(a) Guarantees of obligations not constituting Indebtedness and (b) any
charitable or similar contribution to the Lee Foundation (or any successor
thereto) for charitable purposes.



For purposes of Section 10.02 and the definition of “Permitted Investments:”




(1)
“Investment” will include the portion (proportionate to the Borrower’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s aggregate “Investment” in such Subsidiary
as of the time of such redesignation less (b) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time that such Subsidiary is so
redesignated a Restricted Subsidiary;





(2)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its Fair Market Value at the time of such transfer;





(3)
if the Borrower or any Restricted Subsidiary sells or otherwise disposes of any
Voting Stock of any Restricted Subsidiary such that, after giving effect to any
such sale or disposition, such entity is no longer a Subsidiary of the Borrower,
the Borrower shall be deemed to have made an Investment on the date of any such



-37-

--------------------------------------------------------------------------------

sale or disposition equal to the Fair Market Value of the Capital Stock of such
Subsidiary not sold or disposed of; and




(4)
the amount of any Investment shall be deemed to be the initial amount invested,
without regard to write-offs or write-downs, but after giving effect to (such
effect shall result in the replenishment of any basket) all repayments of, or
capital returns on, such Investment to the extent such repayments or returns are
not reflected on the consolidated income statement of the Borrower.



“Issuing Lender” shall mean each of JPMCB (except as otherwise provided in
Section 12.0912.11) and any other RL Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder.  Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents).  To the extent that any Affiliate of the Administrative Agent
is an Issuing Lender hereunder, such Affiliate also shall cease to be an Issuing
Lender hereunder as provided in Section 12.0912.11 to the same extent as the
Administrative Agent.


“Joint Lead Arrangers” shall mean JPMorgan and DBSI, in their capacity as joint
lead arrangers and joint bookrunners in respect of the credit facilities
provided for herein on the Effective Date.


“jJoint vVenture” means joint ventures and similar arrangements (whether
structured as limited or general partnerships, limited liability companies, by
agreement or otherwise).


“JPMCB” shall mean JPMorgan Chase Bank, N.A., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.


“JPMorgan” shall mean JPMorgan Securities LLC.


“Junior Intercreditor Agreement” shall mean the Intercreditor Agreement, in form
and substance reasonably satisfactory to the Agents, to be entered into on the
Effective Date among the Borrower, the Subsidiary Guarantors, the Collateral
Agent, the trustee under the First Lien Notes Indenture and the collateral agent
under the Second Lien Loan Documents, as the same may be amended, supplemented
or otherwise modified from time to time.


“Junior Lien Indebtedness” shall mean any Indebtedness that is secured by a Lien
on Lee Collateral that is junior to the Liens securing the Obligations and any
other Pari Passu Lien Indebtedness pursuant to the Junior Intercreditor
Agreement. For purposes of clarity, it is understood that the Pulitzer Debt does
not constitute Junior Lien Indebtedness.


“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Wholly-Owned Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
the Borrower or any of its Wholly-Owned Subsidiaries as are reason-ably
acceptable to the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of


-38-

--------------------------------------------------------------------------------

(u) the Second Lien Loan Documents or any Permitted Second Lien Refinancing
Indebtedness, (v) the First Lien Notes Documents, (w) the Pulitzer Debt
Documents, (x) the Permitted Pulitzer Debt Refinancing Indebtedness, (y) any
Indebtedness or other obligations that are subordinated to the Obligations and
(z) any Capital Stock).


“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.


“Lee Collateral” shall mean all property and assets of the Borrower and any Lee
Entity that is a Subsidiary Guarantor, whether now owned on the Effective Date
or thereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Obligations and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is understood and agreed that
the Lee Collateral shall not include any Pulitzer Collateral, any property or
assets as to which the Lien securing the Obligations has been released pursuant
to the terms of this Agreement (unless reinstated) or the Security Documents
(unless reinstated) or any Excluded Property.


“Lee Entities” shall mean the Borrower and its Restricted Subsidiaries,
excluding the Pulitzer Entities.


“Lee Foundation” shall mean Lee Foundation, an Iowa not-for-profit corporation,
and its successors that are not-for-profit corporations and any other Persons
formed by the Borrower primarily for charitable, educational or similar
purposes.


“Lee Leverage Ratio” shall mean at any date of determination, the Consolidated
Leverage Ratio calculated at all times without giving effect to the occurrence
of the Pulitzer Debt Satisfaction Date.


“Lender” shall mean each financial institution listed on Schedule I as of the
Effective Date, subject to any Person that ceases to be or becomes a “Lender”
hereunder pursuant to Section 2.13 or 13.04(b).


“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender (in either case) to make available its
portion of any Borrowing or to fund its portion of any unreimbursed payment
under Section 3.04(c), (ii) a Lender having notified in writing the Borrower
and/or the Administrative Agent that such Lender does not intend to comply with
its obligations under Section 2.01(c), 2.01(d) or 3 or having made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit, (iii) a Lender otherwise failing to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, or (iv) (x) a
Lender becoming or being insolvent or having a parent company that has become or
is insolvent, in each case as adjudicated or determined by any governmental
authority having regulatory authority over such Lender or its assets or (y)
becoming the subject of a bankruptcy or insolvency proceeding, or having a
receiver, conservator, trustee or custodian appointed for it, or having taken
any action in furtherance of, or indicating its consent to,


-39-

--------------------------------------------------------------------------------

approval of or acquiescence in any such proceeding or appointment or having a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or having taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment, provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender, or any direct or indirect
parent company thereof, by a governmental authority so long as such ownership
interest does not result nor provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


“Letter of Credit” shall have the meaning provided in Section 3.01(a).


“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).


“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.


“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).


“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease (or any filing
or agreement to give any financing statement in connection therewith) be deemed
to constitute a Lien.


“Loan” shall mean each Term Loan and each Revolving Loan.


“Loan First Lien Percentage” shall mean, at any time, a fraction (expressed as a
percentage), (i) the numerator of which is the outstanding principal amount of
the Term Loans at such time and (ii) the denominator of which is the sum of (y)
outstanding principal amount of all outstanding Pari Passu Lien Indebtedness
(other than the Term Loans) at such time requiring a prepayment from a specified
Asset Disposition and (z) the outstanding principal amount of the Term Loans at
such time.


“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated;
provided that at any time when there are


-40-

--------------------------------------------------------------------------------

only two Lenders (including Lenders which are Affiliates) in the determination
of the foregoing, Majority Lenders shall mean both such Lenders.


“Margin Stock” shall have the meaning provided in Regulation U.


“Material Adverse Effect” shall mean (x) a material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole or (y) a material adverse effect on (i) the rights or remedies of the
Lenders, the Administrative Agent or the Collateral Agent hereunder or under any
other Credit Document or (ii) the ability of any Credit Party to perform its
obligations to the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document.


“Maturity Date” shall mean, with respect to the relevant Facility, the Term Loan
Maturity Date or the Revolving Loan Maturity Date, as the case may be.


“Maximum Rate” shall have the meaning provided in Section 13.19.


“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000 and (ii)
for Revolving Loans maintained as (x) Eurodollar Loans, $2,000,000 and (y) Base
Rate Loans, $1,000,000.


“MNI” shall mean Madison Newspapers, Inc., a Wisconsin corporation, and its
successors and assigns.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.


“Mortgage Policy” shall mean an American Land Title Association 2006 Form
Lender’s Fee and/or Leasehold Policy of title insurance, as applicable (or a
binding marked commitment to issue such policy) dated as of (i) the Effective
Date and to be re-dated the date of recording of the applicable Mortgage or (ii)
the date of recording of the applicable Mortgage if such policy is delivered
after the Effective Date pursuant to Section 9.12(f), in favor of the Collateral
Agent for the benefit of the Lenders and subject to Permitted Encumbrances.


“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
other Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“NAIC” shall mean the National Association of Insurance Commissioners.


“Net Available Cash” from an Asset Disposition shall mean cash payments received
by the Borrower or any of its Restricted Subsidiaries (including any cash
payments


-41-

--------------------------------------------------------------------------------

received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise and net proceeds from the sale or other
disposition of any securities or other assets received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:




(1)
all brokerage, legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;





(2)
all payments made on any Indebtedness (other than Priority Payment Lien
Obligations, Pari Passu Lien Indebtedness and Junior Lien Indebtedness) that is
secured by any assets subject to such Asset Disposition, in accordance with the
terms of any Lien upon such assets or any related security or similar agreement,
or that must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by applicable law be repaid out of the proceeds from such
Asset Disposition;





(3)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures (whether organized as partnerships,
limited liability companies or other entities or pursuant to agreements) or to
any co-owners (other than the Borrower or a Restricted Subsidiary) of any
property or assets that are subject to such Asset Disposition, in each case as a
result of such Asset Disposition;





(4)
the deduction of appropriate amounts to be provided by the seller as a reserve,
in accordance with GAAP, against any liabilities associated with the property or
other assets disposed of in such Asset Disposition and retained by the Borrower
or any Restricted Subsidiary after such Asset Disposition, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters; and





(5)
any portion of the purchase price from an Asset Disposition placed in escrow
(whether as a reserve for adjustment of the purchase price, or for satisfaction
of indemnities or otherwise in respect of such Asset Disposition);



provided, however, that in the cases of clauses (4) and (5), upon reversal of
any such reserve or the termination of any such escrow, Net Available Cash shall
be increased by the amount of such reversal or any portion of funds released
from escrow to the Borrower or any Restricted Subsidiary.


“Net Cash Proceeds” shall mean, (A) with respect to any issuance or sale of
Capital Stock or other securities of, or Incurrence of Indebtedness by, the
Borrower or any


-42-

--------------------------------------------------------------------------------

Restricted Subsidiary, the cash proceeds of such issuance, sale or Incurrence,
as applicable, and (B) with respect to the sale, disposition, redemption,
repurchase or repayment of Restricted Investments, or the sale or other
disposition of Capital Stock of an Unrestricted Subsidiary referred to in
Section 10.02(a)(v)(C)(4) and (5) the cash proceeds thereof received by the
Borrower or a Restricted Subsidiary, in each of the foregoing cases, net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually Incurred in connection therewith and net of taxes paid or
payable as a result thereof (after taking into account any available tax credit
or deductions and any tax sharing arrangements).


“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.


“Non-Guarantor Subsidiary” shall mean any Restricted Subsidiary that is not a
Subsidiary Guarantor, including any Excluded Domestic Subsidiary.


“Non-Public Information” shall mean material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their respective securities.


“Non-Recourse Debt” shall mean Indebtedness of a Person:




(1)
as to which neither the Borrower nor any Restricted Subsidiary (a) provides any
Guarantee or credit support of any kind (including any undertaking, Guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or (b) is
directly or indirectly liable (as a guarantor or otherwise);





(2)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Borrower or any Restricted Subsidiary to declare a default under such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its Stated Maturity; and





(3)
the explicit terms of which provide there is no recourse against, or against any
of the assets of the Borrower or any of its Restricted Subsidiaries.



“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.


“Note” shall mean each Term Note and each Revolving Note.


“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).


“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.


-43-

--------------------------------------------------------------------------------

“Notice Office” shall mean (i) the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713, Attention: Dimple
Patel, Telephone No.: (302) 634-4154, Telecopier No.: (302) 634-3301 and Email
Address: dimple.x.patel@jpmorgan.com, (ii) the office of the Administrative
Agent located at 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713,
Attention: Neer Reibenbach, Telephone No.: (302) 634-1678, Telecopier No.: (302)
634-3301 and Email Address: neer.reibenbach@jpmorgan.com and (iii) the office of
the Administrative Agent located at 383 Madison Avenue, 24th Floor, New York, NY
10179, Attention: Timothy Lee, Telephone No.: (212) 270-2282, Telecopier No.:
(212) 270-5100 and Email Address: timothy.d.lee@jpmorgan.com,, or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender or any other Secured Creditor
pursuant to the terms of this Agreement and each other Credit Document,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest, fees and/or expenses accruing subsequent to
the filing of a petition in bankruptcy, reorganization or similar proceeding at
the rate provided for in this Agreement, whether or not such interest, fees
and/or expenses are an allowed claim under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements (including Unpaid Drawings with respect to
Letters of Credit), damages and other liabilities, and Guarantees of the
foregoing amounts and, for the avoidance of doubt, including all Payment
Obligations of the Credit Parties in respect of this Agreement and the other
Credit Documents.


“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Borrower
or, in the event that a Person is a partnership, a limited liability company or
other entity that has no such officers, a person duly authorized under
applicable law by the general partner, managers, members or a similar persons or
body to act on behalf of such Person. An “Officer” of any Subsidiary Guarantor
has a correlative meaning.


“Officers’ Certificate” shall mean a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower. "Other Connection Taxes" means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than


-44-

--------------------------------------------------------------------------------

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


“Other Hedging Agreements” shall mean any Currency Agreement or Commodity
Agreement.


“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing, or similar tTaxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, from the
receipt of a security interest under, or otherwise with respect to, this
Agreement or any other Credit Document, including any interest, additions to tax
or penalties applicable thereto.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.


“Pari Passu Intercreditor Agreement” shall mean the Intercreditor Agreement, in
form and substance reasonably satisfactory to the Agents, to be entered into on
the Effective Date among the Borrower, the Subsidiary Guarantors, the Collateral
Agent and the trustee under the First Lien Notes Indenture, as the same may be
amended, supplemented or otherwise modified from time to time.


“Pari Passu Lien Document” shall mean any document governing Pari Passu Lien
Indebtedness, as such documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.


“Pari Passu Lien Indebtedness” shall mean the Term Loans and any other
Indebtedness (other than Priority Payment Lien Obligations) that is secured by a
Lien on the Lee Collateral that has equal priority as the Liens securing the
Obligations in respect of the Term Facility with respect to the Lee Collateral
and, if applicable, the Pulitzer Collateral and that is permitted by clause (1)
or (36) (or, to the extent relating to Refinancings of Indebtedness secured by
Liens permitted by either of such clauses or clause (19)) of the definition of
“Permitted Liens”.


“Participant” shall have the meaning provided in Section 3.04(a).


“Participant Register” shall have the meaning provided in Section 13.15.


“Patriot Act” shall have the meaning provided in Section 13.18.


“Payment Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar


-45-

--------------------------------------------------------------------------------

proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), penalties, fees, indemnifications, reimbursements (including,
without limitation, reimbursement obligations with respect to letters of credit
and bankers’ acceptances), damages and other liabilities, and guarantees of
payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.


“Payment Office” shall mean the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713 or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.


“PD LLC” shall mean St. Louis Post-Dispatch LLC, a Delaware limited liability
company.


“Permitted Encumbrance” shall mean:


(i)          Liens created pursuant to the Second Lien Loan Documents; provided
that, such Liens on assets or property of any Lee Entities are subject to the
terms of the Junior Intercreditor Agreement or, with respect to any such Liens
on the assets or property of any Pulitzer Entities, are, following the Pulitzer
Debt Satisfaction Date, subject to the terms of the Pulitzer Junior
Intercreditor Agreement;


(ii)          Liens created pursuant to the First Lien Notes Documents; provided
that, such Liens on assets or property of any Lee Entities are subject to the
terms of the Pari Passu Intercreditor Agreement and the Junior Intercreditor
Agreement or, with respect to any such Liens on the assets or property of any
Pulitzer Entities, are, following the Pulitzer Debt Satisfaction Date, subject
to the terms of the Pulitzer Junior Intercreditor Agreement and the Pulitzer
Pari Passu Intercreditor Agreement;


(iii)         any exceptions to title as set forth in the Mortgage Policy, as
reasonably approved by the Collateral Agent; and


(iv)         Liens described in clauses (3), (4) and (6) of the definition of
Permitted Liens.


“Permitted Indebtedness” shall mean any Indebtedness permitted pursuant to
Section 10.01(a) or (b).


“Permitted Investment” shall mean an Investment by the Borrower or any
Restricted Subsidiary in:


-46-

--------------------------------------------------------------------------------


(1)
the Borrower or a Restricted Subsidiary, including through the purchase of
Capital Stock of a Restricted Subsidiary (provided, that, no Pulitzer Entity
shall purchase any Capital Stock of a Lee Entity), but excluding Investments by
any of the Lee Entities in any of the Pulitzer Entities; provided that, until
the Pulitzer Debt Satisfaction Date and so long as the Second Lien Term Loans
are outstanding and the Second Lien Loan Documents (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) include provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the Loans or any other Pari Passu
Lien Indebtedness (it being understood that the Second Lien Loan Documents (or
any agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) will not be deemed to include provisions
to the foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, guarantees, maturity or structural
subordination), this clause (1) shall not include Investments by the Borrower or
any Restricted Subsidiary that is not a Pulitzer Entity in any Pulitzer Entity,
except that the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity may make intercompany loans and advances to the Pulitzer Entities
consistent with the practices of such entities prior to the Effective Date and
to the extent the Incurrence of such Indebtedness is otherwise permitted under
this Agreement; provided, further that all interest payable on such loans shall
be payable in cash and shall not be subject to forgiveness by the Borrower or
any Restricted Subsidiary (other than any Pulitzer Entity) making such loan;





(2)
any Investment by the Borrower or any of its Restricted Subsidiaries in a Person
that is engaged in a Related Business if as a result of such Investment:





(a)
such Person becomes a Restricted Subsidiary and, until the Pulitzer Debt
Satisfaction Date and so long as the Second Lien Term Loans are outstanding and
the Second Lien Loan Documents (or any agreement or instrument governing any
outstanding Indebtedness Incurred to Refinance the Second Lien Term Loans)
include provisions requiring that any cash flow of the Pulitzer Entities must be
applied (or, at the option of the lenders, must be applied), or that the
Pulitzer Entities must use best, reasonable best or commercially reasonable
efforts to use any cash flow of the Pulitzer Entities, to repay borrowings under
the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) before such cash flow may be applied to pay principal of
or interest on the Loans or any other Pari Passu Lien Indebtedness (it being
understood that the Second Lien Loan Documents (or any agreement or instrument
governing any outstanding Indebtedness Incurred to Refinance



-47-

--------------------------------------------------------------------------------

the Second Lien Term Loans) will not be deemed to include provisions to the
foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, guarantees, maturity or structural
subordination), if such Investment is made by any Lee Entity, such Person
becomes a Restricted Subsidiary that is a Lee Entity; or




(b)
such Person, in one transaction or a series of related transactions, is merged
or consolidated with or into, or transfers or conveys all or substantially all
of its assets or all or substantially all of a line of business, division or
other operating unit to, or is liquidated into, the Borrower or a Restricted
Subsidiary; provided, that, until the Pulitzer Debt Satisfaction Date and so
long as the Second Lien Term Loans are outstanding and Second Lien Loan
Documents (or any agreement or instrument governing any outstanding Indebtedness
Incurred to Refinance the Second Lien Term Loans) include provisions requiring
that any cash flow of the Pulitzer Entities must be applied (or, at the option
of the lenders, must be applied), or that the Pulitzer Entities must use best,
reasonable best or commercially reasonable efforts to use any cash flow of the
Pulitzer Entities, to repay borrowings under the Second Lien Loan Documents (or
any Indebtedness Incurred to Refinance the Second Lien Term Loans) before such
cash flow may be applied to pay principal of or interest on the Loans or any
other Pari Passu Lien Indebtedness (it being understood that the Second Lien
Loan Documents (or any agreement or instrument governing any outstanding
Indebtedness Incurred to Refinance the Second Lien Term Loans) will not be
deemed to include provisions to the foregoing effect solely by virtue of Liens
on Lee Collateral, Pulitzer Collateral or other collateral, guarantees, maturity
or structural subordination), if such Investment is made by any Lee Entity, such
surviving Person or transferee is a Lee Entity,



and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;




(3)
cash and Cash Equivalents or Investments that constituted Cash Equivalents at
the time made;





(4)
receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;





(5)
commission, relocation, entertainment, payroll, travel and similar advances to
cover matters that are made in the ordinary course of business;



-48-

--------------------------------------------------------------------------------


(6)
loans or advances to, or Guarantees of third party loans or advances to,
employees, Officers or directors of the Borrower or any Restricted Subsidiary in
the ordinary course of business after the Effective Date in an aggregate amount
outstanding at any time not in excess of $2.5 million (without giving effect to
the forgiveness of any such loan);





(7)
any Investment acquired by the Borrower or any of its Restricted Subsidiaries:





(a)
in exchange for any other Investment or accounts receivable held by the Borrower
or any such Restricted Subsidiary in connection with or as a result of a
judgment, bankruptcy, workout, reorganization or recapitalization of the issuer
or obligor of such other Investment or accounts receivable;





(b)
as a result of a foreclosure by the Borrower or any such Restricted Subsidiaries
with respect to any Investment or other transfer of title with respect to any
Investment in default; or





(c)
in the form of notes payable, or Capital Stock or other securities issued by
account debtors to the Borrower or any such Restricted Subsidiary pursuant to
negotiated agreements with respect to the settlement of such account debtor’s
accounts, and other Investments arising in connection with the compromise,
settlement or collection of accounts receivable;





(8)
Investments made as a result of the receipt of notes and other non-cash
consideration (including Designated Non-cash Consideration and property received
in an Asset Swap) from an Asset Disposition that was made pursuant to and in
compliance with Section 10.05 or any other disposition of assets not
constituting an Asset Disposition;





(9)
Investments in existence on the Effective Date, and any extension, modification,
replacement or renewal of any such Investments, or Investments purchased or
received in exchange for such Investments existing, or made pursuant to binding
commitments existing, on the Effective Date, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
or binding commitment as in effect on the Effective Date); provided, however,
that the amount of such Investment may be increased as required by the terms of
such Investment or binding commitment as in effect on the Effective Date;





(10)
any Person to the extent such Investments consist of Currency Agreements,
Interest Rate Agreements, Commodity Agreements and other Hedging Obligations,
which transactions or obligations are Incurred in compliance with Section 10.01;



-49-

--------------------------------------------------------------------------------


(11)
Guarantees of, and letters of credit supporting, Indebtedness issued in
accordance with Section 10.01, but only to the extent such Guarantee is
permitted by Section 10.01;





(12)
Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation or benefit plan,
including, without limitation, split dollar insurance policies, in an amount not
to exceed the amount of compensation expense recognized by the Borrower and its
Restricted Subsidiaries in connection with such plans;





(13)
Investments received in settlement of debts created in the ordinary course of
business and owing to the Borrower or any Restricted Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;





(14)
any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility, unemployment
insurance, workers’ compensation, performance and other similar deposits made in
the ordinary course of business by the Borrower or any Restricted Subsidiary;





(15)
prepayments, deposits, loans, advances and other extensions of credit to
customers, clients or suppliers made in the ordinary course of business;





(16)
loans or advances or similar transactions with customers, distributors, clients,
developers, suppliers or purchasers of goods or services in the ordinary course
of business;





(17)
Investments by the Borrower or any of its Restricted Subsidiaries in connection
with joint production arrangements in the form of dispositions of equipment to a
joint venture entity in exchange for Capital Stock of or Indebtedness of the
joint venture entity so long as within 30 days after such disposition (but
subject to the definition of Excluded Property (as defined in the Guarantee and
Collateral Agreement) and the terms and provisions of the Security Documents),
the Borrower’s or the applicable Restricted Subsidiary’s Capital Stock or
Indebtedness in such entity are pledged to the Collateral Agent to secure the
Obligations pursuant to Section 9.12;





(18)
Investments (a) in MNI or any successor thereto or any Affiliate thereof in an
aggregate amount not to exceed $5.0 million at any time outstanding and (b) in
TNI or any successor thereto or any Affiliate thereof in an aggregate amount not
to exceed $5.0 million at any time outstanding;





(19)
the Borrower may acquire and hold obligations of the officers and employees of
the Borrower or any of its Subsidiaries in connection with such officers’ and
employees’ acquisition of shares of Common Stock of the Borrower so long as no
cash is actually advanced by the Borrower or any of its Subsidiaries in
connection



-50-

--------------------------------------------------------------------------------

with the acquisition of such Common Stock (other than payments made for
fractional shares or other fractional interests);




(20)
Investments in connection with any Permitted Joint Venture Transaction;





(21)
other Investments by the Borrower or any of its Restricted Subsidiaries, so long
as such Investments, together with all other Investments pursuant to this clause
(21) that are outstanding at the time of such Investment, are in an aggregate
amount not to exceed the greater of $50.0 million and 6.0% of Consolidated Total
Assets;





(22)
(a) Investments made in joint ventures and Non-Wholly Owned Subsidiaries as
required by, or made pursuant to, buy/sell arrangements between the applicable
parties set forth in the joint venture agreement or similar binding arrangement
in an aggregate amount not to exceed the greater of $5.0 million and 0.6% of
Consolidated Total Assets outstanding at any one time and (b) Investments in any
Subsidiary or joint venture in connection with intercompany cash management
arrangements or related activities arising in the ordinary course of business;
and





(23)
Investments consisting of cash and Cash Equivalents that are deposited with a
trustee or similar Person in order to effect defeasance or covenant defeasance
of an indenture or other debt instrument or satisfaction and discharge under an
indenture or other debt instrument; provided that such transaction is permitted
by Section 10.02.



“Permitted Joint Venture Transaction” shall mean any transaction pursuant to
which (x) the Borrower or one or more of its Restricted Subsidiaries
contributes, sells, leases or otherwise transfers assets (including, without
limitation, Capital Stock) to a joint venture (whether organized as a
corporation, limited or general partnership, limited liability company or other
entity or by contract) or similar arrangement or undertaking (in any case, a
“Subject Joint Venture”) or (y) one or more Restricted Subsidiaries of the
Borrower issues or transfers shares of their Capital Stock to an Unrestricted
Subsidiary of the Borrower (each, a “Subject Subsidiary”) for the purpose of
forming a joint venture (whether organized as a corporation, limited or general
partnership, limited liability company or other entity or by contract) or
similar arrangement or undertaking, so long as, immediately after giving effect
to such transaction (a) the aggregate Fair Market Value of all assets and
Capital Stock contributed, sold, leased or otherwise transferred and all Capital
Stock issued to Persons other than the Borrower or a Restricted Subsidiary of
the Borrower pursuant to such transactions subsequent to the Effective Date
shall not exceed the greater of $60.0 million and 7.35% of Consolidated Total
Assets at any time outstanding (with the Fair Market Value to be determined as
of the time of the applicable transaction and without regard to any subsequent
changes in value thereof) and (b) such Subject Joint Venture or Subject
Subsidiary (each a “Joint Venture Entity”), as the case may be, is a Restricted
Subsidiary of the Borrower.  Any joint venture (whether organized as a
corporation, limited or general partnership, limited liability company or other
entity or by contract) or similar arrangement or undertaking entered into in
accordance with the immediately preceding sentence is referred to as a
“Permitted Joint Venture.”


-51-

--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:




(1)
Liens securing Indebtedness Incurred pursuant to Section 10.01(b)(i) and
including, without limitation, Liens securing Guarantees of such Indebtedness;
provided that (A)(x) all such Liens on assets or property of the Lee Entities
shall at all times be subject to the Junior Intercreditor Agreement and (y) all
assets or property of Lee Entities subject to such Lien shall constitute Common
Collateral (as defined in the Junior Intercreditor Agreement) and (B)(x) all
such Liens on assets or property of the Pulitzer Entities shall at all times
following the Pulitzer Debt Satisfaction Date be subject to the Pulitzer Junior
Intercreditor Agreement and (y) all assets or property of Pulitzer Entities
subject to such Liens shall at all times following the Pulitzer Debt
Satisfaction Date constitute Common Collateral (as defined in the Pulitzer
Junior Intercreditor Agreement);





(2)
(a) pledges or deposits by such Person or Liens arising (i) under workers’
compensation laws, health, disability or other employment benefits,
unemployment, general insurance and other insurance laws and old age pensions
and other social security or retirement benefits or similar legislation,
property, casualty or liability insurance or premiums related thereto or (ii) to
secure letters of credit or similar instruments posted to support payments of
items set forth in the preceding clause (i), (b) good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness in respect of borrowed money) or leases to which such Person is a
party, (c) deposits to secure public or statutory obligations of such Person,
(d) deposits of cash or Cash Equivalents to secure surety or appeal bonds,
performance and completion bonds and similar instruments to which such Person is
a party, (e) deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case Incurred in the ordinary course
of business, or (f) pledges or deposits by such person or Liens arising in
connection with Investments described in clause (23) of the definition of
“Permitted Investments”;





(3)
Liens arising under or imposed by law, including carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlord’s, customs’ and revenue
authorities and other like Liens, in each case Incurred in the ordinary course
of business;





(4)
Liens for taxes, assessments or other governmental charges or levies not yet
subject to penalties for non-payment or that are being contested in good faith
by appropriate proceedings or actions;





(5)
Liens in favor of issuers of surety, customs, stay, appeal or performance bonds
or letters of credit or bankers’ acceptances or similar obligations issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;





(6)
survey exceptions, encumbrances, encroachments, ground leases, easements or
reservations of, or rights of others for, licenses, rights of way,
ingress/egress



-52-

--------------------------------------------------------------------------------

rights, public or private roads or access areas, alleys, pipeline interests,
sewers, electric lines, water, utilities, railroad rights-of-way, shared well
agreements, drainage agreements, telegraph and telephone lines and other similar
purposes, ordinances, zoning, building codes or other restrictions (including,
without limitation, defects or irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties that (i) do not
secure Indebtedness for borrowed money and (ii) do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;




(7)
(a) Liens securing Hedging Obligations that are Incurred in the ordinary course
of business (and not for speculative purposes) and (b) Liens in favor of a
commodity, brokerage or security intermediary who holds a commodity, brokerage
or security account on behalf of the Borrower or a Restricted Subsidiary so long
as such Lien only encumbers the related account and the property held therein;





(8)
any interest or title of a lessor, sublessor, licensee, sublicensee, licensor or
sublicensor under any lease or license agreements and leases, licenses,
subleases and sublicenses of assets (including, without limitation, real
property and intellectual property rights) that do not materially interfere with
the business of the Borrower or any of its Restricted Subsidiaries;





(9)
judgment Liens not giving rise to an Event of Default, and Liens securing appeal
or surety bonds related to such judgment, so long as any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings
(including, without limitation, any appeal) may be initiated has not expired;





(10)
Liens for the purpose of securing (A) any Attributable Indebtedness in respect
of a Sale/Leaseback Transaction Incurred pursuant to Section 10.01(b)(xvii) or
(B) the payment of all or a part of the purchase price of, or Capitalized Lease
Obligations, mortgage financings, Purchase Money Indebtedness or other payments
Incurred to finance assets or property (other than Capital Stock or other
Investments) acquired, constructed, designed, improved or leased in the ordinary
course of business; provided that, in the case of this subclause (10)(B):





(a)
the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement; and





(b)
such Liens are created within 365 days after such acquisition, lease or
completion of construction, acquisition, design or improvement of such assets or
property and do not encumber any other assets or property of the Borrower or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto, improvements and accessions thereto and the proceeds
thereof (it being understood that individual PPE Financing provided by one
lender or its Affiliates



-53-

--------------------------------------------------------------------------------

may be cross-collateralized to other PPE Financing provided by such lender or
its Affiliates on customary terms);




(11)
(a) Liens that constitute banker’s Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a bank,
depositary or other financial institution, whether arising by operation of law
or pursuant to contract, (b) Liens encumbering reasonably customary initial
deposits and margin deposits and (c) Liens that are contractual rights of
set-off relating to purchase orders and other similar agreements entered into in
the ordinary course of business;





(12)
Liens arising from Uniform Commercial Code financing statement filings regarding
operating leases and consignment or bailee arrangements entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business and
Liens securing liabilities in respect of indemnification obligations thereunder
as long as each such Lien only encumbers the assets that are the subject of the
related lease (or contained in such leasehold) or consignment or bailee
arrangement;





(13)
Liens existing on the Effective Date (other than Liens (x) permitted under
clause (1) above or clause (35) or (36)(x)(A) below or (y) securing Indebtedness
being repaid or refinanced on the Effective Date (it being understood that such
Liens shall be released of record as promptly as practicable following the
Effective Date));





(14)
Liens on property or shares of stock of a Person existing at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided further, however,
that any such Lien may not extend to any other property owned by the Borrower or
any Restricted Subsidiary (it being understood that individual PPE Financing
provided by one lender or its Affiliates may be cross-collateralized to other
PPE Financing provided by such lender or its Affiliates on customary terms);





(15)
Liens on property at the time the Borrower or a Restricted Subsidiary acquired,
constructed, repaired or improved the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens may not extend to any other
property owned by the Borrower or any Restricted Subsidiary (it being understood
that individual PPE Financing provided by one lender or its Affiliates may be
cross-collateralized to other PPE Financing provided by such lender or its
Affiliates on customary terms);





(16)
Liens securing Indebtedness or other Payment Obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary;



-54-

--------------------------------------------------------------------------------


(17)
(a) Liens on Capital Stock of Unrestricted Subsidiaries and Liens on property of
an Unrestricted Subsidiary at the time that it is designated as a Restricted
Subsidiary; provided that such Liens were not incurred in connection with or in
contemplation of such designation, (b) Liens on Capital Stock in joint ventures
so long as such Liens secure Indebtedness of such joint venture, (c) any
encumbrance or restriction (including put and sell arrangements) in favor of a
joint venture party with respect to Capital Stock of, or assets owned by, any
joint venture or similar arrangement pursuant to any joint venture or similar
arrangement and (d) Liens consisting of customary rights of first refusal and
tag, drag and similar rights in joint venture agreements and agreements with
respect to Non-Wholly Owned Subsidiaries;





(18)
deposits as security for contested taxes or contested import to customs duties;





(19)
Liens securing Refinancing Indebtedness Incurred to refinance, refund, replace,
amend, extend or modify, as a whole or in part, Indebtedness that was previously
so secured pursuant to clauses (1), (10), (13), (14), (15), (19), (35) or
(36)(y) of this definition; provided that any such Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being Refinanced or is in respect of property that is the security
for a Permitted Lien hereunder (it being understood that individual PPE
Financing provided by one lender or its Affiliates may be cross-collateralized
to other PPE Financing provided by such lender or its Affiliates on customary
terms);





(20)
any interest or title of a lessor under any operating lease;





(21)
Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;





(22)
Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets and any proceeds thereof, and
(ii) in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with importation of goods;





(23)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods or other assets entered into by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;





(24)
Liens on funds of the Borrower or any Subsidiary held in deposit accounts with
third party providers of payment services securing credit card charge-back



-55-

--------------------------------------------------------------------------------

reimbursement and similar cash management obligations of the Borrower or the
Subsidiaries;




(25)
Liens (a) of a collecting bank arising in the ordinary course of business under
Sections 4-208 and 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon and (b)
granted in the ordinary course of business by the Borrower or any Restricted
Subsidiary to any bank with whom it maintains accounts to the extent required by
the relevant bank’s (or custodian’s or trustee’s, as applicable) standard terms
and conditions and that is within the general parameters customary in the
banking industry;





(26)
Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder;





(27)
Liens on insurance policies and proceeds of insurance policies (including
rebates of premiums) securing Indebtedness Incurred pursuant to Section
10.01(b)(xii) to finance the payment of premiums on the insurance policies
subject to such Liens;





(28)
statutory, common law or contractual Liens of landlords;





(29)
customary Liens granted in favor of any trustee, collateral agent or person
acting in a similar capacity to secure fees, indemnities and other amounts owing
to such trustee, collateral agent or person under an indenture or other
agreement pursuant to which Indebtedness permitted under Section 10.01 is or may
be Incurred; provided that (A)(x) all such Liens on assets or property of the
Lee Entities shall at all times be subject to the Junior Intercreditor Agreement
and (y) all assets or property of Lee Entities subject to such Lien shall
constitute Common Collateral (as defined in the Junior Intercreditor Agreement)
and (B)(x) all such Liens on assets or property of the Pulitzer Entities shall
at all times be subject to the Pulitzer Junior Intercreditor Agreement and (y)
all assets or property of Pulitzer Entities subject to such Liens shall
constitute Common Collateral (as defined in the Pulitzer Junior Intercreditor
Agreement);





(30)
Liens (a) on advances of cash or Cash Equivalents in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 10.02 or
the definition of “Permitted Investment”, which are applied against the purchase
price for such Investment, (b) consisting of an agreement to dispose of any
property in a disposition permitted by this Agreement and (c) on any cash
earnest money deposit made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or acquisition agreement that is not
prohibited by this Agreement;





(31)
Liens (a) in favor of payment or credit card processors granted in the ordinary
course of business and (b) arising in connection with pooled deposit or sweep
accounts or similar arrangements (including relating to cash netting and
overdraft protection);



-56-

--------------------------------------------------------------------------------


(32)
Liens arising in connection with Cash Equivalents described in clause (5) of the
definition of Cash Equivalents and Liens under industrial revenue, municipal or
similar bonds;





(33)
Liens securing other obligations in an amount not to exceed $25.0 million at any
time outstanding;





(34)
Liens securing Cash Management Obligations Incurred in the ordinary course of
business;





(35)
Liens solely on assets of the Pulitzer Entities securing the Pulitzer Debt;
provided that such Liens may not extend to any other property owned by the
Borrower or any other Restricted Subsidiary; and



(36)     (x)(A) Liens securing Indebtedness Incurred pursuant to Section
10.01(b)(ii) and including, without limitation, Guarantees of such Indebtedness;
provided that (i) no more than $40.0 million aggregate principal amount of such
Indebtedness shall constitute Priority Payment Lien Obligations or Pulitzer
Priority Payment Lien Obligations and (ii) no more than $250.0 million aggregate
principal amount of such Indebtedness shall constitute Pari Passu Lien
Indebtedness or Pulitzer Junior Lien Indebtedness, (B) Liens securing Hedging
Obligations, Cash Management Obligations and other cash management arrangements
that are secured (other than with respect to cash collateral for letters of
credit) by Liens on Lee Collateral and, if applicable, Pulitzer Collateral that
rank on a pari passu basis with the Liens securing any Indebtedness outstanding
pursuant to Section 10.01(b)(ii) (subject to the right of any Priority Payment
Lien Obligations or Pulitzer Priority Payment Lien Obligations to be paid in
full upon any enforcement action with respect to the Lee Collateral or Pulitzer
Collateral, as applicable, or otherwise after an event of default, including in
any bankruptcy, insolvency or liquidation proceeding before the Term Lenders or
any other Pari Passu Lien Indebtedness are entitled to receive any proceeds from
the Lee Collateral or the Pulitzer Collateral, as applicable, as more fully set
forth in the applicable Intercreditor Agreements) and (C) Liens on cash or
deposits constituting Lee Collateral and, if applicable, Pulitzer Collateral
granted to a collateral agent in respect of  Indebtedness Incurred pursuant to
Section 10.01(b)(ii) in respect of letters of credit or similar instruments
issued and outstanding thereunder and (y) Liens on Lee Collateral and, if
applicable, Pulitzer Collateral securing additional Pari Passu Lien Indebtedness
in addition to the maximum amount permitted by clause (x)(A) above to the extent
that after giving pro forma effect to the Incurrence of such Indebtedness under
this clause (y) and the application of the proceeds therefrom on such date, the
Priority Leverage Ratio of the Borrower and the Restricted Subsidiaries would
not exceed 2.75 to 1.00; provided that such Liens are subject to the terms of
the Pari Passu Intercreditor Agreement; provided, further, that for all purposes
of this clause (36) only, Indebtedness under a revolving credit facility shall
be deemed to be Incurred on the date on which commitments are provided with
respect thereto and all commitments relating to such revolving credit facility
shall be deemed to be fully drawn at all times until such commitments have been
terminated.


“Permitted Pulitzer Debt Refinancing Indebtedness” shall mean any Refinancing of
Indebtedness solely of the Pulitzer Entities the proceeds of which are used to
Refinance in full the Pulitzer Debt outstanding at such time, so long as (i)
such Indebtedness does not have any


-57-

--------------------------------------------------------------------------------

amortization, redemption, sinking fund, maturity or similar requirement prior to
the maturity date of such Indebtedness under the documents governing such
Indebtedness as in effect on the Effective Date or as thereafter amended or
modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a)(iii)), other than for amortization payments or
prepayments prior to final maturity on terms, in the aggregate, no more
restrictive than those set forth in the documents governing such Indebtedness as
in effect on the Effective Date or as thereafter amended or modified in
accordance with the terms thereof and hereof (including, without limitation,
Section 10.10(a)(iii)), (ii) such Indebtedness contains no restrictions,
conditions or other limitations on any Credit Party’s ability to make any
required payment of principal or interest in respect of any Obligations pursuant
to the terms of this Agreement or the other Credit Documents that are more
restrictive in the aggregate than those set forth in the documents governing
such Indebtedness as in effect on, and after giving effect to, the Effective
Date (or, to the extent entered into after the Effective Date in accordance with
this Agreement, as in effect on the original date thereof), (iii) the aggregate
principal amount of such Indebtedness shall not exceed the Maximum First
Priority Amount (as defined in the Pulitzer Intercreditor Agreement (as defined
in the Second Lien Loan Agreement as in effect on the date hereof) (or as
thereafter amended or modified in accordance with the terms thereof and
hereof)), (iv) the restrictions on the ability of Pulitzer and its Subsidiaries
to pay cash dividends and make Intercompany Loans to, and otherwise engage in
transactions with, the Borrower and its other Subsidiaries shall be no more
restrictive than those restrictions that exist in the documents governing such
Indebtedness as in effect on the Effective Date (or, to the extent entered into
after the Effective Date in accordance with this Agreement, as in effect on the
original date thereof), (v) the terms thereof, in the aggregate, shall be no
more restrictive on, and no more burdensome to, the applicable Credit Parties in
any material respect, in each case than the documents governing such
Indebtedness as in effect on, and after giving effect to, the Effective Date
(or, to the extent entered into after the Effective Date in accordance with this
Agreement, as in effect on the original date thereof) or as thereafter amended
or modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a)(iii)), (vi) the final maturity of such Indebtedness
shall not be later than the stated final maturity of the Pulitzer Debt as of the
Effective Date and (vii) all of the other terms and conditions thereof (and the
documentation with respect thereto) are in form and substance reasonably
satisfactory to the Administrative Agent.


“Permitted Second Lien Refinancing Indebtedness” shall mean Indebtedness of the
Borrower and its Restricted Subsidiaries , so long as (i) the proceeds of such
Indebtedness are used to refinance the Second Lien Term Loans and all other
Payment Obligations outstanding under the Second Lien Loan Documents, including
any interest and premium in respect thereof in full and to pay any fees and
expenses incurred in connection with obtaining such Indebtedness, (ii) no
Default or Event of Default then exists or would result from the incurrence of
such Indebtedness, (iii) the terms thereof, in the aggregate, shall be no more
restrictive on, and no more burdensome to, the applicable Credit Parties in any
material respect, in each case than such Second Lien Loan Documents as in effect
on the Effective Date or as thereafter amended or modified in accordance with
the terms thereof and hereof (including, without limitation, Section
10.10(a)(iv)), (iv) such Indebtedness (A) matures no earlier than 180 days after
the Term Loan Maturity Date, and in any event no earlier than any Second Lien
Term Loans as in effect on the Effective Date, (B) does not have any
amortization, redemption, sinking


-58-

--------------------------------------------------------------------------------

fund, maturity or similar requirement prior to the maturity date of such
Indebtedness under the documents governing such Second Lien Term Loans as in
effect on the Effective Date or as thereafter amended or modified in accordance
with the terms thereof and hereof (including, without limitation, Section
10.10(a)(iv)), other than for amortization payments or prepayments prior to
final maturity on terms, in the aggregate, no more restrictive than those set
forth in the applicable Second Lien Loan Documents as in effect on the Effective
Date or as thereafter amended or modified in accordance with the terms thereof
and hereof (including, without limitation, Section 10.10(a)(iv)), (C) contains
no restrictions, conditions or other limitations on any Credit Party’s ability
to make any required payment of principal or interest in respect of any
Obligations pursuant to the terms of this Agreement or the other Credit
Documents that are more restrictive in the aggregate than such Second Lien Loan
Documents as in effect on the Effective Date or as thereafter amended or
modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a) (iv)), any payment of principal (whether by way of
scheduled amortization, mandatory redemption, mandatory prepayment, sinking fund
or otherwise), (D) does not require the Borrower or any of its Subsidiaries to
maintain any specified financial condition (whether stated as a covenant, event
of default or otherwise), and (E) shall be subject to the Junior Intercreditor
Agreement, and (v) all of the other terms and conditions thereof and
documentation with respect thereto are in form and substance reasonably
satisfactory to the Administrative Agent.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political sub-division or any agency, department or
instrumentality thereof.


“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA, which (excluding any Multiemployer Plan) that is maintained or
contributed to by (or to which there is an obligation to contribute of) the
Borrower or a Subsidiary of the Borrower or an ERISA Affiliate, and each such
plan for the five year period immediately following the latest date on which the
Borrower, a Subsidiary of the Borrower or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.


“Platform” shall have the meaning provided in Section 9.01(q).


“PPE Financing” shall mean any Capital Lease Obligations or Purchase Money
Indebtedness permitted to be Incurred under this Agreement.


“Preferred Equity” shall mean, as applied to the Capital Stock of any
corporation, Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.


“Prime Lending Rate” shall mean the rate which the Administrative Agentof
interest per annum publicly announcesd from time to time by JPMCB as its prime
lending rate, in effect at its principal office in New York City (the Prime
Lending Rate to change when and as such prime lending rate changes.  The Prime
Lending Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer by the Administrative Agent, which
may make commercial loans or other loans at rates of interest at,


-59-

--------------------------------------------------------------------------------

above or below the Prime Lending Ratenot being intended to be the lowest rate of
interest charged by JPMCB in connection with extensions of credit to debtors).


“Priority Leverage Ratio” shall mean, at any date of determination, the ratio
of:




(1)
the sum, without duplication, of (x) the aggregate outstanding principal amount
of Priority Payment Lien Obligations and Pari Passu Lien Indebtedness of the
Borrower and its Restricted Subsidiaries, (y) the aggregate outstanding
principal amount of Indebtedness (other than Guarantor Subordinated Obligations)
of the Subsidiary Guarantors, and (z) on and after the Pulitzer Debt
Satisfaction Date, the aggregate outstanding principal amount of Pulitzer First
Lien Indebtedness and Pulitzer Junior Lien Indebtedness, in each case, as of
such date of determination (determined on a consolidated basis in accordance
with GAAP); provided that for purposes of calculating the Priority Leverage
Ratio other than for purposes of determining the permissibility of any
transaction under Section 10.02, without duplication (A) Indebtedness under a
revolving credit facility shall be deemed to be Incurred on the date on which
commitments are provided with respect thereto and all commitments relating to
such revolving credit facility shall be deemed to be fully drawn at all times
until such commitments have been terminated and (B) the maximum permitted amount
of Priority Payment Lien Obligations then permitted to be Incurred shall be
deemed to be outstanding, to





(2)
Consolidated EBITDA of the Borrower for the four most recently completed fiscal
quarters ending on or prior to the date of determination for which annual or
quarterly financial statements are publicly available;



and in each case with such pro forma adjustments as are consistent with the
pro forma adjustment provisions set forth in the definition of Consolidated
Leverage Ratio; provided that, for the purpose of determining the Priority
Leverage Ratio, any Indebtedness of any Pulitzer Entity and any Consolidated
EBITDA of any Pulitzer Entity will not be included in the calculation of the
Priority Leverage Ratio until the Pulitzer Debt Satisfaction Date.


“Priority Payment Lien Obligations” shall mean, without duplication, Payment
Obligations in respect of (i) the Revolving Facility under this Agreement and
any other Indebtedness secured by Liens permitted by clause (36)(x)(A) of the
definition of Permitted Liens that the Borrower has designated as “Priority
Payment Lien Obligations” under the Pari Passu Intercreditor Agreement; provided
that any Payment Obligations in respect of loans, notes or letters of credit
shall not constitute Priority Payment Lien Obligations pursuant to this clause
(i) if the aggregate principal amount of such Payment Obligations, together with
any Pulitzer Priority Payment Lien Obligations, exceeds $50.0 million, and (ii)
Hedging Obligations and Cash Management Obligations that are secured (other than
with respect to cash collateral for letters of credit) by Liens on the
Collateral that rank pari passu with the Liens securing any Indebtedness
constituting Priority Payment Lien Obligations outstanding pursuant to Section
10.01(b)(ii).


-60-

--------------------------------------------------------------------------------

“Prohibited Transaction” shall have the meaning provided in Section 406 of ERISA
and Section 4975(c) of the Code.


“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Projections” shall mean the financial model of the Borrower for the five years
ended September 2018 delivered by the Borrower to the Lenders prior to the
Effective Date.


“Public Lenders” shall mean Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Subsidiaries or their respective
securities.


“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Borrower or its Controlled Company Affiliate or any of its Subsidiaries
while in possession of the financial statements provided by the Borrower under
the terms of this Agreement.


“Pulitzer” shall mean Pulitzer Inc., a Delaware corporation.


          “Pulitzer Collateral” shall mean all property and assets of any
Pulitzer Entity that is a Subsidiary Guarantor, whether owned on the Effective
Date or thereafter acquired, in which Liens are, from time to time, purported to
be granted to secure the Loans and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is understood and agreed that
the Pulitzer Collateral shall not include any Lee Collateral, any property or
assets as to which the Lien securing the Loans has been released pursuant to the
terms of this Agreement (unless reinstated) or the Security Documents (unless
reinstated) or any Excluded Property.


“Pulitzer Debt” shall mean the debt arising and the notes issued under the
Pulitzer Debt Agreement. For purposes of clarity, it is understood that the
Pulitzer Debt does not constitute Junior Lien Indebtedness.


“Pulitzer Debt Agreement” shall mean the Note Agreement, dated as of May 1,
2013, entered into by and among PD LLC, Pulitzer Inc. and the purchaser party
thereto, as in effect on, and after giving effect to, the Effective Date and as
the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.


“Pulitzer Debt Documents” shall mean the Pulitzer Debt Agreement, the Pulitzer
Subsidiary Guaranty and all other instruments, agreements and other documents
(including, without limitation, all Collateral Documents and Transaction
Documents (each as defined in the Pulitzer Debt Agreement)) executed and
delivered in connection with the Pulitzer Debt or the Pulitzer Debt Agreement,
as in effect on, and after giving effect to, the Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.


“Pulitzer Debt Satisfaction Date” shall mean the date on which the final payment
and satisfaction in full of all Indebtedness and other Payment Obligations
arising under or in respect of the Pulitzer Debt Documents or any Permitted
Pulitzer Debt Refinancing Indebtedness


-61-

--------------------------------------------------------------------------------

(including any guarantees or pledges in respect thereof by any Pulitzer Entity,
but excluding any contingent indemnification obligations that are stated in the
Pulitzer Debt Documents (or, if applicable, the documentation for any Permitted
Pulitzer Debt Refinancing Indebtedness) to survive repayment of such
Indebtedness) shall have occurred.


“Pulitzer Entities” shall mean Pulitzer and its Subsidiaries.


“Pulitzer Excess Cash Flow” shall mean, for any fiscal quarter of the Borrower,
the remainder of: (a) the sum of, without duplication, (i) Adjusted Pulitzer Net
Income for such fiscal quarter, and (ii) the decrease, if any, in Adjusted
Consolidated Pulitzer Working Capital from the first day to the last day of such
fiscal quarter, minus (b) the sum of, without duplication, (i) the aggregate
amount of all Capital Expenditures made by the Pulitzer Entities during such
fiscal quarter (other than Capital Expenditures to the extent financed with
equity proceeds, Capital Stock, asset sale proceeds (less any proceeds from such
assets sales that are reflected in Adjusted Pulitzer Net Income for such fiscal
quarter) (other than current assets), insurance proceeds or Indebtedness), (ii)
any payments of principal of, and accrued interest on, the Second Lien Term
Loans (other than voluntary prepayments of the Second Lien Term Loans) and
costs, fees and expenses incurred under the Second Lien Loan Agreement, in each
case which are actually paid in cash during such fiscal quarter, (iii) any
payments of principal of, and accrued interest on, Permitted Indebtedness and
costs, fees and expenses incurred in respect of Permitted Indebtedness
(excluding (x) any voluntary prepayments of Indebtedness (other than the
Pulitzer Debt) and (y) any payment of amendment, waiver, consent, forbearance or
other incentive fees to any party in respect of Indebtedness (other than the
Pulitzer Debt)), in each case which are actually paid with cash of the Pulitzer
Entities during such fiscal quarter, but only to the extent the Lee Entities do
not have sufficient cash flow (including net cash proceeds from any Asset
Disposition of any assets or properties of Lee Entities but only to the extent
that application of such cash proceeds to make such payments is permitted by the
terms of the documents governing any Permitted Indebtedness) to make such
payments as determined in Good Faith by the Borrower after compliance with
Section 10.12, (iv) without duplication of any amounts deducted in arriving at
Adjusted Pulitzer Net Income or Adjusted Consolidated Pulitzer Working Capital,
any other ordinary course business expenses of the Borrower or its Subsidiaries
(excluding, for avoidance of doubt, (x) any voluntary prepayments of
Indebtedness (other than the Pulitzer Debt) and (y) any payment of amendment,
waiver, consent, forbearance or other incentive fees to any party in respect of
Indebtedness (other than the Pulitzer Debt)) after compliance with Section
10.12, (v) any amounts reserved by the Borrower in cash for payment of future
expenses expected to be incurred within twelve months of the type described in,
and included by, the preceding clauses (b)(i) through (iv) which are deemed
necessary in Good Faith by the Borrower, (vi) the increase, if any, in Adjusted
Consolidated Pulitzer Working Capital from the first day to the last day of such
fiscal quarter and (vii) without duplication of amounts deducted in arriving at
Adjusted Pulitzer Net Income or Adjusted Consolidated Pulitzer Working Capital,
any other amounts paid in respect of Permitted Investments (other than Permitted
Investments in Lee Entities), Restricted Payments (other than any dividend or
distribution by Pulitzer to the Borrower or to any other Lee Entity that
directly owns all of the Capital Stock of Pulitzer) or Plan contributions, in
each case, which are permitted to be made by the Pulitzer Entities hereunder and
are actually paid in cash by the Pulitzer Entities during such fiscal quarter.


-62-

--------------------------------------------------------------------------------

“Pulitzer Excess Cash Flow Payment Date” shall mean the first Business Day on or
after the date occurring 45 days after the last day of each fiscal quarter of
the Borrower, commencing with the fiscal quarter of the Borrower ending after
the Pulitzer Debt Satisfaction Date, but subject to Section 10.11.


“Pulitzer Financial Covenant Default” shall have the meaning provided in Section
11.04.


“Pulitzer First Lien Indebtedness” shall mean any Indebtedness that is secured
by a Lien on Pulitzer Collateral that is senior in priority to the Liens
securing Pulitzer Junior Lien Indebtedness with respect to the Pulitzer
Collateral, including, without limitation, the Second Lien Term Loans and any
Permitted Second Lien Refinancing Indebtedness.


“Pulitzer Indebtedness” shall mean, at any time, consolidated Indebtedness of
the Pulitzer Entities.


“Pulitzer Junior Intercreditor Agreement” shall mean the Intercreditor Agreement
to be entered into after, or concurrently with the occurrence of, the Pulitzer
Debt Satisfaction Date among the Borrower, the Subsidiary Guarantors, the
Collateral Agent, the trustee under the First Lien Notes Indenture and the
collateral agent under the Second Lien Loan Documents, substantially in the form
of Exhibit L-1 or in a form that is not materially less favorable to the Lenders
than the form attached hereto as Exhibit L-1 and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.


“Pulitzer Junior Lien Indebtedness” shall mean any Indebtedness that is secured
by a Lien on the Pulitzer Collateral that (i) has a priority equal to the Liens
securing the Obligations with respect to the Pulitzer Collateral and (ii) is
junior to the Liens securing any Pulitzer First Lien Indebtedness pursuant to
the Pulitzer Junior Intercreditor Agreement.


“Pulitzer Pari Passu Intercreditor Agreement” shall mean the Intercreditor
Agreement to be entered into among the Borrower, the Subsidiary Guarantors, the
Collateral Agent and the trustee under the First Lien Notes Indenture,
substantially in the form of Exhibit L-2, or in a form that is not materially
less favorable to the Lenders than the form attached hereto as Exhibit L-2 and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof and thereof.


“Pulitzer Priority Payment Lien Obligations” shall mean, without duplication,
after the Pulitzer Debt Satisfaction Date, any Payment Obligations under (i) the
Revolving Facility and any other Indebtedness secured by Liens permitted by
clause (36)(x)(A) of the definition of Permitted Liens that the Borrower has
designated as “Pulitzer Priority Payment Lien Obligations” under the Pulitzer
Pari Passu Intercreditor Agreement; provided that any Payment Obligations in
respect of loans, notes or letters of credit shall not constitute Pulitzer
Priority Payment Lien Obligations pursuant to this clause (i) if the aggregate
principal amount of such Payment Obligations, together with any Priority Payment
Lien Obligations, exceeds $50.0 million, and (ii) Hedging Obligations and Cash
Management Obligations that are secured (other than with respect to cash
collateral for letters of credit) by Liens on the Pulitzer Collateral that


-63-

--------------------------------------------------------------------------------

are pari passu with the Liens securing any Indebtedness constituting Pulitzer
Priority Payment Lien Obligations outstanding pursuant to Section 10.01(b)(ii).


“Pulitzer Lenders” shall mean the purchasers party to the Pulitzer Debt
Agreement.


“Pulitzer Subsidiary Guaranty” shall mean that certain Subsidiary Guaranty
Agreement, dated as of May 1, 2013, made by certain of the Subsidiaries of
Pulitzer in favor of the holders from time to time of the Pulitzer Debt, as in
effect on the Effective Date and as the same may be further amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof and hereof.


“Purchase Money Indebtedness” shall mean Indebtedness (including Capitalized
Lease Obligations) Incurred to finance or refinance the purchase, lease,
construction, installation, or improvement of any assets used or useful in a
Related Business (whether through the direct purchase of assets or through the
purchase of Capital Stock of any Person owning such assets or by the merger or
consolidation of any such Person into the Borrower or with or into any
Restricted Subsidiary), so long as such Indebtedness is Incurred within 365 days
after such purchase, lease, completion of construction, installation or
improvement or commencement of full operations, as the case may be.


“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower that
is not Disqualified Stock so long as the terms of any such Preferred Equity (w)
do not require the cash payment of dividends or distributions not otherwise
permitted at such time pursuant to this Agreement, (x) do not contain any
covenants (other than periodic reporting covenants), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower, and (z) are otherwise reasonably satisfactory to the Administrative
Agent.


“Quarterly Payment Date” shall mean the fifteenth calendar day (or, if not a
Business Day, the immediately preceding Business Day) of each March, June,
September and December occurring after the Effective Date.


“Quotation Day” shall mean with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.


“Rating Agencies” shall mean S&P and Moody’s or if S&P or Moody’s or both shall
not make a rating on the relevant entity, asset or investment publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower (as certified by a resolution of the Board
of Directors) which shall be substituted for S&P or Moody’s or both, as the case
may be. Any reference to S&P and Moody’s shall include any successor to such
rating agency.


-64-

--------------------------------------------------------------------------------

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.


“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.


“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, replace, repay, prepay, discharge, purchase, redeem, defease or
retire (including, without limitation, pursuant to a satisfaction and discharge
mechanism), or to issue other Indebtedness in exchange or replacement for or to
consolidate, such Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.


“Refinancing Indebtedness” shall mean Indebtedness that is Incurred to Refinance
any Indebtedness existing on the Effective Date or Incurred in compliance with
this Agreement (including Indebtedness of the Borrower that Refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that Refinances Indebtedness of another Restricted Subsidiary (except
that a Subsidiary Guarantor shall not Refinance Indebtedness of a Subsidiary
that is not a Subsidiary Guarantor)), including Indebtedness that Refinances
Refinancing Indebtedness, provided, however, that:




(1)
if the Stated Maturity of the Indebtedness being Refinanced is later than the
Stated Maturity of the Loans, the entire principal amount of the Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Stated
Maturity of the Loans;





(2)
the Refinancing Indebtedness has an Average Life at the time such Refinancing
Indebtedness is Incurred that is equal to or greater than the Average Life of
the Indebtedness being Refinanced at such time;





(3)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being Refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest, premiums required by the instruments
governing such existing Indebtedness or premiums necessary to effectuate such
Refinancing and any discounts, commissions, costs, fees and expenses Incurred in
connection therewith);





(4)
if the Indebtedness being Refinanced is subordinated in right of payment to the
Loans or a Subsidiary Guarantee, such Refinancing Indebtedness is subordinated
in right of payment to the Loans or such Subsidiary Guarantee on terms at least
as favorable, taken as a whole (as determined in Good Faith by the Borrower) to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced;



-65-

--------------------------------------------------------------------------------


(5)
if no Lee Entity Incurred such Indebtedness being Refinanced or Guaranteed such
Indebtedness being Refinanced, no Lee Entity shall Incur such Refinancing
Indebtedness or Guarantee such Refinancing Indebtedness;





(6)
in the case of any Refinancing of the Second Lien Term Loans and the other
Payment Obligations under the Second Lien Loan Documents, any such Refinancing
Indebtedness in respect thereof shall be Permitted Second Lien Refinancing
Indebtedness;





(7)
in the case of any Refinancing of the Pulitzer Debt and the other Payment
Obligations under the Pulitzer Debt Documents, any such Refinancing Indebtedness
in respect thereof shall be Permitted Pulitzer Debt Refinancing Indebtedness;
and





(8)
Refinancing Indebtedness shall not include Indebtedness of a Non-Guarantor
Subsidiary that refinances Indebtedness of the Borrower or a Subsidiary
Guarantor.



“Register” shall have the meaning provided in Section 13.15.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Related Business” shall mean any business that is the same as or related,
ancillary or complementary to any of the businesses of the Borrower and its
Restricted Subsidiaries on the Effective Date and any reasonable extension or
evolution of any of the forgoing, including without limitation, the online
business of the Borrower and its Restricted Subsidiaries.


“Related Business Assets” shall mean any property, plant, equipment or other
assets (excluding assets that are qualified as current assets under GAAP) to be
used or useful by the Borrower or a Restricted Subsidiary in a Related Business
or capital expenditures relating thereto.


-66-

--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.


“Replaced Lender” shall have the meaning provided in Section 2.13.


“Replacement Lender” shall have the meaning provided in Section 2.13.


“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA(other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGCthe Rregulations issued under Section 4043).


“Repricing Transaction” shall mean (i) any prepayment of all or a portion of the
Term Loans using proceeds of Indebtedness under new credit facilities having an
effective interest cost or weighted average yield (with the comparative
determinations to be made consistent with generally accepted financial
practices, after giving effect to margin, interest rate floors, upfront fees or
original issue discount paid or payable (with original issue discount based on a
four-year average life to maturity or, if less, the remaining life to maturity)
to all providers of such financing, but excluding the effect of any arrangement,
commitment, structuring, syndication or underwriting and any amendment fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the effective interest cost or weighted average yield
(as determined on the same basis) of such Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Term Loans and (ii)
any repricing of the Term Loans pursuant to an amendment thereto resulting in an
effective interest cost or weighted average yield (as determined on the same
basis) to all providers of such financing, but excluding the effect of any
arrangement, commitment, structuring, syndication or underwriting and any
amendment fees payable in connection therewith that are not shared with all
providers of such financing, and without taking into account any fluctuations in
the Eurodollar Rate) that is less the effective interest cost or weighted
average yield (as determined on the same basis) of such Term Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Term
Loans.


“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
Letter of Credit Outstandings at such time) represents at least a majority of
the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders at such time
and (ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination thereof, the sum of  the then total outstanding Revolving Loans of
Non-


-67-

--------------------------------------------------------------------------------

Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total Letter of Credit Outstandings at such time); provided that
at any time when there are only two Non-Defaulting Lenders (including Lenders
which are Affiliates) in the determination of the foregoing, Required Lenders
shall mean both such Non-Defaulting Lenders.


“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Collateral Agent for
the benefit of the Secured Creditors or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.


“Restricted Investment” shall mean any Investment other than a Permitted
Investment.


“Restricted Payments” shall have the meaning provided in Section 10.02(a)(v).


“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Returns” shall have the meaning provided in Section 8.09mean all Federal and
other material returns, statements, forms and reports for Taxes.


“Revolving Extensions of Credit” shall mean as to any RL Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s RL Percentage
of the Letter of Credit Outstandings then outstanding.


“Revolving Facility” shall mean the Revolving Loan Commitments, the Revolving
Loans and the participations in respect of Letters of Credit by the RL Lenders.


 “Revolving Loan” shall have the meaning set forth in Section 2.01(c).


“Revolving Loan Commitments” shall mean, for each RL Lender, the amount set
forth opposite such RL Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).


“Revolving Loan Maturity Date” shall mean the date which is 91 days prior to the
fifth anniversary of the Effective Date, which is December 28, 20182019.


“Revolving Note” shall have the meaning provided in Section 2.05(a).


“RL Lender” shall mean a Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.


-68-

--------------------------------------------------------------------------------

“RL Percentage” ofas to any RL Lender at any time shall mean a fraction
(expressed as athe percentage) the numerator of which is thesuch RL Lender’s
Revolving Loan Commitment of such RL Lender at such time and the denominator of
which isthen constitutes of the Total Revolving Loan Commitments or, at suchany
time, provided that if the RL Percentage of any RL Lender is to be determined
after the Total after the Revolving Loan Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such RL
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the RL Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the RL Lenders on a comparable basis.  Notwithstanding
the foregoing, when a Defaulting Lender shall exist in the case of Section 2.14,
RL Percentages shall be determined without regard to any Defaulting Lender’s
Revolving Loan Commitment has been terminated, then the RL Percentages of such
RL Lender shall be determined immediately prior (and without giving effect) to
such termination.


“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a division of McGraw
Hill, Inc.


“Sale/Leaseback Transaction” shall mean any direct or indirect arrangement
relating to property owned on the Effective Date or thereafter acquired by the
Borrower or a Restricted Subsidiary whereby the Borrower or such Restricted
Subsidiary transfers such property to a Person (other than the Borrower or any
of its Restricted Subsidiaries) and the Borrower or such Restricted Subsidiary
leases it from such Person.


“Sanctioned Country” shall mean, at any time, a country, region or territory
thatwhich is itself the subject or target of any Sanctions (at the time of this
Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).


“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“Scheduled Term Loan Repayment” shall have the meaning provided in Section
5.02(b)(i).


“Scheduled Term Loan Repayment Date” shall have the meaning provided in Section
5.02(b)(i).


-69-

--------------------------------------------------------------------------------

“Screen Rate” shall have the meaning provided in the definition of “Eurodollar
Base Rate”.


“SEC” shall have the meaning provided in Section 9.01(g).


(7)          “Second Lien Loan Agreement” shall mean the Second Lien Loan
Agreement, dated as of the Effective Date, among the Borrower, Wilmington Trust,
National Association, as administrative agent and collateral agent and the other
agents and lenders party thereto, as in effect on, and after giving effect to,
the Effective Date and as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.


“Second Lien Loan Documents” shall mean the Second Lien Loan Agreement and all
other instruments, agreements and other documents (including, without
limitation, the Credit Documents (as defined in the Second Lien Loan Agreement))
executed and delivered with respect to the Second Lien Loan Agreement, as in
effect on, and after giving effect to, the Effective Date and as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof.


(8)          “Second Lien Term Loans” shall mean the term loans made in an
aggregate principal amount of up to $150,000,000 on the Effective Date under the
Second Lien Loan Agreement.


“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).


(9)          “Secured Creditors” shall have the meaning assigned that term in
the respective Security Documents.


(10)        “Secured Hedging Agreements” shall have the meaning assigned that
term in the Guarantee and Collateral Agreement.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage and, after the execution and delivery thereof, each
Additional Security Document.


“Senior Management” shall means the Chief Executive Officer, Chief Accounting
Officer, Chief Operating Officer and the Chief Financial Officer, in each case
of the Borrower.


“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.


-70-

--------------------------------------------------------------------------------

“Significant Subsidiary” shall means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC, as in effect on the Effective Date.


“Specified Time” shall mean 11:00 A.M., London time.


“Star Publishing” shall mean Star Publishing Company, an Arizona corporation and
a Subsidiary of Pulitzer.


“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).


“Stated Maturity” shall mean with respect to any Indebtedness, the date
specified in the agreement governing or certificate relating to such
Indebtedness as the fixed date on which the final payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any Contingent Obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.


“Subordinated Obligation” shall mean any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) that is subordinated
or junior in right of payment to the Loans pursuant to its terms or a written
agreement. No Indebtedness of the Borrower shall be deemed to be subordinated or
junior in right of payment to any other Indebtedness of the Borrower solely by
virtue of Liens, guarantees, maturity or payments or structural subordination.


“Subsidiaries Guarantee” shall mean the Guarantee by the Subsidiary Guarantors
pursuant to Article I of the Guarantee and Collateral Agreement.


“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
(or Persons performing similar functions) or (2) any partnership, joint venture,
limited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein
or the context otherwise requires, each reference to a Subsidiary will refer to
a Subsidiary of the Borrower.


“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(other than an Excluded Domestic Subsidiary so long as it remains an Excluded
Domestic Subsidiary or an Immaterial Subsidiary so long as it remains an
Immaterial Subsidiary) (whether existing on the Effective Date or established,
created or acquired after the Effective Date), unless


-71-

--------------------------------------------------------------------------------

and until such time as the respective Subsidiary is released from all of its
Obligations under the Subsidiaries Guaranty in accordance with the terms and
provisions thereof.


“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.


“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges now or hereafter imposed by any jurisdiction or by any political
sub-division or taxing authority thereof or therein and all interest, penalties
or similar liabilities applicable thereto.


“Term Lender” shall mean a Lender with a Term Loan Commitment or with
outstanding Term Loans.


“Term Loan” shall mean a Loan made pursuant to Section 2.01(a).


“Term Loan Commitment” shall mean, as to any Term Lender, the obligation of such
Term Lender, if any, to make a Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Term Loan Commitment”
opposite such Term Lender’s name on Schedule I. The original aggregate amount of
the Term Loan Commitments is $250,000,000.


“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans.


“Term Loan Maturity Date” shall mean the fifth anniversary of the Effective
Date, which is March 31, 2019.


“Term Loan Percentage” shall mean, at any time, as to any Term Lender, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of the Term Loan Commitments (or after
the Effective Date, all Term Loans) of such Term Lender at such time and the
denominator of which is equal to the aggregate outstanding principal amount of
the Term Loan Commitments (or after the Effective Date, all Term Loans) of all
Term Lenders.


“Term Loan Standstill Period” shall have the meaning provided in Section 11.03.


“Term Note” shall have the meaning provided in Section 2.05(a).


“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.


-72-

--------------------------------------------------------------------------------

“TNI Partners” shall mean TNI Partners, a general partnership formed under the
laws of the State of Arizona pursuant to the terms of the Amended and Restated
Partnership Agreement, dated as of November 30, 2009, as amended, by and between
Star Publishing Company and Citizen Publishing Company.


“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.


“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the RL Lenders outstanding at
such time.


“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the RL Lenders at such time.


“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans outstanding at such time plus (ii) the aggregate amount of all
Letter of Credit Outstandings at such time.


“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.


“Tranche” shall mean the respective Facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches on the Effective Date,
i.e., Term Loans and Revolving Loans.


“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.


"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.


“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.


“Unfunded Current Liability” of any Plan subject to Title IV of ERISA (other
than a multiemployer plan as defined under Title IV of ERISA) shall mean the
amount, if any, by which the value of the accumulated plan benefits under the
Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).


“United States” and “U.S.” shall each mean the United States of America.


“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).


-73-

--------------------------------------------------------------------------------

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.


“Unrestricted Subsidiary” shall mean:




(1)
any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and





(2)
any Subsidiary of an Unrestricted Subsidiary.



As of the Effective Date, Lee Foundation shall be an Unrestricted Subsidiary.


The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:




(1)
such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;





(2)
all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the date
of designation, and will at all times thereafter while they are Unrestricted
Subsidiaries, consist of Non-Recourse Debt;





(3)
either (A) such designation and the Investment of the Borrower in such
Subsidiary complies with Section 10.02 or the definition of “Permitted
Investment” or (B) such Subsidiary has total assets of $10,000 or less;





(4)
such Subsidiary, either alone or in the aggregate with all other Unrestricted
Subsidiaries, does not operate, directly or indirectly, all or substantially all
of the business of the Borrower and its Subsidiaries;





(5)
such Subsidiary is a Person with respect to which neither the Borrower nor any
of its Restricted Subsidiaries has any direct or indirect obligation:





(a)
to subscribe for additional Capital Stock of such Person; or





(b)
to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results;





(6)
on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
substantially less favorable to the Borrower than those that might have been



-74-

--------------------------------------------------------------------------------

obtained from Persons who are not Affiliates of the Borrower (as determined in
Good Faith by the Borrower); and




(7)
such Subsidiary is not a “Restricted Subsidiary” (or any equivalent or analogous
term) in respect of or under any other Indebtedness.



Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions. If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be Incurred as of such date.


The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation:




(1)
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;





(2)
the Borrower could Incur at least $1.00 of additional Indebtedness pursuant to
Section 10.01(a) on a pro forma basis taking into account such designation or
the Consolidated Leverage Ratio for the Borrower and its Restricted Subsidiaries
would be less than or equal to such ratio for the Borrower and its Restricted
Subsidiaries immediately prior to such designation on a pro forma basis taking
into account such designation; and





(3)
all Liens of such Unrestricted Subsidiary outstanding immediately following such
designation as a Restricted Subsidiary would either (a) if Incurred at such
time, have been permitted to be Incurred for all purposes of this Agreement or
(b) extend only to the assets or property (together with all improvements
thereof, accessions thereto and proceeds thereof) of such Unrestricted
Subsidiary that is being designated to be a Restricted Subsidiary that will
become a Subsidiary Guarantor; provided that in the case of clause (b), such
Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such designation.



Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Board giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions.


“Unutilized Revolving Loan Commitment” shall mean, with respect to any RL Lender
at any time, such RL Lender’s Revolving Loan Commitment at such time less the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such RL Lender


-75-

--------------------------------------------------------------------------------

at such time and (ii) such RL Lender’s RL Percentage of the Letter of Credit
Outstandings at such time.


“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, trustees or
similar Persons, as applicable, of such Person.


“Wholly-Owned Subsidiary” shall mean a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
Borrower and/or one or more Wholly Owned Subsidiaries of the Borrower.


1.02        Other Definitional Provisions.


(a)        As used herein and in the other Credit Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(iii) references to agreements or other contractual obligations shall, unless
otherwise specified, be dee med to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time.


(b)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(c)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


1.03       Interest Rates; Eurodollar Notification. The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Rate, which is
derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.10(d) of this
Agreement, such Section 2.10(d) provides a mechanism for determining an
alternative


-76-

--------------------------------------------------------------------------------

rate of interest.  The Administrative Agent will notify the Borrower, pursuant
to Section 2.10(d), in advance of any change to the reference rate upon which
the interest rate on Eurodollar Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.10(d), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


SECTION 2.        Amount and Terms of Credit.


2.01        Loans.  (a)  Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (such term loan, a “Term Loan” and,
collectively, the “Term Loans”) to the Borrower on the Effective Date in an
amount not to exceed the amount of the Term Loan Commitment of such Term
Lender.  Such Term Loan shall (i) be denominated in Dollars and (ii) except as
hereinafter provided, shall, at the option of the Borrower, be maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that except
as other-wise specifically provided in Section 2.10(b), all Term Loans
comprising the same Borrowing shall at all times be of the same Type.  Once
repaid, Term Loans may not be reborrowed.


(b)          Subject to and upon the terms and conditions set forth herein, each
Lender with a Revolving Loan Commitment severally agrees to make, at any time
and from time to time on or after the Effective Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the aggregate amount of all Letter of
Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time, equals the Revolving Loan
Commitment of such Lender at such time.


2.02       Minimum Amount of Each Borrowing.  The aggregate principal amount of
each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche.  More than one Borrowing
may occur on the same date, but at no time shall there be outstanding more than
five Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(or such greater number of Borrowings of Eurodollar Loans as may be acceptable
to the Administrative Agent).


-77-

--------------------------------------------------------------------------------

2.03       Notice of Borrowing.  (a)  Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent at
the Notice Office at least three Business Days’ prior notice of each Eurodollar
Loan to be incurred hereunder, and (y) Base Rate Loans hereunder, the Borrower
shall give the Administrative Agent at the Notice Office at least one Business
Day’s prior notice of each Base Rate Loan to be incurred hereunder, provided
that (in each case) any such notice shall be deemed to have been given on a
certain day only if given before 11:00 A.M. (New York time) on such day.  Each
such notice (together with each notice delivered pursuant to Section 2.03(b)(i),
a “Notice of Borrowing”), except as otherwise expressly provided in Section
2.10, shall be irrevocable and shall be in writing, or by telephone promptly
confirmed in writing, in the form of Exhibit A-1, appropriately completed to
specify:  (i) the aggregate principal amount of the Loans to be incurred
pursuant to such Borrowing and whether the Loans to be incurred pursuant to such
Borrowing shall be Term Loans (as to Loans made on the Effective Date) or
Revolving Loans; (ii) the date of such Borrowing (which shall be a Business Day
and which shall be the Effective Date if the Loans to be incurred pursuant to
such Borrowing shall be Term Loans); and (iii) whether the Loans being incurred
pursuant to such Borrowing are to be initially maintained as Base Rate Loans or,
to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans,
the initial Interest Period to be applicable thereto.  The Administrative Agent
shall promptly give each Lender which is required to make Term Loans or
Revolving Loans notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.


(b)          [Reserved].


(c)        Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation.  In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such tele-phonic notice of such Borrowing or prepayment of Loans,
as the case may be, absent manifest error.


2.04        Disbursement of Funds.  No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing, each Lender with a Revolving
Loan Commitment or Term Loan Commitment (as to Loans made on the Effective
Date), as applicable, will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date.  All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrower at the Payment Office the aggregate of the
amounts so made available by the Lenders.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower a


-78-

--------------------------------------------------------------------------------

corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent.  The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the first three days and at the interest
rate otherwise applicable to such Loans for each day thereafter, and (ii) if
recovered from the Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 2.08.  Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any failure by such Lender to make Loans hereunder.


2.05        Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each, a “Term Note” and, collectively, the “Term Notes”) and (ii) in the case
of Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”).


(b)          The Term Note issued to each Term Lender that has outstanding Term
Loans shall (i) be executed by the Borrower, (ii) be payable to such Term Lender
or its registered assigns and be dated the Effective Date (or, if issued after
the Effective Date, be dated the date of issuance thereof), (iii) be in a stated
principal amount equal to the Term Loans of such Term Lender as of the Effective
Date (or, if issued after the Effective Date, be in a stated principal amount
equal to the outstanding Term Loans of such Term Lender at such time) and be
payable in the outstanding principal amount of Term Loans evidenced thereby from
time to time, (iv) mature on the Term Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary pre-payment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.


(c)         The Revolving Note issued to each Lender that has a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Effective Date (or, if issued after the Effective Date, be dated the date of the
issuance thereof), (iii) be in a stated principal amount


-79-

--------------------------------------------------------------------------------

equal to the Revolving Loan Commitment of such Lender (or, if issued after the
termination thereof, be in a stated principal amount equal to the outstanding
Revolving Loans of such Lender at such time) and be payable in the outstanding
principal amount of the Revolving Loans evidenced thereby from time to time,
(iv) mature on the Revolving Loan Maturity Date, (v) bear interest as provided
in the appropriate clause of Section 2.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.


(d)          [Reserved]


(e)          Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Notes or Loans.


(f)           Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loans shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents.  Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (e).  At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.


2.06        Conversions.  The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that (i)
except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
con-verted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, and (iii) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of Eurodollar Loans than is permitted under Section 2.02.  Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 11:00 A.M. (New York time) at least (x) in the
case of conversions of Base Rate Loans into Eurodollar Loans, three Business
Days’ prior notice, and (y) in the case of conversions of Eurodollar Loans


-80-

--------------------------------------------------------------------------------

into Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto. 
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.


2.07       Pro Rata Borrowings.  All Borrowings of Revolving Loans under this
Agreement after the Effective Date shall be incurred from the RL Lenders
pro rata on the basis of their Revolving Loan Commitments.  It is understood
that no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.


2.08        Interest.


(a)          The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate.


(b)          The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin plus the Eurodollar Rate for such Interest
Period.


(c)         Notwithstanding anything to the contrary contained in this
Agreement, the unpaid principal amount of each Loan shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate otherwise
applicable to such Loan, at all times that an Event of Default shall have
occurred and be continuing. In addition (but without duplication of any amounts
payable pursuant to the immediately preceding sentence), overdue principal and,
to the extent permitted by law, overdue interest in respect of each Loan shall,
in each case, bear interest at a rate per annum equal to (A) in the case of
Loans, the greater of (x) the rate which is 2% in excess of the rate then borne
by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time and
(B) in the case of other overdue amounts payable hereunder and under any other
Credit Document, at a rate per annum equal to the rate which is 2% in excess of
the rate applicable to Revolving Loans that are maintained at Base Rate Loans
from time to time.  Interest that accrues under this Section 2.08(c) shall be
payable on demand.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.08(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.


-81-

--------------------------------------------------------------------------------

(d)          Accrued (and theretofore unpaid) interest shall be payable in cash
(i) in respect of each Base Rate Loan,  (x) quarterly in arrears on each
Quarterly Payment Date, (y) on the date of any repayment or prepayment in full
of all outstanding Base Rate Loans, and (z) at maturity (whether by acceleration
or otherwise) and, after such maturity, on demand and (ii) in respect of each
Eurodollar Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.


(e)        Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof.  Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.


2.09       Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto), or prior to 11:00 A.M. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Eurodollar Loan, which Interest Period shall, at the option
of the Borrower, be a one, two, three or six month period, provided that (in
each case):


(i)            all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period;


(ii)          the initial Interest Period for any Eurodollar Loan shall commence
on the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;


(iii)        if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;


(iv)        if any Interest Period for a Eurodollar Loan would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a Eurodollar Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;


-82-

--------------------------------------------------------------------------------

(v)          unless the Required Lenders otherwise agree, no Interest Period may
be selected at any time when a Default or an Event of Default is then in
existence; and


(vi)         no Interest Period in respect of any Borrowing of any Tranche of
Loans shall be selected which extends beyond the Maturity Date for such Tranche
of Loans.


If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.


2.10       Increased Costs, Illegality, etc.  (a)  In the event that any Lender
or Agent shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):


(i)          on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Base
Rate; or


(ii)         at any time, that such Lender or Agent shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to:  (A) the imposition of Taxes (other than (A) Indemnified Taxes or
(B) Taxes in clauses (iib) – (vd) of the definition of Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, on
its deposits, reserves, other liabilities or capital attributable thereto, or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Base Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market, provided that notwithstanding anything
herein to the contrary, this provision shall apply to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued; or


(iii)         at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request


-83-

--------------------------------------------------------------------------------

(whether or not having force of law) or (z) impracticable as a result of a
contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;


then, and in any such event, such Lender (or the Administrative Agent,) shall
promptly give notice (by telephone promptly confirmed in writing) to the
Borrower and, except in the case of clause (i) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders).  Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower, (y)
in the case of clause (ii) above, the Borrower agrees to pay to such Lender or
Agent, upon such Lender or Agent’s written request therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender or Agent in its sole
discretion shall determine) as shall be required to compensate such Lender or
Agent for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender or
Agent, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender or Agent shall, absent manifest error,
be final and conclusive and binding on all the parties hereto) and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.


(b)         At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in Section
2.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar Loan is
then being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.10(b).


(c)          If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy or liquidity requirements, or any
change in interpretation or administration thereof by the NAIC or any
governmental authority, central bank or comparable agency, will have the effect
of increasing the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then the Borrower agrees to pay to such Lender, upon its written
demand therefor, such additional amounts as shall be required to compensate such


-84-

--------------------------------------------------------------------------------

Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital or liquidity.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.  Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.


(d)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the Screen Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 13.12, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (d) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.10(d), only to the extent the Screen Rate for Dollars and such Interest Period
is not available or published at such time on a current basis), (x) any Notice
of Conversion/Continuation that requests the conversion of any Loan to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
if any Notice of Borrowing requests a Eurodollar Loan, such Borrowing shall be
made as an ABR Loan; provided that, if such alternate rate of interest shall be
less than 1.00%, in the case of Term Loans or zero, in the case of Revolving
Loans, such rate shall be deemed to be 1.00%, in the case of Term Loans or zero,
in the case of Revolving Loans for the purposes of this Agreement.


2.11       Compensation.  The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn


-85-

--------------------------------------------------------------------------------

pursuant to Section 2.10(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its Eurodollar Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of (x) any other default by the
Borrower to repay Eurodollar Loans when required by the terms of this Agreement
or any Note held by such Lender or (y) any cancellation or conversion made
pursuant to Section 2.10(b).


2.12      Change of Lending Office.  Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.


2.13        Replacement of Lenders.  (x)  If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrower shall have the right, in accordance with Section
13.04(b), if no Default or Event of Default then exists or would exist after
giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reason-ably accept-able to
the Administrative Agent or, in the case of a replacement as provided in Section
13.12(b) where the consent of the respective Lender is required with respect to
less than all Tranches of its Loans or Commitments, to replace the Commitments
and/or outstanding Loans of such Lender in respect of each Tranche where the
consent of such Lender would otherwise be individually required, with identical
Commitments and/or Loans of the respective Tranche provided by the Replacement
Lender; provided that:


(a)       at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the applicable Tranche of, and, in the case of the replacement of
Revolving Loan Commitments or Revolving Loans of the respective Lender, all
participations in Letters


-86-

--------------------------------------------------------------------------------

of Credit by, the respective Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced, (B) an amount equal to
all Unpaid Drawings (unless there are no Unpaid Drawings with respect to the
Tranche being replaced) that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time, and (C) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender (but only with respect to the relevant Tranche, in
the case of the replacement of less than all Tranches of Loans then held by the
respective Replaced Lender) pursuant to Section 4.01 and (y) in the case of the
replacement of Revolving Loan Commitments or Revolving Loans, each Issuing
Lender an amount equal to such Replaced Lender’s RL Percentage of any Unpaid
Drawing relating to Letters of Credit issued by such Issuing Lender (which at
such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender; and


(b)          all obligations of the Borrower then owing to the Replaced Lender
(other than those (i) specifically described in clause (a) above in respect of
which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 2.11 or (ii) relating to
any Tranche of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.


Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04.  Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the Borrower, (x) the
Replacement Lender shall become a Lender hereunder and, unless the respective
Replaced Lender continues to have outstanding Term Loans and/or a Revolving Loan
Commitment hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.0612.07, 13.01 and 13.06), which shall survive as to such Replaced Lender,
and (y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.13, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.


-87-

--------------------------------------------------------------------------------

2.14       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)          fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 6.13;


(b)          the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 13.12);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby.


SECTION 3.        Letters of Credit.


3.01       Letters of Credit.  (a)  Subject to and upon the terms and conditions
set forth herein, the Borrower may request that an Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 30th
day prior to the Revolving Loan Maturity Date, for the account of the Borrower
and for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Wholly-Owned
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (which approval shall not be unreasonably withheld or delayed by
such Issuing Lender) (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”).  All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.


(b)          Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:


(i)         any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender


-88-

--------------------------------------------------------------------------------

on the Effective Date, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to such Issuing Lender as of the Effective
Date and which such Issuing Lender reason-ably and in good faith deems material
to it; or


(ii)          such Issuing Lender shall have received from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of Section
3.03(b).


3.02     Maximum Letter of Credit Outstandings; Final Maturities. 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $20,000,000 or (y) when added to the aggregate
principal amount of all Revolving Loans then outstanding, an amount equal to the
Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
tenth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the respective Issuing Lender) and (B) ten Business Days prior to
the Revolving Loan Maturity Date, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) 30 days prior to the Revolving Loan Maturity
Date.


3.03        Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile).  Each notice
shall be in the form of Exhibit C, appropriately completed (each, a “Letter of
Credit Request”).


(b)          The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02.  Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 7 are
not then satisfied, or that the issuance of such Letter of Credit would violate
Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices.  Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be. 
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.  On the
first Business Day of each week, each Issuing Lender shall furnish the


-89-

--------------------------------------------------------------------------------

Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week.  Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to a RL Lender, no Issuing Lender shall be required to issue any
Letter of Credit unless such Issuing Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit by the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender’s or Lenders’
RL Percentage of the Letter of Credit Outstandings.


(c)         The initial Stated Amount of each Letter of Credit shall not be less
than $100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.


3.04       Letter of Credit Participations.  (a)  Immediately upon the issuance
by an Issuing Lender of any Letter of Credit, such Issuing Lender shall be
deemed to have sold and transferred to each RL Lender, and each such RL Lender
(in its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.  Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 4.02(b) or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.


(b)          In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).


(c)         In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds.  If
the Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall


-90-

--------------------------------------------------------------------------------

make available to the respective Issuing Lender in Dollars such Participant’s RL
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such Participant shall not have so made its RL
Percentage of the amount of such payment available to respective Issuing Lender,
such Participant agrees to pay to such Issuing Lender, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at, the overnight Federal Funds
Rate greater of the NYFRB Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation for the
first three days and at the interest rate otherwise applicable to Revolving
Loans that are maintained as Base Rate Loans for each day thereafter.  The
failure of any Participant to make available to an Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its RL Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no Participant
shall be responsible for the failure of any other Participant to make available
to such Issuing Lender such other Participant’s RL Percentage of any such
payment.


(d)          Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.


(e)         Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.


(f)          The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:


(i)           any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;


(ii)         the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any such
Letter of Credit);


-91-

--------------------------------------------------------------------------------

(iii)       any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;


(iv)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or


(v)          the occurrence of any Default or Event of Default.


3.05        Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Revolving Loans that are maintained as Base Rate
Loans; provided, however, to the extent such amounts are not reimbursed prior to
12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on demand.  Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.


(b)          The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and,
unconditional and irrevocable under any and all circumstances and irrespective
of any setoff, counter-claim or defense to payment which the Borrower or any
Subsidiary of the Borrower may have or have had against any Lender (including in
its capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result


-92-

--------------------------------------------------------------------------------

of acts or omissions constituting willful misconduct orany beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder. The Issuing Lender shall not have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of suchthe
Issuing Lender (as finally determined by a court of competent jurisdiction in a
final and non-appealable decision).), the Issuing Lender shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


3.06       Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, (ii) impose any Taxes (other than (A) Indemnified


-93-

--------------------------------------------------------------------------------

Taxes, or (B) Taxes in clauses (iib) – (vd) of the definition of Excluded Taxes)
on its loans, loan principal, letters of credit, commitments or other
obligations, on its deposits, reserves, other liabilities or capital
attributable thereto,  or (iii) impose on any Issuing Lender or any Participant
any other conditions (other than Taxes) relating, directly or indirectly, to
this Agreement or any Letter of Credit; and the result of any of the foregoing
is to increase the cost to any Issuing Lender or any Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Participant
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit (except for changes in the rate of tax on, or determined by reference to,
the net income or net profits of such Issuing Lender or such Participant
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein), then, upon the delivery of the certificate referred to
below to the Borrower by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower agrees to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital.  Any Issuing
Lender or any Participant, upon determining that any additional amounts will be
payable to it pursuant to this Section 3.06, will give prompt written notice
thereof to the Borrower, which notice shall include a certificate submitted to
the Borrower by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such
Issuing Lender or such Participant.  The certificate required to be delivered
pursuant to this Section 3.06 shall, absent manifest error, be final and
conclusive and binding on the Borrower.


SECTION 4.        Commitment Fee; Fees; Reductions of Commitment.


4.01     Fees.  (a)  The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment fee (the “Commitment
Fee”) for the period from and including the Effective Date to and including the
Revolving Loan Maturity Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) computed at a rate per annum equal to the
Commitment Fee Percentage of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time.  Accrued Commitment
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and on the date upon which the Total Revolving Loan Commitment is
terminated.


(b)         The Borrower agrees to pay to the Administrative Agent for
distribution to each RL Lender (based on each such RL Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin during such
period with respect to Revolving Loans that are maintained as Eurodollar Loans
on the daily Stated Amount of each such Letter of Credit.  Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the first day on or after the


-94-

--------------------------------------------------------------------------------

termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.


(c)          The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500, it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof.  Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.


(d)          The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reason-able expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.


(e)         The Borrower agrees to pay to the Administrative Agent such fees as
may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.


4.02        Voluntary Termination of Unutilized Revolving Loan Commitments. 
(a)  Upon at least three Business Day’s prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $5,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each RL Lender.


(b)         In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all


-95-

--------------------------------------------------------------------------------

amounts, if any, owing pursuant to Section 2.11 but excluding amounts owing in
respect of Loans of any Tranche maintained by such Lender, if such Loans are not
being repaid pursuant to Section 5.01(b)) are repaid concurrently with the
effectiveness of such termination (at which time Schedule I shall be deemed
modified to reflect such changed amounts) and such Lender’s RL Percentage, if
any, of all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders, and
at such time, unless the respective Lender continues to have outstanding Term
Loans hereunder, such Lender shall no longer constitute a “Lender” for purposes
of this Agreement with respect to the Revolving Loan Commitment of such Lender
so terminated, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.0612.07,
13.01 and 13.06), which shall survive as to such repaid Lender (but only in
respect of the period of time during which such repaid Lender was a Lender
hereunder).


4.03        Mandatory Reduction of Commitments and Revolving Loan Repayments.


(a)          The Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each RL Lender) shall terminate in its entirety upon the earlier
of (i) the Revolving Loan Maturity Date and (ii) unless the Required Lenders
otherwise agree in writing, the date on which a Change of Control occurs.


(b)          On July 31, 2019, the Revolving Loan Commitment of each RL Lender
(and the Total Revolving Loan Commitment) in effect on such date shall be
automatically and permanently reduced by 15% and after giving effect to such
reduction, the Borrower shall be in compliance with Section 5.02(a).


SECTION 5.        Prepayments; Payments; Taxes.


5.01       Voluntary Prepayments.  (a)  Subject to Section 5.05, the Borrower
shall have the right to prepay the Loans, without premium or penalty, in whole
or in part at any time and from time to time on the following terms and
conditions:  (i) the Borrower shall give the Administrative Agent prior to 12:00
Noon (New York time) at the Notice Office (x) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans and (y) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Eurodollar Loans, which notice (in each case) shall specify
whether Term Loans or Revolving Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of Eurodollar
Loans, the specific Borrowing or Borrowings pursuant to which such Eurodollar
Loans were made, and which notice the Administrative Agent shall promptly
transmit to each of the Lenders; (ii) (x) each partial prepayment of Term Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $2,000,000 (or such lesser amount as is acceptable to the Administrative
Agent) and (y) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent), provided
that if any partial prepayment of Eurodollar Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of Eurodollar Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans (and same shall automatically be converted into a Borrowing of
Base


-96-

--------------------------------------------------------------------------------

Rate Loans) and any election of an Interest Period with respect thereto given by
the Borrower shall have no force or effect; (iii) each prepayment pursuant to
this Section 5.01(a) in respect of any Revolving Loans made pursuant to a
Borrowing shall be applied to the Revolving Loans, with each RL Lender to be
allocated its applicable RL Percentage of the amount of such prepayment,
provided that at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 5.01(a), such prepayment shall not, so
long as no Default or Event of Default then exists, be applied to any Revolving
Loan of a Defaulting Lender; (iv) each voluntary prepayment in respect of any
Term Loans made pursuant to this Section 5.01(a) shall be allocated to the Term
Loans, with each Term Lender to be allocated its applicable Term Loan Percentage
of the amount of such prepayment; and (v) each voluntary prepayment of the Term
Loans pursuant to this Section 5.01(a) (in excess of amounts required to be paid
for the applicable period pursuant to Section 5.02) shall be applied to reduce
the remaining Scheduled Term Loan Repayments of such Term Loans in inverse order
of maturity.


(b)          In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with, and subject to the requirements of, said Section 13.12(b),
so long as (A) in the case of the repayment of Revolving Loans of any Lender
pursuant to this clause (b), (x) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (y) such Lender’s RL Percentage, if any, of all
outstanding Letters of Credit is cash collateralized in a manner satisfactory to
the Administrative Agent and the respective Issuing Lenders and (B) the
consents, if any, required by Section 13.12(b) in connection with the repayment
pursuant to this clause (b) shall have been obtained.  Each prepayment of the
Term Loans pursuant to this Section 5.01(b) shall be applied to reduce the then
remaining Scheduled Term Loan Repayments of such Term Loans on a pro rata basis
(based upon the remaining principal amount of each such Scheduled Term Loan
Repayments after giving effect to all prior reductions thereto).


(c)          Notwithstanding anything to the contrary herein, in the event that
the Borrower (i) prepays, refinances, substitutes or replaces any Term Loans in
connection with a Repricing Transaction, or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Term Lenders, a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Term Loans outstanding immediately prior to such amendment) if made on
or prior to the date that is one year after the Effective Date.


5.02       Mandatory Repayments.  (a)  On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other


-97-

--------------------------------------------------------------------------------

repayments thereof on such date) and (II) the aggregate amount of all Letter of
Credit Outstandings exceeds the Total Revolving Loan Commitment at such time,
the Borrower shall prepay on such day Revolving Loans in an amount equal to such
excess.  If, after giving effect to the prepayment of all outstanding Revolving
Loans, the aggregate amount of the Letter of Credit Outstandings exceeds the
Total Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.


(b)          Subject to Section 9.16, in addition to any other mandatory
repayments pursuant to this Section 5.02, on the fifteenth calendar day (or, if
not a Business Day, the immediately preceding Business Day) of each March, June,
September and December, the Borrower shall be required to repay $6,250,000 of
the principal amount of Term Loans, to the extent then outstanding, and the
aggregate principal amount of all Term Loans then outstanding shall be repaid on
the Term Loan Maturity Date (each such date, a “Scheduled Term Loan Repayment
Date”; each such repayment, as the same may be reduced as provided in Section
5.01(a) or 5.01(b), a “Scheduled Term Loan Repayment”).


(c)          If a Change of Control occurs, the Borrower shall promptly prepay
all outstanding Term Loans of each Term Lender at a purchase price in cash equal
to 101% of the principal amount of such Term Loans plus accrued and unpaid
interest, if any, to, but excluding, the date of purchase.


(d)          All Net Available Cash from Asset Dispositions that is not applied
or invested (or committed pursuant to a written agreement to be applied or
invested) as provided in Section 10.05(c) within 365 days after receipt of such
Net Available Cash (or in the case of any amount committed to be so applied or
reinvested, which are not actually so applied or reinvested within 180 days
following such 365 day period) will be deemed to constitute “Excess Proceeds”. 
When the aggregate amount of Excess Proceeds exceeds $10.0 million, the Borrower
shall be required to offer to prepay Term Loans in accordance with Section
5.02(e) in an amount equal to the Loan First Lien Percentage (determined as of a
date selected by the Borrower that is within 10 days prior to the date on which
a Prepayment Option Notice is given to the Administrative Agent in accordance
with Section 5.02(e)) of such Excess Proceeds to prepay the maximum principal
amount of the Term Loans that may be prepaid out of the Loan First Lien
Percentage of such Excess Proceeds (such amount, the “Prepayment Amount”) and
such Excess Proceeds so prepaid shall be applied as a mandatory prepayment in
accordance with the requirements of 5.02(g) and (h).


(e)        Notwithstanding anything to the contrary in 13.06, within one
Business Day of receiving Excess Proceeds in accordance with Section 5.02(d),
the Borrower shall give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each Term Lender a notice (each, a “Prepayment Option Notice”) as
described below.  As promptly as practicable after receiving such notice from
the Borrower, the Administrative Agent will send to each Term Lender a
Prepayment Option


-98-

--------------------------------------------------------------------------------

Notice, which shall be in the form of Exhibit M, and shall include an offer by
the Borrower to prepay on the date (each a “Mandatory Prepayment Date”) that is
10 Business Days after the date of the Prepayment Option Notice, the Loans of
such Term Lender by an amount equal to such Term Lender’s pro rata (subject to
rounding) portion of the Prepayment Amount so indicated in such Term Lender’s
Prepayment Option Notice as being applicable to such Term Lender’s Loans.  If
such Term Lender would like to reject all or a portion of such prepayment offer,
such Term Lender shall execute and return such Prepayment Option Notice to the
Administrative Agent within 5 Business Days after the date of the Prepayment
Option Notice indicating its election to so reject such prepayment offer (and
any Term Lender which does not execute and return such Prepayment Option Notice
to the Administrative Agent within such 5 Business Days shall be deemed to have
accepted such prepayment offer). On the Mandatory Prepayment Date, (i) the
Borrower shall pay to the relevant Term Lenders the aggregate amount necessary
to prepay that portion of the outstanding relevant Term Loans in respect of
which such Term Lenders have accepted such prepayment offer as described above,
and (ii) the Borrower shall be entitled to retain and apply the remaining
portion of the Prepayment Amount not accepted by the relevant Term Lenders (the
“Unutilized Excess Proceeds”) for general corporate purposes, including the
repayment of Indebtedness, or as otherwise required or permitted pursuant to its
other contractual requirements, subject to the other covenants contained in this
Agreement. After giving effect to such offer and prepayment, the amount of
Excess Proceeds shall be reset at zero.


(f)          On each Excess Cash Flow Payment Date after the Effective Date, an
amount equal to the Excess Cash Flow Repayment Amount shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h).


(g)          (I) Each amount required to be applied pursuant to Sections 5.02(d)
and 5.02(e) shall be applied to repay outstanding Term Loans, on a pro rata
basis among the Lenders.


(II)          Each amount required to be applied pursuant to Section 5.02(f) on
each Excess Cash Flow Payment Date shall be applied to repay the Term Loans, on
a pro rata basis among the Lenders in accordance with clause (III) below.


(III)      The amount of each principal repayment of Term Loans pursuant to (A)
clause (I) above shall be applied to reduce the then remaining Scheduled Term
Loan Repayments in inverse order of maturity and (B) clause (II) above shall be
applied to reduce the remaining Scheduled Term Loan Repayments, after (without
duplication) deduction for the amount of the Scheduled Term Loan Repayment
(without giving effect to any reductions thereof after the Effective Date) due
during the applicable Excess Cash Flow Payment Period and actually applied to
make such Scheduled Term Loan Repayment, to prepay the Term Loans and applied
(1) first, to reduce the Scheduled Term Loan Repayment due in the calendar
quarter immediately succeeding such Excess Cash Flow Payment Period and (2)
thereafter, to the remaining Scheduled Term Loan Repayments in inverse order of
maturity.


(h)         With respect to each repayment of Loans required by this Section
5.02, the Borrower may designate the Types of Loans of the respective Tranche
which are to be repaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings of the respective Tranche pursuant to which such
Eurodollar Loans were made, provided that:  (i) repayments of
-99-

--------------------------------------------------------------------------------

Eurodollar Loans pursuant to this Section 5.02 may only be made on the last day
of an Interest Period applicable thereto unless all Eurodollar Loans of the
respective Tranche with Interest Periods ending on such date of required
repayment and all Base Rate Loans of the respective Tranche have been paid in
full; (ii) if any repayment of Eurodollar Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans within its applicable
Tranche.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.


(i)          In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) all then outstanding Loans shall be repaid in full on the
respective Maturity Date for such Tranche of Loans, and (ii) unless the Required
Lenders otherwise agree in writing, all then outstanding Loans and other
Obligations shall be repaid in full on the date on which a Change of Control
occurs.


5.03       Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.


5.04        Net Payments.  (a)  All payments made by or on behalf of the
Borrower under any Credit Document will be made without setoff, counterclaim or
other defense.  Except as required by applicable law, all such payments will be
made free and clear of, and without deduction or withholding for any Taxes with
respect to such payments (but excluding, (i), any Tax  imposed on or measured by
net income (however denominated) , franchise Taxes and branch profits Taxes that
are imposed on a Lender or other Recipient  pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein and (ii) any Tax imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes that are imposed
on a Lender or other Recipient as a result of a present or former connection
between such Lender or Recipient and the jurisdiction of the governmental
authority imposing such Tax or any political subdivision or taxing authority
thereof (other than connections arising from such Lender or Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document) (iii) in the case
of a Lender, any United States Federal withholding Tax that is imposed on
amounts payable to or for the account of the Lender pursuant to a law in effect
on the date such Lender becomes a party to or under this Agreement, or such
Lender changes its lending office (except for an assignment or change in


-100-

--------------------------------------------------------------------------------

lending office as a result of a request from the Borrower), except in each case
to the extent that, pursuant to Section 5.04, amounts with respect to such Taxes
were either payable to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iv) any Tax imposed on a Lender or other Recipient that is
attributable to such Lender’s or other Recipient’s failure to comply with the
relevant requirements set forth in Section 5.04(b), and (v) any United States
Federal withholding Tax imposed pursuant to Sections 1471 through 1474 of the
Code, as of the date of this Agreement, any regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any fiscal or regulatory legislation adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code (such requirements referred to,
collectively, as “FATCA”) (all such excluded Taxes in clauses (i) – (v) being
referred to, collectively, as “Excluded Taxes”)) (all such non-Excluded Taxes
being “Indemnified Taxes”).  Ifif any Indemnified Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Indemnified Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under the Credit Documents, after withholding or deduction for or on
account of any Indemnified Taxes (including such deduction and withholding
applicable to additional amounts payable under this Section 5.04), will not be
less than the amount provided for herein or in such Credit Document as if such
Indemnified Taxes had not been levied or imposed.    The Borrower will furnish
to the Administrative Agent, within 45 days after the date the payment of any
Taxes payable hereunder is due pursuant to applicable law, certified copies of
tax receipts evidencing such payment by such Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender and Agent, and reimburse such Lender or
Agent upon its written request, for the amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable pursuant to this sentence) so levied or imposed and paid by such Lender
or Agent (other than for any interest or penalties directly attributable to any
failure of a Lender to file any returns or pay any Indemnified Taxes directly
attributable to this Agreement, to the extent such Lender was legally required
to file such returns and/or pay such Indemnified Taxes and was reasonably
informed by the Borrower about such requirements and had all information
necessary to file such returns and/or pay such Indemnified Taxes).  For purposes
of this Section 5.04(a), Indemnified Taxes shall include Other Taxes.


(b)          To the extent it is legally entitled, each Lender that is a “United
States person” (as such term is defined in Section 7701(a)(30) of the Code)U.S.
Person agrees to deliver to the Borrower and the Administrative Agent on or
prior to the Effective Date or, in the case of a Lender that is an assignee,
transferee or acquiror of an interest under this Agreement pursuant to Section
2.12, 2.13 or 13.04(b) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment, transfer or acquisition), on the
date of such assignment, transfer or acquisition (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) to or by such Lender, two properly completed and duly signed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. Federal backup withholding tax.  To the extent it is
legally entitled, each Lender that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax
purposesU.S.  Person agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Effective Date or, in the case of a Lender that is an
assignee, transferee or acquiror of an interest under this Agreement pursuant to


-101-

--------------------------------------------------------------------------------

Section 2.12, 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment, transfer or acquisition),
on the date of such assignment, transfer or acquisition to or by such Lender
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:


(i) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by two accurate and complete original
signed copies of Internal Revenue Service Form W‑8ECI, Form, IRS Form W‑8BEN
(with respect to a complete exemption under an income tax treaty) or Form W-8IMY
(together with any applicable underlying Internal Revenue Service forms) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any other Credit Document,, or a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-1, D-2, D-3 or
D-4, as applicable, IRS Form W-9, and/or other certifying documents from each
beneficial owner as applicable;


(ii) ifin the Lender is not a “bank” within the meaning of case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c)(3)(A) of the Ccode and cannot deliver either Internal Revenue
Service Form W‑8ECI or Form W‑8BEN (with respect to a complete exemption under
an income tax treaty) or W-8IMY (or any successor forms) pursuant to clause (i)
above, (x) a certificate substantially in the form of Exhibit D (any such
certificate, a “Section 5.04(b)(ii) Certificate”) to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a


”) and (y) two accurate and complete original signed copies of
applicable“controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code, and (y) executed originals of Internal Revenue Service Form W‑8 (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any other Credit Document, orBEN;


(iii) executed originals of IRS Form W-8ECI;


(iv) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;


-102-

--------------------------------------------------------------------------------

(iiiv) any other form prescribed by applicable requirements of U.S. Federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made and to permit the Borrower and the Administrative
Agent to comply with their obligations under FATCA.  In addition, each Lender
agrees that from time to time after the Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, such Lender will, to the
extent it is legally entitled, deliver to the Borrower and the Administrative
Agent two new accurate and complete original signed copies of Internal Revenue
Service Form W‑8ECI, Form W‑8BEN (with respect to the benefits of any income tax
treaty), Form W-8IMY (together with any applicable underlying Internal Revenue
Service forms) or applicable Form W-8 (with respect to the portfolio interest
exemption) and a Section 5.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
such Lender shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 5.04(b).  Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 5.04 and except as set forth in
Section 13.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender in the manner set forth in Section 5.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deduction or withholding of any Taxes.  Notwithstanding anything to the
contrary in this Section 5.04(b), the completion, execution and submission of
any documentation shall not be required if, in the Lender’s reasonable judgment,
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(c)         Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes imposed by any jurisdiction or by any political subdivision
or taxing authority thereof or therein (i) that are attributable to such Lender
(but only to the extent that the Borrower has not already reimbursed the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) or (ii) that are attributable to such Lender’s failure to
comply with the provisions of Section 13.15 relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto in


-103-

--------------------------------------------------------------------------------

connection with any Credit Document, as determined by the Administrative Agent
in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.


(d)          Each applicable party’s obligation under this Section 5.04 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Credit Documents.


SECTION 6.        Conditions Precedent to the Effective Date.


The occurrence of the Effective Date pursuant to Section 13.10 and the
obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Effective Date, are subject at the
time of the occurrence of the Effective Date to the satisfaction of the
following conditions:


6.01       Execution of Agreement; Notes.  On or prior to the Effective Date,
(i) this Agreement shall have been executed and delivered as provided in Section
13.10 and (ii) there shall have been delivered to the Administrative Agent for
the account of each of the Lenders that has requested same the appropriate Term
Note and/or Revolving Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.


6.02       Officer’s Certificate.  On the Effective Date, the Administrative
Agent shall have received a certificate, dated the Effective Date and signed on
behalf of the Borrower by the chairman of the board, the chief executive
officer, the president or any vice president of the Borrower, certifying on
behalf of the Borrower that all of the conditions in Sections 6.06 through 6.07,
inclusive, and 7.01 have been satisfied on such date.


6.03       Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received (a) from Lane & Waterman LLP and from Sidley Austin LLP,
special counsels to the Credit Parties, opinions (in form and substance
reasonably satisfactory to the Administrative Agent) addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date covering such matters incident to the transactions contemplated
herein as the Administrative Agent (or counsel thereto) may reasonably request,
and (b) from local counsel to the applicable Credit Parties (other than K. Falls
Basin Publishing, Inc., but only to the extent that such entity is a
non-operating entity and has no material assets or liabilities) in each state in
which a UCC financing statement must be filed to perfect the Lien (to the extent
such Lien can be perfected by the filing of a UCC financing statement under the
UCC) in any Collateral granted (or purported to be granted) on the Effective
Date, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent dated the Effective
Date, the Collateral Agent and each of the Lenders opining as to the
effectiveness of such UCC financing statement to perfect such Lien and covering
such other matters as are consistent with the opinions of counsel delivered to
the administrative agent and the lenders under the Existing Credit Agreement in
connection therewith.


-104-

--------------------------------------------------------------------------------

6.04        Company Documents; Proceedings; etc.


  (a)  On the Effective Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Effective Date, signed by the
chairman of the board, the chief executive officer, the president or any vice
president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in form and substance reasonably
acceptable to the Administrative Agent with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.


(b)          On the Effective Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Agents, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of Company proceedings, governmental approvals and good standing
certificates, if any, which the Administrative Agent reasonably may have
requested in connection therewith, such documents and papers where appropriate
to be certified by proper Company or governmental authorities.


6.05       Shareholders’ Agreements; Tax Sharing Agreements; Existing
Indebtedness Agreements.  On the Effective Date, the Administrative Agent shall
have received a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, from the Borrower, dated the Effective Date, attaching
true and correct copies of the following documents, certified as such by an
Authorized Officer of the Borrower:


(i)          all agreements entered into by the Borrower or any of its
Subsidiaries governing the terms and relative rights of its Capital Stock and
any agreements entered into by its share-holders relating to any such entity
with respect to its Capital Stock (collectively, the “Shareholders’
Agreements”);


(ii)          all tax sharing, tax allocation and other similar agreements
entered into (including on the Effective Date) by the Borrower or any of its
Subsidiaries (collectively, the “Tax Sharing Agreements”); and


(iii)        all agreements evidencing Indebtedness of the Borrower or any of
its Subsidiaries which is to remain outstanding after giving effect to the
Effective Date (collectively, the “Existing Indebtedness Agreements”), provided
that the Borrower shall not be required to deliver a copy of any Existing
Indebtedness Agreement to the extent that same relates to an item of
Indebtedness (including unused commitments in respect thereof) of less than
$5,000,000.


6.06        Adverse Change, Approvals.


(a)          Since September 29, 2013, nothing shall have occurred (and neither
any Agent nor the Required Lenders shall have become aware of any facts or
conditions not


-105-

--------------------------------------------------------------------------------

previously known) which any Agent or the Required Lenders shall reasonably
determine has had, or could reasonably be expected to have, a Material Adverse
Effect.


(b)         On or prior to the Effective Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with this Agreement, the other transactions contemplated hereby and
the granting of Liens under each applicable Security Document shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of this Agreement or the other transactions contemplated
hereby or otherwise referred to herein or therein.  On the Effective Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon this
Agreement or the other transactions contemplated hereby or otherwise referred to
herein or therein.  On the Effective Date, the Collateral Agent shall have
continuing, perfected Liens in the Collateral as and to the extent required
under the terms hereof and of the Security Documents.


6.07       Litigation.  On the Effective Date, there shall be no actions, suits
or proceedings pending or threatened with respect to this Agreement, any other
Credit Document or otherwise which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect.


 6.08       Guarantee and Collateral Agreement; Intercompany Subordination
Agreement.


(a)          On the Effective Date, each Subsidiary Guarantor shall have duly
authorized, executed and delivered the First Lien Guarantee and Collateral
Agreement in form and substance reasonably satisfactory to the Agents and the
Lenders (as further amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof, the “Guarantee and Collateral
Agreement”), and the Guarantee and Collateral Agreement shall be in full force
and effect.


(b)          On the Effective Date, each Credit Party and each other Subsidiary
of the Borrower which is an obligee with respect to any Intercompany Debt shall
have duly authorized, executed and delivered the Intercompany Subordination
Agreement in the form of Exhibit H (the “Intercompany Subordination Agreement”),
and the Intercompany Subordination Agreement shall be in full force and effect.


(c)         On the Effective Date, each party thereto shall have duly
authorized, executed and delivered each of the Pari Passu Intercreditor
Agreement and the Junior Intercreditor Agreement, and each of the Pari Passu
Intercreditor Agreement and the Junior Intercreditor Agreement shall be in full
force and effect.


6.09        Pledged Collateral.


(a)          On the Effective Date, each Credit Party shall have delivered (or
shall have previously delivered) to the Collateral Agent, as Pledgee under the
Guarantee and


-106-

--------------------------------------------------------------------------------

Collateral Agreement, all of the Pledged Collateral, if any, referred to therein
and then owned by such Credit Party, together with executed and undated
endorsements for transfer in the case of Capital Stock constituting certificated
Pledged Collateral, along with evidence that all other actions necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Guarantee and Collateral
Agreement with respect to the Pledged Collateral have been taken.


(b)          On the Effective Date, each Credit Party shall have delivered:


(i)          proper financing statements (Form UCC-1 or the equivalent) fully
executed or authorized for filing under the UCC or other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable, to perfect the security interests purported
to be created by the Guarantee and Collateral Agreement;


(ii)          certified copies of requests for information or copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any of the other Credit Parties
as debtor and that are filed in the jurisdictions referred to in clause (i)
above, together with copies of such other financing statements that name the
Borrower or any other Credit Party as debtor (none of which shall cover any of
the Collateral except (x) to the extent evidencing Permitted Liens or (y) those
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing);


(iii)        evidence of the completion of all other recordings and filings of,
or with respect to, the Guarantee and Collateral Agreement as may be necessary
or, in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests intended to be created by the Guarantee and Collateral
Agreement;


(iv)        evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Guarantee and Collateral Agreement have
been taken; and


(v)          from local counsel to each Credit Party, an opinion in form and
substance reasonably satisfactory to the Administrative Agent (and its counsel),
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Effective Date covering such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request including, but not limited to, the perfection of the security interests
created thereunder.


6.10        Mortgage; Title Insurance; Survey; Landlord Waivers; etc.


Subject to Section 9.12(f), the Borrower shall deliver, or cause the applicable
other Credit Party to deliver to the Collateral Agent:


(i)           fully executed counterparts of Mortgages and, if requested,
corresponding


-107-

--------------------------------------------------------------------------------

UCC Fixture Filings, in form and substance reason-ably satisfactory to the
Collateral Agent, which Mortgages and UCC Fixture Filings, if any, shall cover
each Real Property owned by the Borrower or any other Credit Party as set forth
on Part A of Schedule VIII (it being understood that this excludes Real Property
listed on Part B of Schedule VIII and Excluded Real Property), together with
evidence that counterparts of such Mortgages and UCC Fixture Filings, if any,
have been delivered to the title insurance company insuring the Lien of such
Mortgage for recording;


(ii)          a Mortgage Policy relating to each Mortgage of the Mortgaged
Property referred to above, issued by a title insurer reasonably satisfactory to
the Collateral Agent, in an insured amount satisfactory to the Collateral Agent
and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Encumbrances,
with each such Mortgage Policy to be in form and substance reasonably
satisfactory to the Collateral Agent; it being understood that Chicago Title
Insurance Company is an acceptable insurer and that no endorsements or
affirmative coverage will be required or requested which would require a survey
or which are otherwise not available or which, individually, would cost in
excess of 10% of the policy premium;;


(iii)         to induce the title company to issue the Mortgage Policies
referred to in subsection (ii) above, such affidavits, certificates, information
and instruments of indemnification (including, without limitation, a so-called
“gap” indemnification) as shall be required by such title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;


(iv)         to the extent requested by the Collateral Agent and otherwise
available without cost to the Borrower, a survey of each Mortgaged Property (and
all improvements thereon) in form and substance reasonably satisfactory to the
Collateral Agent or complete copies of all such surveys as most recently
completed;


(v)         (A) A completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower),
certified to the Collateral Agent (in its capacity as such) and setting forth
whether or not each such Mortgaged Property is located in a special flood hazard
area, as determined by designation of each such Mortgaged Property in a
specified flood hazard zone by reference to the applicable FEMA map; and (B) if
at any time any Building (as defined in the Flood Insurance Laws (as defined
below)) located on any Mortgaged Property is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a special
flood hazard area with respect to which flood insurance has been made available
under the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall (1) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in


-108-

--------------------------------------------------------------------------------

an amount reasonably satisfactory to the Collateral Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (B) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Collateral Agent.  As used herein, “Flood Insurance Laws” means, collectively,
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now
or hereafter in effect or any successor statute thereto; and
 
(vi)        from each of local counsel in each state in which a Mortgaged
Property is located and counsel in any other state in which the filing of a UCC
financing statement or other security instrument must be filed to perfect the
Lien (to the extent such Lien can be perfected by the filing of a UCC financing
statement under the UCC) in any Credit Party’s Real Property granted (or
purported to be granted) pursuant to a Mortgage, an opinion in form and
substance reasonably satisfactory to the Collateral Agent addressed to the
Collateral Agent and each of the Lenders opining as to the effectiveness of such
UCC financing statement, Mortgage or other security instrument to perfect such
Lien and covering such other matters as are consistent with the opinions of
counsel delivered to the administrative agent and the lenders under the Existing
Credit Agreement in connection therewith.
 
6.11       Historical Financial Statements; Projections.  On or prior to the
Effective Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements and the Projections referred to in
Sections 8.05(a) and (d), which historical financial statements and Projections
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders.
 
6.12       Solvency Certificate; Insurance Certificates, etc.
 
On the Effective Date, the Administrative Agent shall have received:
 
(i)          a solvency certificate from the chief financial officer of the
Borrower in the form of Exhibit I; and
 
(ii)       certificates of insurance complying with the requirements of Section
9.03 for the business and properties of the Borrower and its Subsidiaries, in
form and substance reason-ably satisfactory to the Administrative Agent.
 
6.13        Fees, etc.
 
 On the Effective Date, the Borrower shall have paid to each Agent (and/or its
relevant Affiliate) and each Lender all costs, fees and expenses and other
compensation contemplated hereby or otherwise payable to each Agent (and/or its
relevant Affiliate) or such Lender to the extent due on the Effective Date.
 
-109-

--------------------------------------------------------------------------------

6.14        Consents.
 
On or before the Effective Date, the Borrower (or Pulitzer) shall have obtained
all written consents and amendments required under the Pulitzer Debt Documents
with respect to (and to permit) the Credit Documents and the transactions
contemplated under this Agreement in form and substance reasonably satisfactory
to the Administrative Agent.
 
6.15     Transaction Documents.  (a) On the Effective Date, the Second Lien Loan
Agreement, the First Lien Notes Indenture, the Pari Passu Intercreditor
Agreement and the other Second Lien Loan Documents and First Lien Notes
Documents shall have become (or concurrently with the Effective Date shall
become) effective in accordance with the terms hereof and thereof, and the
Administrative Agent shall have received true, correct and complete (including
all exhibits, schedules and annexes thereto), fully executed copies thereof,
certified as such by an Authorized Officer of the Borrower as required by
Section 6.05.
 
(a)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all principal, interest and fees owing under the
Existing Credit Agreement and the Existing Second Lien Credit Agreement have
been paid or repaid, or simultaneously with the Effective Date will be prepaid,
and (ii) all Liens granted in favor of the lenders under the Existing Credit
Agreement and the Existing Second Lien Credit Agreement shall have been
released, or simultaneously with the Effective Date will be released or such
other arrangements with the Administrative Agent shall have been reasonably
agreed.
 
6.16       “Know-Your-Customer” Documentation.
 
Prior to the making of any Loan, the Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, as required by the Administrative Agent.
 
SECTION 7.      Conditions Precedent to All Credit Events.
 
The obligation of each Lender to make Loans (including without limitation, the
Loans contemplated to be made on the Effective Date) and the obligation of each
Issuing Lender to issue Letters of Credit, is subject, at the time of each such
Credit Event (except as hereinafter indicated), to the Effective Date having
occurred and to the satisfaction of the following conditions:


7.01      No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
 
-110-

--------------------------------------------------------------------------------

7.02       Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a).
 
(b)          Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 3.03(a).
 
The occurrence of the Effective Date and the acceptance of the benefits of each
Credit Event shall constitute a representation and warranty by the Borrower to
the Administrative Agent and each of the Lenders that all the conditions
specified in this Section 7 and applicable to such Credit Event are satisfied as
of that time.  All of the documents and papers referred to in this Section 7
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders and, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders.
 
7.03       No Excess Cash.  The obligation of each Lender to make Revolving
Loans shall be subject to the satisfaction of the condition that the Borrower
shall have delivered to the Administrative Agent together with the relevant
Notice of Borrowing, a certificate of an Authorized Officer of the Borrower
certifying (x) in detail reasonably satisfactory to the Administrative Agent, as
to the use of the proceeds of such Borrowing, and (y) that as of the date of
such requested Borrowing, the aggregate amount of Unrestricted cash and Cash
Equivalents owned or held by the Borrower and its Subsidiaries (other than
Excluded Domestic Subsidiaries), determined after giving pro forma effect to
such Borrowing and the application of proceeds therefrom, including without
limitation, any such application to outstanding interest and amortization
payments on the Loans (which application shall be made within two Business Days
of the date of such Borrowing and the proceeds thereof applied in a manner
consistent with the foregoing certifications) and from any other Unrestricted
cash and Cash Equivalents then held or owned by the Borrower and its
Subsidiaries (other than Excluded Domestic Subsidiaries) (to the extent such
proceeds and/or other Unrestricted cash and Cash Equivalents are to be utilized
by the Borrower and its Subsidiaries (other than Excluded Domestic Subsidiaries)
within two Business Days of such date for a permitted purpose under this
Agreement other than an Investment in Unrestricted cash and Cash Equivalents or
in a Subsidiary of the Borrower), shall not exceed $20,000,000.
 
7.04       No Pulitzer Financial Covenant Default.  The obligation of each
Lender to make Revolving Loans shall be subject to the satisfaction of the
condition that there shall exist no Pulitzer Financial Covenant Default.
 
SECTION 8.      Representations, Warranties and Agreements.
 
In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Effective Date, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence
 
-111-

--------------------------------------------------------------------------------

of the Effective Date and the occurrence of each Credit Event on or after the
Effective Date being deemed to constitute a representation and warranty that the
matters specified in this Section 8 are true and correct in all material
respects on and as of the Effective Date and on the date of each such other
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).
 
8.01      Company Status.  Each of the Borrower and each of its Subsidiaries (i)
is a duly organized and validly existing Company in good standing under the laws
of the jurisdiction of its organization, (ii) has the Company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently pro-poses to engage and (iii) is duly qualified and
is authorized to do business and is in good standing in each jurisdiction where
the ownership, leasing or operation of its property or the con-duct of its
business requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
8.02       Power and Authority.  Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of
such Credit Documents.  Each Credit Party has duly executed and delivered each
of the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforce-ability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
8.03       No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents, the Tax Sharing Agreements to which it is
a party, nor compliance by it with the terms and provisions thereof, (i)
contravenes any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
conflicts with or results in any breach of any of the terms, covenants,
conditions or provisions of, or constitutes a default under, or results in the
creation or imposition of (or the obligation to create or impose) any Lien
(except (x) pursuant to the Security Documents and (y) the Liens permitted under
this Agreement and described in clauses (1), (35) and (36) of the definition of
Permitted Liens)) upon any of the property or assets of any Credit Party or any
of its Subsidiaries pursuant to the terms of any material indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party or any
of its Subsidiaries is a party or by which it or any its property or assets is
bound or to which it may be subject, or (iii) violates any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries.
 
8.04       Approvals.  All necessary governmental (domestic and foreign) and
material third party approvals and/or consents in connection with this Agreement
and the other
 
-112-

--------------------------------------------------------------------------------

transactions contemplated hereby and by the other Credit Documents shall have
been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of this Agreement or the other transactions
contemplated hereby and by the other Credit Documents or otherwise referred to
herein or therein.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Effective Date and which
remain in full force and effect on the Effective Date and for the filings for
perfection or recordation of the Liens under the Credit Documents set forth in
Section 8.11), or exemption by, any governmental or public body or authority, or
any sub-division thereof, is required to be obtained or made by, or on behalf
of, any Credit Party to authorize, or is required to be obtained or made by, or
on behalf of, any Credit Party in connection with, (i) the execution, delivery
and performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any such Credit Document.
 
8.05      Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.  (a)  The consolidated balance sheets of the Borrower and its
Subsidiaries at September 29, 2013 and September 30, 2012, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the Borrower’s respective fiscal
year ended on each such date, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the dates of said
financial statements and the consolidated results of their operations for the
periods covered thereby.  The consolidated balance sheets of Pulitzer and its
Subsidiaries at September 29, 2013 and September 30, 2012 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of Pulitzer and its Subsidiaries for Pulitzer’s fiscal year ended on each
such date, furnished to the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial condition of Pulitzer and
its Subsidiaries at the date of said financial statements and the consolidated
results of their operations for the periods covered thereby.  All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited interim consolidated financial statements
of the Borrower and Pulitzer, to normal year-end audit adjustments (all of which
are of a recurring nature and none of which, individually or in the aggregate,
would be material) and the absence of footnotes.
 
(b)         On and as of the Effective Date, and after giving effect to all
Indebtedness (including the Loans) being incurred or assumed and Liens created
by the Credit Parties in connection therewith, (i) the sum of the assets, at a
fair valuation, of the Borrower (on a stand-alone basis) and of the Borrower and
its Subsidiaries (taken as a whole) will exceed its or their respective debts,
(ii) the Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries
(taken as a whole) has or have not incurred and does or do not intend to incur,
and does or do not believe that it or they will incur, debts beyond its or their
respective ability to pay such debts as such debts mature, and (iii) the
Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries (taken
as a whole) will have sufficient capital with which to conduct its or their
respective businesses.  For purposes of this Section 8.05(b), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judg-
 
-113-

--------------------------------------------------------------------------------

ment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
(c)         Except as fully disclosed in the financial statements delivered
pursuant to Section 8.05(a) and for the Indebtedness incurred under this
Agreement, the Pulitzer Debt Documents, the First Lien Notes Documents and the
Second Lien Loan Documents, there were as of the Effective Date no liabilities
or obligations with respect to the Borrower or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, could
reasonably be expected to be material to the Borrower and its Subsidiaries taken
as a whole.  As of the Effective Date, the Borrower knows of no basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 8.05(a) or referred to in the immediately
preceding sentence which, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
(d)        The Projections delivered to the Administrative Agent and the Lenders
prior to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to the Borrower to
be misleading in any material respect or which fail to take into account
material information known to the Borrower regarding the matters reported
therein.  On the Effective Date, the Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, how-ever, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.
 
(e)         Since September 29, 2013, nothing has occurred that has had, or
could reasonably be expected to have, a Material Adverse Effect.
 
8.06     Litigation.  Except as set forth in Schedule IX (it being understood
that disclosure on Schedule IX is not a representation that a matter to which
the disclosure relates is expected to have a Material Adverse Effect), there are
no actions, suits, proceedings or governmental investigations pending or, to the
knowledge of the Borrower, threatened with respect to any Credit Document or
otherwise that have had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
8.07       True and Complete Disclosure.  All factual information (taken as a
whole) theretofore furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material
 
-114-

--------------------------------------------------------------------------------

respect at such time in light of the circumstances under which such information
was provided, it being understood and agreed that for purposes of this Section
8.07, such factual information shall not include the Projections or any
pro forma financial information.
 
8.08      Use of Proceeds; Margin Regulations.  (a)  All proceeds of the
Revolving Loans shall be used for the working capital and general corporate
purposes of the Borrower and its Subsidiaries. All proceeds of the Term Loans
shall be used by the Borrower (i) to repay Indebtedness outstanding under the
Existing Credit Agreement and the Existing Second Lien Credit Agreement and (ii)
pay fees and expenses in connection therewith.
 
(b)        No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with (x) the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System or (y) Section 8.238.24.
 
(c)        The Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit, (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or (c) in any manner that would result in violation of any
Sanctions applicable to any party hereto.
 
8.09      Tax Returns and Payments.  Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed (in each case giving
effect to all applicable and permitted extensions) with the appropriate taxing
authority all Federal and other material returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, the Borrower and/or any of its
Subsidiaries.  The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries, as applicable, for the
periods covered thereby.  Each of the Borrower and each of its Subsidiaries has
paid all taxes and assessments payable by it which have become due, other than
those that are immaterial and those that are being con-tested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP.  There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of the Borrower, threatened by any authority regarding any material
taxes relating to the Borrower or any of its Subsidiaries.  Neither the Borrower
nor any of its Subsidiaries has incurred, nor will any of them incur, any
material tax liability in connection with transactions contemplated in this
Agreement, the Second Lien Credit Agreement, the First Lien Notes Indenture or
the Pulitzer Debt Agreement (it being understood that the representation
contained in this sentence does not cover any future tax liabilities of the
Borrower or any of its Subsidiaries arising as a result of the operation of
their businesses in the ordinary course of business).
 
-115-

--------------------------------------------------------------------------------

8.10       Compliance with ERISA.  (a)  Schedule IV sets forth each Plan as of
the Effective Date. Except as disclosed on Schedule IV or otherwise as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (it being understood that disclosure on Schedule IV is
not a representation that such item is expected to have a Material Adverse
Effect): each Plan (and each related trust, insurance contract or fund) is in
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code; each Plan (and each related trust, if any)
whichthat is intended to be qualified under Section 401(a) of the Code has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan, to the effect that it meets
the requirements ofthe Plan and the related trust are exempt from federal income
taxes under Sections 401(a) and 501(a) of the Code, has applied for such a
determination letter within the time period permitted by the Internal Revenue
Service, or has time remaining within the time period permitted by the Internal
Revenue Service in which to apply for such a determination letter; no Reportable
Event has occurred; receipt by the Borrower has not been notified by any Plan
which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) that
it is insolvent or in reorganization, Subsidiary of the Borrower or any of their
ERISA Affiliates of any notice or a determination that a Multiemployer Plan is
or is expected to be, insolvent, in "endangered" or "critical" status (within
the meaning of Section 423 of the Code or Section 305 of ERISA); no Plan has an
Unfunded Current Liability; no Plan which is subject tohas failed to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA has an accumulated funding deficiency or failure to meet)
applicable minimum funding standards, within the meaning of suchto such Plan,
whether or not waived in accordance with sSections 412(c) of the Code or Section
302(c) of ERISA, or has applied for or received either a waiver of such
standards or an extension of any amortization period (to the extent applicable),
within the meaning of Section 412 of the Code or Section 302 of ERISA; all
contributions required to be made with respect to a Plan have been timely made;
neither the Borrower, Subsidiary of the Borrower nor any ERISA Affiliate has
incurred any liability (including any indirect, contingent or secondary
liability to or on account of a Plan) pursuant to Sections 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Sections 401(a)(29),
4971 or 4975 of the Code or expects to incur any liability under any of the
foregoing sections with respect to any Plan; no condition exists whichthat
presents a risk to the Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no non-exempt "prohibited transaction" (within the meaning of Section 406
of ERISA or Section 4975(c) of the Code) has occurred with respect to any Plan;
no proceedings have been instituted to terminate or appoint a trustee to
administer any Plan whichthat is subject to Title IV of ERISA; no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine audits and
claims for benefits) is pending, expected or threatened; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and, its
Subsidiaries and their ERISA Affiliates to all Plans which are multiemployer
plans (as defined in Section 4001(a)(3) of ERISA)Multiemployer Plans in the
event of a complete withdrawal therefrom, as of the close of the most recent
fiscal year of each such Multiemployer Plan ended prior to the date of the most
recent Credit Event, would not exceed $10,000,000; each group health plan (as
defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) whichthat
covers or


-116-

--------------------------------------------------------------------------------

has covered employees or former employees of the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and Section
4980B of the Code; each group health plan (as defined in 45 Code of Federal
Regulations Section 160.103) whichthat covers or has covered employees or former
employees of the Borrower or any ERISA Affiliate has at all times been operated
in compliance with the provisions of the Health Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder; no lien
imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists or is likely to arise on account of any Plan; and the Borrower,
the Subsidiaries of the Borrower and itstheir ERISA Affiliates may cease
contributions to or terminate any employeePlan maintained by any of them without
incurring any liability (other than any termination of employees whichthat,
individually or in the aggregate, may trigger a complete or partial withdrawal
from a mMultiemployer pension fundPlan).


(b)          Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: each Foreign Pension
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Borrower's most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.


8.11       Security Documents.  (a)  The provisions of the Guarantee and
Collateral Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Guarantee
and Collateral Agreement Collateral described therein, and the Collateral Agent,
for the benefit of the Secured Creditors, has a fully perfected security
interest in all right, title and interest in all of the Guarantee and Collateral
Agreement Collateral described therein, subject to no other Liens other than
Permitted Liens.  The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guarantee and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on Form
UCC-1 made pursuant to the Guarantee and Collateral Agreement, creates, as may
be perfected by such filings and recordation, a perfected security interest in
the United States trademarks and patents covered by the Guarantee and Collateral
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights in the form attached to the Guarantee and Collateral Agreement with
the United States Copyright Office, together with filings on Form UCC-1 made
pursuant to the Guarantee and Collateral Agreement, creates, as may be perfected
by such filings and recordation, a perfected security interest in the United
States copyrights covered by the Guarantee and Collateral Agreement.
 
-117-

--------------------------------------------------------------------------------

(b)         Upon the filing thereof, each Mortgage creates, as security for the
obligations purported to be secured thereby, a valid and enforceable perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except that the security interest and
mort-gage lien created on such Mortgaged Property may be subject to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Encumbrances related thereto).
 
8.12       Properties.  Each of the Borrower and each of its Subsidiaries has
good and marketable title to all material properties (and to all buildings,
fixtures and improvements located thereon) owned by it, including all material
property reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens.  Each
of the Borrower and each of its Subsidiaries has a valid and indefeasible
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens.
 
8.13      Capitalization.  (a) On and after giving effect to the Effective Date,
the authorized capital stock of the Borrower consists of (a) 120,000,000 shares
of Common Stock, $0.01 par value per share, (b) 30,000,000 shares of Class B
Common Stock, $2.00 par value per share and (c) 500,000 shares of serial
convertible preferred stock.  All outstanding shares of the capital stock of the
Borrower have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights.  The Borrower does not have
outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights, except for (x) options, warrants and rights to purchase shares
of the Borrower’s Common Stock which may be issued from time to time and (y)
shares of Qualified Preferred Stock of the Borrower which may be convertible
into shares of the Borrower’s Common Stock.
 
8.14       Subsidiaries.  On and as of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule V.  Schedule V
sets forth, as of the Effective Date, (i) the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Capital Stock
of each of its Subsidiaries and also identifies the direct owner thereof, and
(ii) the jurisdiction of organization of each such Subsidiary.  All outstanding
shares of Capital Stock of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights.  No Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Capital Stock or outstanding any right
to subscribe for or to purchase, or any options or warrants for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its Capital Stock or
any stock appreciation or similar rights.
 
-118-

--------------------------------------------------------------------------------

8.15     Compliance with Statutes, etc..  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
8.16     Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
8.17      Solvency.   On and as of the Effective Date, and after giving effect
to all Indebtedness being Incurred and Liens granted by the Credit Parties on
the Effective Date, (i) the sum of the assets, at a fair valuation, of the
Borrower and its consolidated Subsidiaries (taken as a whole) will exceed their
debts (taken as a whole), (ii) each of the Borrower and its consolidated
Subsidiaries has or have not incurred and does or do not intend to incur, and
does or do not believe that it or they will incur, debts beyond its or their
respective ability to pay such debts as such debts mature, and (iii) the
Borrower and its consolidated Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct their businesses (taken as a whole). 
For purposes of this Section 8.178.18, “debt” means any liability on a claim,
and “claim” means (a) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
8.18       Environmental Matters.  (a)  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws.  There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including any
such claim arising out of the ownership, lease or operation by the Borrower or
any of its Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the Borrower or any of its Subsidiaries).  There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property, that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the

 
-119-

--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.
 
(b)        Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.
 
(c)        Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
8.19      Employment and Labor Relations.  Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and (v) no wage and
hour department investigation has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses (i)
through (v) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.
 
8.20      Intellectual Property, etc.  Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, licenses, franchises, inventions,
trade secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
-120-

--------------------------------------------------------------------------------

8.21     Indebtedness.  Schedule VI sets forth a list of all Indebtedness
(including Contingent Obligations to the extent constituting Indebtedness) of
the Borrower and its Subsidiaries as of the Effective Date (excluding the
Obligations, the Second Lien Term Loans, the Obligations (as defined under the
First Lien Notes Indenture), the Pulitzer Debt and the Pulitzer Subsidiary
Guaranty) (collectively, the “Existing Indebtedness”), in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any Credit Party or any of its Subsidiaries which directly or indirectly
Guarantees any such Indebtedness.
 
8.22       Insurance.  Schedule VII sets forth a listing of all insurance
maintained by the Borrower and its Subsidiaries as of the Effective Date, with
the amounts insured (and any deductibles) set forth therein.
 
8.23       Anti-Corruption Laws and Sanctions, Eetc.
 
(a)          To the Borrower’s actual knowledge after making due inquiry,
neither the Borrower nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrower has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Borrower and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.
 
(b)         The Borrower has taken reasonable measures appropriate to the
circumstances (in any event required by applicable law) to ensure compliance by
the Borrower, its Controlled Entities and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Controlled Entities and their respective officers and employees,
and to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower, any Controlled Entity or to the knowledge of the
Borrower or such Controlled Entity any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Controlled Entity that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions as
result of any action or inaction by the Borrower or any of its Controlled
Entities.
 
8.24       Representations and Warranties in Other Documents. All
representations and warranties set forth in the other Credit Documents, the
First Lien Notes Documents, the Second Lien Loan Documents and the Pulitzer Debt
Documents were true and correct in all material respects at the time as of which
such representations and warranties were made (or deemed made) and shall be true
and correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and
 
-121-

--------------------------------------------------------------------------------

agreed that any such representation or warranty which by its terms is made as of
a specified date shall be true and correct in all material respects as of such
specified date).
 
SECTION 9.      Affirmative Covenants.
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Term Loans and Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations with respect to the Facilities
(other than indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
 
9.01      Information Covenants.  The Borrower will furnish to the
Administrative Agent (which shall promptly furnish to each Lender in accordance
with Section 9.01(q) (subject to the Borrower’s compliance with the second
sentence thereof)):
 
(a)          Financial Statements.
 
(i)         Notwithstanding that the Borrower may not be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, within 15
days of the applicable time periods (plus any applicable extensions of such time
periods) specified in the relevant forms or in the rules and regulations of the
SEC: (1) all quarterly and annual financial information that would be required
to be contained in a filing with the SEC on Forms 10-Q and 10-K if the Borrower
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” for the Borrower and
its consolidated subsidiaries and, with respect to the annual information only,
a report on the annual financial statements by the Borrower’s independent
registered public accounting firm (which audit shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to scope of audit; provided, however, that (1) the audit opinions
in respect of the Borrower’s fiscal year ended on or ending closest to September
30, 2016 may contain a “going concern” qualification solely as a result of the
existing Pulitzer Debt being treated as current obligations on the Borrower’s
consolidated balance sheet and  the audit opinions in respect of the Borrower’s
fiscal year ended on or ending closest to September 30, 2018 may contain a
“going concern” qualification solely as a result of Indebtedness outstanding
under the Revolving Facility and the Term Loan Facility being treated as current
obligations on the Borrower’s consolidated balance sheet, and (2) such a
qualification or exception shall not be deemed to exist as a result of any
qualification or exception solely arising from Madison Newspapers, Inc. being
separately audited by a different accounting firm); and (2) all current reports
that would be required to be filed with the SEC on Form 8-K if the Borrower were
required to file such reports; provided that such annual financial information
need not include any financial or other information required by Items 11 and 14
of Part III of Form 10-K and, without limitation to the foregoing, any
information required to be included in Part III of Form 10-K may be incorporated
by reference from a proxy or information statement; provided, further that
current reports will only be required with respect to the following Form 8-K
Items (or the applicable successor item):  Item 1.01 (Entry into a Material
Definitive Agreement), Item 1.02 (Termination of a Material Definitive
Agreement), Item 1.03 (Bankruptcy or
 
-122-

--------------------------------------------------------------------------------

Receivership), Item 2.01 (Completion of Acquisition or Disposition of Assets),
Item 2.03 (Creation of a Direct Financial Obligation or an Obligation under an
Off-Balance Sheet Arrangement of a Registrant), Item 2.04 (Triggering Events
that Accelerate or Increase a Direct Financial Obligation or an Obligation under
an Off-Balance Sheet Arrangement), Item 2.05 (Costs Associated with Exit or
Disposal Activities), Item 2.06 (Material Impairments), Item 3.03 (Material
Modification of Rights of Security Holders), Item 4.01 (Changes in Registrant’s
Certifying Accountant), Item 4.02 (Non-Reliance on Previously Issued Financial
Statements or a Related Audit Report or Completed Interim Review), Item 5.01
(Changes in Control of Registrant), Items 5.02 (a), (b) and (c) (Departure of
Directors or Principal Officers; Election of Directors; Appointment of Principal
Officers; Compensatory Arrangements of Certain Officers) and Item 9.01
(Financial Statements and Exhibits, but only with respect to financial
statements and pro forma financial information relating to transactions required
to be reported pursuant to Item 2.01; provided, however, that that any financial
statements required by Item 9.01 of Form 8-K for acquired businesses or
companies will be limited to the financial statements (in whatever form and
whether or not audited) that the Borrower receives in connection with the
acquisition of such business or company).
 
(ii) In addition, the Borrower shall to provide the Administrative Agent (but,
for annual or quarterly periods ending subsequent to the Pulitzer Debt
Satisfaction Date, only if the Pulitzer Entities, taken together (as of the date
of the annual or quarterly financial statements of the Borrower and its
Restricted Subsidiaries for such periods that the Borrower is required to
provide pursuant to Section 9.01(a)(i)), would not constitute a Significant
Subsidiary): (A) consolidated financial information relating to the Borrower and
its Restricted Subsidiaries (other than the Pulitzer Entities) and covering the
most recent fiscal year for which audited financial statements of the Borrower
and, if applicable, the most recently ended subsequent year-to-date period for
which unaudited quarterly financial statements of the Borrower have been
provided pursuant to Section 9.01(a)(i) (together with comparative financial
information for the prior fiscal year and, if applicable, the corresponding
year-to-date period of the prior fiscal year) and (ii) consolidated or combined
financial information relating to the Pulitzer Entities and covering the most
recent fiscal year for which audited financial statements of the Borrower and,
if applicable, the most recently ended subsequent year-to-date period for which
unaudited quarterly financial statements of the Borrower have been provided
pursuant to Section 9.01(a)(i) (together with comparative financial information
for the prior fiscal year and, if applicable, the corresponding year-to-date
period of the prior fiscal year).
 
(iii)        Additionally, the Borrower will cause such documents to be filed
with the SEC unless the SEC will not accept such documents. The requirement for
the Borrower to provide information may be satisfied by posting such reports,
documents and information on its website within the time periods specified by
this Section 9.01; provided, however, that the Borrower will (upon request)
provide one copy of the exhibits of the foregoing to the Administrative Agent;
provided, further, that the Borrower may provide the Administrative Agent a
redacted copy of any such exhibit (i) if such exhibit has been redacted pursuant
to a request for confidential treatment that is
 
-123-

--------------------------------------------------------------------------------

pending or has been granted or (ii) with respect to any such exhibit that has
not been filed with the SEC, if it shall be determined in Good Faith by the
Borrower that any portion of any such exhibit constitutes sensitive,
confidential or privileged information or that the disclosure of any such
information would be disadvantageous to the Borrower or any of its Restricted
Subsidiaries.
 
(iv)      If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries, either individually or
collectively, would otherwise have been a Significant Subsidiary (determined as
of the end of the last fiscal quarter for which quarterly or annual consolidated
financial statements are required by this Section 9.01), then the quarterly and
annual financial information required by this Section 9.01 shall include a
summary presentation, in the footnotes to the financial statements, of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries.
 
(b)       [Reserved]
 
(c)        Management Letters.  Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
 
(d)       Budgets.  No later than 60 days following the first day of each fiscal
year of the Borrower (commencing with the Borrower’s fiscal year ending on or
ending closest to September 30, 2014), a budget in form reasonably satisfactory
to the Administrative Agent (including budgeted statements of income and sources
and uses of cash for the Borrower and its Subsidiaries on a consolidated basis)
for each of the four fiscal quarters of such fiscal year prepared in detail and
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.
 
(e)      Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit J certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Section 10.09, at the end of such
quarterly accounting period or fiscal year, as the case may be, and (ii) certify
that there have been no changes to the Annexes of the Guarantee and Collateral
Agreement since the Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 9.01(e), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of the
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to the
Security Documents in connection with any such changes.
 
-124-

--------------------------------------------------------------------------------

(f)        Notice of Default, Litigation and Material Adverse Effect.  Promptly,
and in any event within ten Business Days (or five Business Days in the case of
succeeding sub-clause (i)) after any of Senior Management of the Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes (A) a Default or an Event of Default or (B) a
default or an event of default under any of the Second Lien Loan Documents (or
any Permitted Second Lien Refinancing Indebtedness (or any document governing
the same)), the First Lien Notes Documents, the Pulitzer Debt Documents or any
Permitted Pulitzer Debt Refinancing Indebtedness (or any document governing the
same), (ii) any litigation or governmental investigation or proceeding pending
against the Borrower or any of its Subsidiaries (x) which, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect or (y) with respect to any Credit Document, or (iii) any
other event, change or circum-stance that has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
(g)        Other Reports and Filings.
 
(i) Promptly after the filing or delivery thereof, copies of all financial
information, proxy materials, compliance certificates and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) or deliver to
holders (or any trustee, agent or other representative therefor) of its material
Indebtedness (including, without limitation, the Second Lien Loan Documents (or
any Permitted Second Lien Refinancing Indebtedness (or any document governing
the same)), the First Lien Notes Documents, the Pulitzer Debt or any Permitted
Pulitzer Debt Refinancing Indebtedness) pursuant to the terms of the
documentation governing such Indebtedness.;
 
(ii)  The Borrower hereby (x) authorizes the Administrative Agent to make the
financial statements to be provided under Section 9.01(a) above, along with the
Loan Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that (A) such materials do not
constitute material non-public information within the meaning of the federal
securities laws (“MNPI”) or (B) (i) the Borrower and its respective Subsidiaries
has no outstanding publicly traded securities, including 144A securities, and
(ii) if at any time the Borrower or any of its Subsidiaries issues publicly
traded securities, including 144A securities, then prior to the issuance of such
securities, the Borrower will make such materials that do constitute MNPI
publicly available by press release or public filing with the SEC, (ii) promptly
following any request therefor, (x) such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
 
-125-

--------------------------------------------------------------------------------

applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation; and
 
(h)     Environmental Matters.  Promptly after any senior or executive officer
of the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
one or more of the following environ-mental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:
 
(i)        any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries;
 
(ii)       any condition or occurrence on or arising from any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries that (a)
results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Real Property;
 
(iii)     any condition or occurrence on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Subsidiaries of such Real Property under any Environmental Law; and
 
(iv)      the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA or similar Environmental Law which identify
the Borrower or any of its Subsidiaries as potentially responsible parties for
remediation costs or which otherwise notify the Borrower or any of its
Subsidiaries of potential liability under CERCLA or similar Environmental Law.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.
 
(i)       Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as any Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
-126-

--------------------------------------------------------------------------------

(j)         Monthly Reports.  Within 60 days after the end of each fiscal year
(September), 45 days after the end of the fiscal quarters ending in December,
March and June, or 30 days after the end of each other fiscal month of the
Borrower, as applicable, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal month and the related consolidated
statements of income and, to the extent prepared, statements of cash flows for
such fiscal month and for the elapsed portion of the fiscal year ended with the
last day of such fiscal month, in each case setting forth comparative figures
for the corresponding fiscal month in the prior fiscal year.
 
(k)       Projected Cash Flows.  No later than the first Business Day of every
other week (from and after the Effective Date), a forecast for the succeeding
13-week period of the projected consolidated cash flows of (x) the Borrower and
its Subsidiaries, and (y) the Pulitzer Entities, each taken as a whole (such
forecast with respect to the Pulitzer Entities to contain the same level of
detail used in such forecasts delivered to the holders fof the December 2015
Notes (as defined in the Pulitzer Debt Agreement), together with a variance
report of actual cash flow for the immediately preceding period for which a
forecast was delivered against the then current forecast for such preceding
period.
 
(l)       Officer’s Report.  Prior to the Pulitzer Debt Satisfaction Date,
promptly, and in any event within 45 days following the end of each fiscal
quarter in each fiscal year of the Borrower, a written report of an Authorized
Officer, in form and scope reasonably satisfactory to the Administrative Agent,
setting forth a summary in reasonable detail of all Restricted Intercompany
Charges (as defined in the Pulitzer Debt Agreement), including cash and non-cash
activities, organized by category of intercompany activity, by and among (x) the
Borrower and its Subsidiaries (other than the Pulitzer Entities), on one hand,
and the Pulitzer Entities, on the other hand, and (y) the Pulitzer Entities and
Star Publishing, and a reconciliation of intercompany balances with respect to
each of (x) and (y).
 
(m)     Financial Model.  Promptly, and in any event within 90 days following
the end of each fiscal year of the Borrower (or following such shorter intervals
as the same may be prepared), an update, in a directly comparable format, of the
financial model delivered to the purchasers of the Pulitzer Debt on the
effective date of the Pulitzer Debt, setting forth the projected financial
performance of the Pulitzer Entities for the current fiscal year of the Borrower
(prepared on a month-by-month basis) and for each of the next four fiscal years
(prepared on an annual basis).
 
(n)  Management Reports.  Promptly, and in any event within 30 days following
the end of each fiscal month of the Borrower, a management report describing the
financial performance and operations of the Borrower and its subsidiaries in a
form consistent with, and containing the same level of detail as, reports made
available to the holders of the December 2015 Notes (as defined in the Pulitzer
Debt Agreement).
 
(o)      Pension Valuation/Status Reports.  Promptly, and in any event within 45
days following the end of each fiscal year of the Borrower (or following such
shorter
 
-127-

--------------------------------------------------------------------------------

intervals as the same may be prepared), a pension valuation/status report, in
form and scope reasonably satisfactory to the Administrative Agent (such
satisfaction to be presumed in the absence of an objection delivered to the
Borrower within 30 days after the receipt of such update), setting forth in
reasonable detail the extent to which the pension obligations of the Pulitzer
Entities are funded, together with revised projections of future cash payments
in respect of such pension obligations.
 
(p)     Second Lien and Pulitzer Debt Information.  Concurrently with, or
promptly after, delivery of any information, documents or certificates to any
lender or agent under Section 9.01 (or any corresponding or similar reporting
provisions) of the Second Lien Loan Agreement (or of any documentation governing
any Permitted Second Lien Refinancing Indebtedness) or Section 6A (or any
corresponding or similar reporting provisions) of the Pulitzer Debt Agreement
(or of any documentation governing any Permitted Pulitzer Debt Refinancing
Indebtedness), complete copies of all such information, documents and
certificates, in each case other than such information, documents and
certificates delivered pursuant to Section 9.01(i) of the Second Lien Loan
Agreement or any analogous reporting provision of the Pulitzer Debt Agreement or
the documentation governing any Permitted Pulitzer Debt Refinancing Indebtedness
except to the extent any such information, document or certificate delivered
pursuant to such Section 9.01(i) or analogous provision is provided to the
Lenders (as defined in the Second Lien Loan Agreement) or the Holders (as
defined in the Pulitzer Debt Agreement), as the case may be, and relates to the
financial (including, without limitation, accounting) or economic condition,
results, developments or prospects of any Credit Party.
 
(q)       Certification of Public Information.  The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 9.01 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders. 
The Borrower agrees to clearly designate all information provided to the
Administrative Agent or the Lenders by or on behalf of the Borrower which is
suitable to make available to Public Lenders (provided that neither Borrower nor
any other Credit Party shall have any obligation to ensure that Non-Public
Information is not so posted on the portion of the Platform designated for
Public Lenders).
 
9.02     Books, Records and Inspections; Quarterly Meetings.  (a)     The
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all requirements of law shall be made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any Lender to visit and inspect during normal
business hours of the Borrower, under guidance of officers of the Borrower or
such Subsidiary, any of the properties of the Borrower or such Subsidiary, and
to examine the books of account of the Borrower or such Subsidiary and discuss
the affairs, finances and accounts of the Borrower or such Subsidiary with, and
be advised as to the same by, its and their officers and independent
 
-128-

--------------------------------------------------------------------------------

accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any such
Lender may reasonably request; provided, however, that so long as no Default or
Event of Default has occurred and is continuing, neither the Administrative
Agent nor any Lender may exercise its rights under this Section 9.02(a) more
than once per calendar year.
 
(b)         At a date to be mutually agreed upon between the Administrative
Agent and the Borrower occurring on or prior to the 60th day after the close of
each quarterly accounting period of the Borrower, the Borrower will, at the
request of the Administrative Agent, hold a meeting (which may be done via a
conference call or video conference) with all of the Lenders at which meeting
will be reviewed the financial results of the Borrower and its Subsidiaries for
the previous quarterly accounting period (and, in the case of the last quarterly
accounting period of each fiscal year, for the previous fiscal year) and the
budgets presented for the current fiscal year of the Borrower.
 
9.03       Maintenance of Property; Insurance.  (a)  The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all material property necessary to
the business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance retentions on a basis consistent
with past practice) on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.
 
(b)         If the Borrower or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.
 
(c)        The Borrower will, and will cause each other Credit Party to, at all
times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (i) shall be endorsed to the Collateral Agent’s satisfaction for the
benefit of the Secured Parties (including, without limitation, by naming the
Collateral Agent as loss payee (in respect of property insurance) and/or
additional insured (in respect of all insurance)), (ii) shall state that the
respective insurer shall endeavor to provide at least 30 days’ prior written
notice to the Collateral Agent prior to the cancellation of any such insurance
policy, and (iii) shall be provided to the Collateral Agent.
 
9.04      Existence; Franchises.  The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve, renew
and keep in full force and effect (x) its existence and (y) all rights,
franchises, licenses, permits, copyrights, trademarks and patents as are in the
aggregate necessary for the conduct of its business in the manner in which such
business is being conducted as of the Effective Date; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
trans-actions by the Borrower or any of its Subsidiaries in accordance with
Section 10.05 or (ii) the withdrawal by
 
-129-

--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries of its qualification as a foreign
Company in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
9.05       Compliance with Statutes, etc.  (a)  The Borrower will, and will
cause each of its Subsidiaries to, (x) comply with all applicable statutes,
ordinances or governmental rules, regulations and orders of, and all applicable
restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the owner-ship of its property
(including applicable statutes, regulations, orders and restrictions relating to
(i) environmental standards and controls and (ii) ERISA), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (y) maintain in effect and
enforce reasonable practices designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
(b)       Within five Business Days after the date on which the Borrower is
required by applicable law, statute, rule or regulation (including any
applicable extension of such date), the Borrower will file (or cause to be
filed) with the SEC all reports, financial information and certifications
required to be filed by the Borrower pursuant to any such applicable law,
statute, rule or regulation.
 
9.06      Compliance with Environmental Laws.  (a)  The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws.  Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all, and in a manner that
does not result in any material liability under any,  applicable Environmental
Laws.
 
(b)        (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 9.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent or any Lender, an environ-mental site
assessment report concerning any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the
 
-130-

--------------------------------------------------------------------------------



potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property.  If the Borrower fails to provide the
same within 30 days after such request was made, the Administrative Agent or the
Required Lenders may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.


9.07       ERISA.  As soon as possible and, in any event, within fifteen (15)
Business Days after the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
the Borrower will deliver to each of the Lenders a certificate of an Authorized
Officer of the Borrower setting forth the details as to such occurrence and the
action, if any, that such Borrower, Subsidiary of the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by the Borrower, the Plan administrator or
suchSubsidiary of the Borrower, ERISA Affiliate or plan administrator of the
applicable Plan to or with the PBGC or any other government agency, or a Plan
participant and any notices received by the Borrower, Subsidiary of the Borrower
or ERISA Affiliate from the PBGC or any other government agency, or a Plan
participant with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the Lenders a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of Reportable Event is reasonably expected to occur with respect to a
Plan subject to Title IV of ERISA is subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof), and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 is reasonably expected to occur with
respect to such Plan within the following 30 days; that an accumulated funding
deficiency ora Plan has failured to meetsatisfy the minimum funding standards,
each (within the meaning of Section 412 of the Code or Section 302 of ERISA, has
been incurred or an application has been made for a waiver or modification of
the minimum funding standard (including any required installment payments) or)
applicable to such Plan, whether or not waived in accordance with Section 412(c)
of the Code or Section 302(c) of ERISA, or has applied for or received either a
waiver of such standards or an extension of any amortization period under(to the
extent applicable), within the meaning of Section 412 of the Code or Section 302
of ERISA with respect to a Plan; that any material contribution required to be
made with respect to a Plan or Foreign Pension Plan has not been timely made;
that a Plan has been or mayis reasonably expected to be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA or that a
Multiemployer Plan is or is expected to be, insolvent, or in "endangered" or
"critical" status (within the meaning of Section 423 of the Code or Section 305
of ERISA); that a Plan has an Unfunded Current Liability whichthat, when added
to the aggregate amount of Unfunded Current Liabilities with respect to all
other Plans, exceeds the aggregate amount of such Unfunded Current Liabilities
that existed on the Effective Date by $10,000,000; that an action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine audits and
claims for benefits) has commenced or is expected or threatened; that
proceedings may be or have been instituted to terminate or appoint a trustee to


-131-

--------------------------------------------------------------------------------

administer a Plan (other than a member of the board of trustees of a Plan which
is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA))
whichMultiemployer Plan) that is subject to Title IV of ERISA; that a proceeding
has been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has incurred any material liability (including
any indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or, with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409, 502(i) or 502(l) of ERISA, or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; that a
non-exempt "prohibited transaction" (within the meaning of Section 406 of ERISA
or Section 4975(c) of the Code) has occurred with respect to any Plan; or that
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of the
Borrower has incurred (or is alleged in any proceeding to have incurred) any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan. The Borrower will deliver to each of the Lenders
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. The
Borrower will also deliver to each Lender, to the extent requested by such
Lender, a complete copy of the annual report (on Form 5500 series) of each Plan
(including, to the extent required, any related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
ServiceDepartment of Labor. In addition to any certificates or notices delivered
to the Lenders pursuant to the first sentence hereof, copies of annual reports
and any records, documents or other information required to be furnished to the
PBGC or any other government agency, and any material notices received by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate with respect to
any Plan or Foreign Pension Plan shall be delivered to each Lender, to the
extent requested by such Lender, no later than fifteen (15) days after the date
such annual report or such records, documents and/or information has been filed
or furnished, as appropriate, to any appropriate and applicable government
agency or such notice has been received by the Borrower, the Subsidiary of the
Borrower or the ERISA Affiliate, as applicable. The Borrower and each of its
applicable Subsidiaries shall ensure that all Foreign Pension Plans administered
by it or into which it makes payments obtains or retains (as applicable)
registered status under and as required by applicable law and is administered in
a timely manner in all respects in compliance with all applicable laws except
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


9.08       End of Fiscal Years.  The Borrower will, for financial reporting
purposes, cause its fiscal years to end on the last Sunday of September of each
calendar year.


9.09       Performance of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided that, so


-132-

--------------------------------------------------------------------------------

long as no Default or Event of Default has occurred and is continuing, neither
the failure of the Borrower, Lee Publications, Inc. or Sioux City Newspapers,
Inc. to pay, prior to the final maturity thereof, the principal amount of the
Intercompany Debt under the Deferred Intercompany Notes (notwithstanding that
the failure to do so constitutes a default or event of default thereunder), nor
the failure of a holder of a Deferred Intercompany Note to take any action to
enforce its rights under any Deferred Intercompany Note, shall constitute a
Default or Event of Default, and such failure shall be deemed to not, in and of
itself, have a Material Adverse Effect.


9.10       Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.03 and described in clause (4) of the definition of
Permitted Lien; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is immaterial or which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.


9.11       Use of Proceeds.  The Borrower (a) will use the proceeds of the Loans
and the Letters of Credit only as provided in Section 8.08 and will not use, and
the respective directors, officers, employees and agents of the Borrower and its
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.


9.12      Excluded Domestic Subsidiaries; Further Assurances; etc.  (a) The
Borrower will cause (i) each of its Restricted Subsidiaries (other than any (i)
Excluded Domestic Subsidiary so long as it remains an Excluded Domestic
Subsidiary, (ii) Foreign Subsidiary and (iii) Immaterial Subsidiary so long as
it remains an Immaterial Subsidiary) created or acquired after the Effective
Date to become party to (A) the Guarantee and Collateral Agreement in accordance
with the terms of the Guarantee and Collateral Agreement, (B) each applicable
Intercreditor Agreement and (C) the Intercompany Subordination Agreement and
(ii) each Excluded Domestic Subsidiary that has not yet entered into the
Guarantee and Collateral Agreement, after the occurrence of the Pulitzer Debt
Satisfaction Date, to take all actions required for such Subsidiary to become a
party to (x) the Guarantee and Collateral Agreement in accordance with the terms
of the Guarantee and Collateral Agreement upon the date upon which the Pulitzer
Debt Satisfaction Date shall have occurred (provided that any Lien granted or
created or required to be granted or created on any asset or property of
Pulitzer or any of its Subsidiaries pursuant to this Section 9.12(a)(ii) shall
be at all times junior and subordinated to the Liens granted on such assets or
property under the Second Lien Loan Documents (or the documentation governing
any Permitted Second Lien Refinancing Indebtedness) in accordance


-133-

--------------------------------------------------------------------------------

with the Pulitzer Junior Intercreditor Agreement) and (y) each applicable
Intercreditor Agreement (which for the avoidance of doubt, after the occurrence
of the Pulitzer Debt Satisfaction Date, will include the Pulitzer Junior
Intercreditor Agreement and the Pulitzer Pari Passu Intercreditor Agreement with
respect to the Pulitzer Entities).  On the date after, or concurrent with the
occurrence of, the Pulitzer Debt Satisfaction Date on which any Excluded
Domestic Subsidiary becomes a party to the Guarantee and Collateral Agreement
pursuant to this Section 9.12(a), such Excluded Domestic Subsidiary shall no
longer be an “Excluded Domestic Subsidiary” but instead shall be a “Subsidiary
Guarantor” for all purposes of this Agreement and each other Credit Document. 
Promptly, and in any event within five Business Days of the Pulitzer Debt
Satisfaction Date, the Collateral Agent shall, and the Borrower shall cause each
of the Pulitzer Entities, the trustee under the First Lien Notes Indenture and
the collateral agent under the Second Lien Loan Documents to, execute and
deliver the Pulitzer Pari Passu Intercreditor Agreement and the Pulitzer Junior
Intercreditor Agreement, as applicable; and promptly, and in any event within 30
days of the Pulitzer Debt Satisfaction Date, the Borrower shall provide
Mortgages on such real properties that, immediately prior to the Pulitzer Debt
Satisfaction Date, were mortgaged to secure the Pulitzer Debt (which Mortgages
shall be subject to the Pulitzer Junior Intercreditor Agreement).


(b)         The Borrower will, and will cause each other Credit Party to, grant
to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and Real Property of the Borrower and
such other Credit Party as are not covered by the Security Documents as in
effect on the Effective Date (other than Real Property listed on Part B of
Schedule VIII, Excluded TNI Assets and Excluded Real Property) and  as may be
reasonably requested from time to time by the Administrative Agent or the
Required Lenders (collectively, the “Additional Security Documents”).  All such
security interests and Mortgages shall be granted pursuant to the documentation
and other deliverables required pursuant to Section 9.16 reasonably satisfactory
in form and substance to the Collateral Agent and shall constitute valid and
enforceable perfected security interests, hypothecations and Mortgages superior
to and prior to the rights of all third Persons and enforceable against third
parties and subject to no other Liens except for Permitted Liens or, in the case
of Real Property, the Permitted Encumbrances related thereto.  The Additional
Security Documents or instruments related thereto shall have been duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall have been
paid in full.  Notwithstanding the foregoing, this Section 9.12(b) shall not
apply to (and the Borrower and the other Credit Parties shall not be required to
grant a Mortgage in) any Real Property owned by a Credit Party on the Effective
Date that as of the Effective Date is not subject to a Mortgage under a Debt
Facility in existence immediately prior to the Effective Date, property
currently held for sale shown on Part B of Schedule VIII, and Real Property
acquired after the Effective Date the Fair Market Value (as determined in Good
Faith by the Borrower) of which individually is less than $3,000,000 (any such
Real Property, “Excluded Real Property”).


(c)          The Borrower will, and will cause each of the other Credit Parties
to, at the expense of the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory


-134-

--------------------------------------------------------------------------------

assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, copies of its most recent real property surveys,
reports, landlord waivers, bailee agreements, control agreements and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents (other than with respect to Excluded
Real Property and Excluded TNI Assets) as the Collateral Agent may reasonably
require; provided, that the Collateral Agent shall not require new surveys of
the Borrower or any Credit Party’s real properties.  In addition, at the time
that the actions required or requested to be taken pursuant to clause (a) above
are taken, the Borrower will cause the respective Domestic Subsidiaries to
execute and deliver, or cause to be executed and delivered, all relevant
documentation (including, but not limited to, (i) opinions of counsel in respect
of the effectiveness of UCC financing statements and/or Mortgages to perfect a
Lien on the applicable Credit Party’s property and (ii) officers’ certificates)
of the type described in Section 6 as each such Domestic Subsidiary would have
had to deliver if it were a Credit Party on the Effective Date.  Furthermore,
the Borrower will, and will cause the other Credit Parties to, deliver to the
Collateral Agent such opinions of counsel, officers’ certificates, title
insurance and other related documents as may be reasonably requested by the
Administrative Agent to assure itself that this Section 9.12 has been complied
with.


(d)         If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the Borrower and the other Credit
Parties constituting Collateral, the Borrower will, at its own expense, provide
to the Administrative Agent appraisals which satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of the Financial Institution
Reform, Recovery and Enforcement Act of 1989, as amended, and which shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.


(a)         The Borrower agrees that, subject to Section 9.12(f) (which Section
9.12(f), in the case of an inconsistency with this Section 9.12(e), will
control) each action required by Section 9.12(a), (b) and (c) shall be completed
as soon as possible, but in no event later than 30 days (or, in the case of
Mortgages, 90 days) (or, in either case, such later date as may be agreed by the
Administrative Agent in its sole discretion) after such action is required to be
taken or requested to be taken by the Administrative Agent; provided that, in no
event will the Borrower or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 9.12.


(b)         The Borrower agrees that, to the extent that it is unable to deliver
to the Collateral Agent on or prior to the Effective Date any of the documents
described in Section 6.10, the Borrower shall and shall cause each of its
Subsidiaries to deliver to the Collateral Agent such documents as soon as
commercially reasonable and in any event no later than 90 calendar days after
the Effective Date or such other later date as the Collateral Agent may
reasonably agree.


9.13       Ownership of Subsidiaries; etc.  Except as otherwise permitted by
Section 10.05, the Borrower will, and will cause each of its Subsidiaries to,
own, directly or indirectly, 100% of the Capital Stock of each of their
Subsidiaries (other than, in the case of a Foreign


-135-

--------------------------------------------------------------------------------

Subsidiary, directors’ qualifying shares and/or other nominal amounts of shares
required to be held by local nationals in each case to the extent required by
applicable law).


9.14       Foreign Subsidiaries .  Neither the Borrower nor any other Credit
Party shall have any Foreign Subsidiaries other than Subsidiaries that, if such
Subsidiaries were Domestic Subsidiaries, would be Immaterial Subsidiaries.


9.15      Sanctioned Persons.    The Borrower will not and will not permit any
Controlled Entity to (a) become a Sanctioned  Person or (b) have any investments
in or engage in any dealings or transactions with any Sanctioned Person if such
investments, dealings or transactions would cause any Lender to be in violation
of any laws or regulations that are applicable to such Lender.


SECTION 10.   Negative Covenants.


The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Term Loans and Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations with respect to the Facilities
(other than indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:


10.01     Limitation on Indebtedness.  (a)  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Borrower and the Subsidiary
Guarantors may Incur Indebtedness (including Acquired Indebtedness) if on the
date thereof, after giving effect thereto and the application of the proceeds
thereof on a pro forma basis, the Consolidated Leverage Ratio for the Borrower
would be no greater than 5.00 to 1.00.


(b)          The provisions of Section 10.01(a) will not prohibit the Incurrence
of the following Indebtedness:


(i)          Indebtedness Incurred pursuant to the First Lien Notes Indenture
and Indebtedness of Subsidiary Guarantors evidenced by the Subsidiary Guarantees
relating to the First Lien Notes Indenture, in each case in the aggregate amount
outstanding on the Effective Date;


(ii)         (a) Priority Payment Lien Obligations, Pulitzer Priority Payment
Lien Obligations, Pari Passu Lien Indebtedness and Pulitzer Junior Lien
Indebtedness Incurred pursuant to Debt Facilities (including the issuance and
creation of letters of credit and similar instruments thereunder) in an
aggregate principal amount not to exceed $290.0 million at any time outstanding
less the aggregate principal amount of all mandatory principal repayments made
with respect to any such Pari Passu Lien Indebtedness or Pulitzer Junior Lien
Indebtedness and (b) Junior Lien Indebtedness Incurred pursuant to Debt
Facilities and other Indebtedness Incurred pursuant to Debt Facilities that
(solely in the case of such other Indebtedness) is secured by Liens on any
properties or assets of the Borrower or any Restricted Subsidiary that are
expressly junior in priority to the Liens on such property or assets securing
the Obligations pursuant to the Junior Intercreditor Agreement, the Pulitzer
Junior Intercreditor


-136-

--------------------------------------------------------------------------------

Agreement or any other intercreditor agreement, as applicable (including, in
each case, any issuance and creation of letters of credit and similar
instruments thereunder), in an aggregate principal amount not to exceed $150.0
million at any time outstanding;


(iii)        Guarantees by: (x) the Borrower or a Subsidiary Guarantor
(including any Restricted Subsidiary the Borrower elects to cause to become a
Subsidiary Guarantor in connection therewith) of Indebtedness permitted to be
Incurred by the Borrower or a Subsidiary Guarantor in accordance with the
provisions of this Agreement; and (y) Non-Guarantor Subsidiaries of Indebtedness
Incurred by Non-Guarantor Subsidiaries in accordance with the provisions of this
Agreement;


(iv)         Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any other Restricted Subsidiary; provided, however,


A.        if the Borrower is the obligor on Indebtedness owing to a
Non-Guarantor Subsidiary, such Indebtedness is subordinated in right of payment
to the Obligations pursuant to an Intercompany Subordination Agreement (except
in respect of intercompany current liabilities Incurred in the ordinary course
of business in connection with cash management operations of the Borrower and
its Restricted Subsidiaries);


B.        if a Subsidiary Guarantor is the obligor on such Indebtedness and a
Non-Guarantor Subsidiary is the obligee, such Indebtedness is subordinated in
right of payment to the Subsidiary Guarantees of such Subsidiary Guarantor
pursuant to an Intercompany Subordination Agreement (except in respect of
intercompany current liabilities Incurred in the ordinary course of business in
connection with cash management operations of the Borrower and its Restricted
Subsidiaries);


C.        if a Lee Entity is the obligor on such Indebtedness and a Pulitzer
Entity is the obligee, such Lee Entity is a Subsidiary Guarantor and such
Indebtedness is subordinated in right of payment to the Subsidiary Guarantees of
such Subsidiary Guarantor pursuant to an Intercompany Subordination Agreement
(except in respect of intercompany current liabilities Incurred in the ordinary
course of business in connection with cash management operations of the Borrower
and its Restricted Subsidiaries);


D.        if a Pulitzer Entity is the obligor on such Indebtedness and a Lee
Entity is the obligee, such Indebtedness shall constitute Lee Collateral (except
in respect of intercompany current liabilities Incurred in the ordinary course
of business in connection with cash management operations of the Borrower and
its Restricted Subsidiaries); and


E.        (i) any subsequent issuance or transfer of Capital Stock or any other
event that results in any such Indebtedness being beneficially held by a


-137-

--------------------------------------------------------------------------------

Person other than the Borrower or a Restricted Subsidiary of the Borrower and
(ii) any subsequent sale or other transfer of any such Indebtedness to a Person
other than the Borrower or a Restricted Subsidiary of the Borrower (other than
in connection with any pledge of such Indebtedness which constitutes a Permitted
Lien) shall be deemed, in each case under this clause (iv)(C), to constitute an
Incurrence of such Indebtedness by the Borrower or such Subsidiary, as the case
may be;


(v)          any Indebtedness (other than the Indebtedness described in clauses
(i), (ii) and (xviii)) outstanding on the Effective Date, and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in or Incurred
pursuant to clause (i), this clause (v), clause (vi) or clause (xviii) or
Incurred pursuant to Section 10.01(a);


(vi)         Indebtedness of Persons (a) Incurred and outstanding on the date of
any acquisition of assets from such Person, including through the acquisition of
a Person that becomes a Restricted Subsidiary or is acquired by, or merged or
consolidated with or into, the Borrower or any Restricted Subsidiary, on or
prior to the acquisition thereof (other than Indebtedness Incurred in connection
with, or in contemplation of, such acquisition, merger or consolidation) or (b)
Incurred to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions in connection with, or in
contemplation of, any acquisition of any assets, including through the
acquisition of a Person that becomes a Restricted Subsidiary or is acquired by,
or merged or consolidated with or into, the Borrower or any Restricted
Subsidiary, prior to the acquisition thereof; provided, however, that after
giving effect to the Incurrence of such Indebtedness pursuant to this clause
(vi) and the application of the proceeds therefrom on a pro forma basis, (x) the
Borrower would have been able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.01(a), (y) the Consolidated Leverage Ratio for the
Borrower would be less than or equal to such Consolidated Leverage Ratio
immediately prior to such acquisition or (z) the aggregate principal amount of
such Indebtedness and all other Indebtedness Incurred pursuant to this clause
(z) that is outstanding at the time of such acquisition, merger or consolidation
(together with the aggregate principal amount of all Refinancing Indebtedness in
respect of Indebtedness previously Incurred pursuant to this clause (z) that is
outstanding at such time) shall not exceed the greater of $25.0 million and 3.0%
of Consolidated Total Assets at any time outstanding; provided, further, that if
such acquired Person is a Pulitzer Entity or such acquired assets are not Lee
Collateral, the Incurrence of any such Indebtedness by the Lee Entities shall
not be permitted under this clause (vi);


(vii)       Indebtedness under Hedging Obligations; provided, however, that such
Hedging Obligations are entered into to fix, manage or hedge interest rate,
currency or commodity exposure of the Borrower or any Restricted Subsidiary and
not for speculative purposes;


(viii)      Purchase Money Indebtedness in an aggregate principal amount not to
exceed the greater of $30.0 million and 3.65% of Consolidated Total Assets at
any time outstanding;


-138-

--------------------------------------------------------------------------------

(ix)        Indebtedness Incurred by the Borrower or its Restricted Subsidiaries
in respect of workers’ compensation claims, health, disability or other employee
benefits, unemployment or social security laws and regulations or property,
casualty or liability insurance, self-insurance obligations, performance,
customs, stay, appeal, tax, bid, surety, appeal and similar bonds and completion
guarantees (not for borrowed money) or security deposits, letters of credit,
banker’s guarantees or banker’s acceptances, in each case in the ordinary course
of business or in connection with the enforcement of rights or claims or in
connection with judgments;


(x)          Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, in each case, Incurred or assumed in
connection with an Investment in or the acquisition or disposition of any
business or assets of the Borrower or any business, assets or Capital Stock of a
Subsidiary, other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock for the
purpose of financing such acquisition;


(xi)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, including, but not limited
to, electronic transfers, wire transfers and commercial card payments drawn
against insufficient funds in the ordinary course of business (except in the
form of committed or uncommitted lines of credit); provided, however, that such
Indebtedness is extinguished within ten Business Days of Incurrence;


(xii)       Indebtedness Incurred by the Borrower or any Restricted Subsidiary
in connection with (i) insurance premium financing arrangements, (ii)
take-or-pay obligations in supply or similar agreements Incurred in the ordinary
course of business, (iii) customer deposit and advance payments received in the
ordinary course of business from customers for goods and services purchased in
the ordinary course of business, (iv) repurchase agreements constituting Cash
Equivalents, (v) deferred compensation payable to directors, officers, members
of management, employees or consultants of the Borrower or any Restricted
Subsidiary, (vi) guarantees to suppliers, licensors or similar parties
consistent with past practice and in the ordinary course of business, (vii)
Contingent Obligations arising under indemnity agreements to title insurance
companies to cause such title insurers to issue title insurance policies in the
ordinary course of business with respect to real property of the Borrower or any
Restricted Subsidiary, (viii) unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law and (ix) obligations, contingent or otherwise, for
the payment of money under any non-compete, consulting or similar arrangement
entered into with the seller of a business or any other similar arrangements
providing for the deferred payment of the purchase price for an Investment or
other acquisition permitted under this Agreement;


(xiii)      Indebtedness owed to banks and other financial institutions Incurred
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries with such banks or financial institutions that arises in connection
with Cash Management


-139-

--------------------------------------------------------------------------------

Obligations and other ordinary banking arrangements to provide treasury services
or to manage cash balances of the Borrower and its Restricted Subsidiaries;


(xiv)      Indebtedness consisting of promissory notes issued by the Borrower or
any Restricted Subsidiary to future, present or former directors, officers,
members of management, employees or consultants of the Borrower or any of its
Subsidiaries or their respective assigns, estates, heirs, family members,
spouses, former spouses, domestic partners or former domestic partners to
finance the purchase, redemption or other acquisition, cancellation or
retirement of Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock of the Borrower or any
Restricted Subsidiary or any direct or indirect part of the Borrower permitted
under Section 10.02;


(xv)       Indebtedness of the Borrower or any Restricted Subsidiary to the
extent that the Net Cash Proceeds thereof are promptly deposited to effect legal
defeasance of, discharge or prepay the Payment Obligations under any First Lien
Documents in accordance with the terms of the applicable First Lien Documents;


(xvi)      Indebtedness of the Borrower or any Restricted Subsidiary consisting
of Guarantees in respect of obligations of joint ventures and similar
arrangements (whether structured as partnerships, limited liability companies,
by agreement or otherwise), including the obligation to make an Investment in
such joint venture or similar arrangement; provided that the aggregate principal
amount of the Indebtedness Incurred pursuant to this clause (xvi) shall not
exceed the greater of $50.0 million and 6.0% of Consolidated Total Assets at any
time outstanding; provided further that in the case of any Guarantee by a
Subsidiary Guarantor pursuant to this clause (xvi), such Guarantee constitutes
Guarantor Subordinated Obligations;


(xvii)     Indebtedness of the Borrower or any Restricted Subsidiary Incurred in
connection with any Sale/Leaseback Transaction, in an aggregate principal amount
not to exceed the greater of $15.0 million and 1.85% of Consolidated Total
Assets at any time outstanding;


(xviii)    prior to the Pulitzer Debt Satisfaction Date, Indebtedness under the
Pulitzer Debt Documents outstanding on the Effective Date and any Permitted
Pulitzer Debt Refinancing Indebtedness and any Guarantees thereof by Pulitzer
Entities; and


(xix)      in addition to the items referred to in clauses (i) through (xviii)
above, Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount which, after giving pro forma effect to
the application of the proceeds therefrom and when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(xix) and then outstanding, will not exceed the greater of $50.0 million and
6.0% of Consolidated Total Assets at any time outstanding; provided that such
Indebtedness constitutes Junior Lien Indebtedness, other Indebtedness that is
secured by Liens on any assets or properties of the Borrower or any Restricted
Subsidiary that are expressly junior in priority to the Liens on such property
or assets securing the


-140-

--------------------------------------------------------------------------------

Obligations pursuant to the Junior Intercreditor Agreement, the Pulitzer Junior
Intercreditor Agreement or any other intercreditor agreement or unsecured
Indebtedness.


(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 10.01:


(i)          in the event that Indebtedness meets the criteria of more than one
of the types of Indebtedness described in Section 10.01(b) or could be Incurred
pursuant to Section 10.01(a), the Borrower, in its sole discretion, may divide
and classify such item of Indebtedness (or any portion thereof) on the date of
Incurrence and may later reclassify such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 10.01 and will only be
required to include the amount and type of such Indebtedness once; provided that
all Indebtedness outstanding on the Effective Date under this Agreement, the
Second Lien Loan Agreement and the First Lien Notes Indenture shall be deemed
Incurred on the Effective Date under Section 10.01(b)(ii) and may not later be
reclassified;


(ii)          if obligations in respect of letters of credit are Incurred
pursuant to a Debt Facility and are being treated as Incurred pursuant to
Section 10.01(b)(ii) above and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;


(iii)        except as provided in Section 10.01(c)(ii), Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included;


(iv)        the principal amount of any Disqualified Stock or Preferred Equity
will be equal to the greater of the maximum mandatory redemption or repurchase
price (not including, in either case, any redemption or repurchase premium) or
the liquidation preference thereof;


(v)          Indebtedness permitted by this Section 10.01 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 10.01 permitting such Indebtedness;


(vi)        the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP;


(vii)       for purposes of any Indebtedness Incurred under Section
10.01(b)(iv), it is understood and agreed that payments may be made thereon
unless a Default or an Event of Default has occurred and is continuing and
except as otherwise provided in any applicable Intercompany Subordination
Agreement; and


-141-

--------------------------------------------------------------------------------

(viii)      for purposes of any Indebtedness Incurred under Section 10.01(a) and
10.01(b)(ii), it is understood and agreed that the phrase “direct and/or primary
obligor” shall mean, when referencing any party, the party that is directly
responsible for making principal and interest payments for the relevant
outstanding Payment Obligation.


(d)          Accrual of interest, accrual of dividends, the accretion of
accreted value or the amortization of debt discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Equity or Disqualified Stock and the payment of
any premiums, fees, costs, expenses or charges, in each case, will not be deemed
to be an Incurrence of Indebtedness for purposes of this Section 10.01.  Unless
otherwise expressly provided for herein, for all purposes under the this
Agreement, the amount of any Indebtedness outstanding as of any date shall be
(i) in the case of Disqualified Stock or Preferred Equity, the amount determined
as provided in Section 10.01(c)(iv), (ii) in the case of Indebtedness issued at
a price that is less than the principal amount thereof, the amount determined in
accordance with Section 10.01(c)(vi), (iii) in the case of any other
Indebtedness, the principal amount thereof (including, in the case of
Indebtedness with interest payable in kind, any interest that is more than 30
days past due), (iv) in the case of the Guarantee by a specified Person of
Indebtedness of another Person, the maximum liability to which the specified
Person may be subject upon the occurrence of the contingency giving rise to the
Payment Obligation and (v) in the case of Indebtedness of others Guaranteed
solely by means of a Lien on any asset or property of the Borrower or any
Restricted Subsidiary (and not to their other assets or properties generally),
the lesser of (x) the Fair Market Value of such asset or property on the date on
which such Indebtedness is Incurred and (y) the amount of the Indebtedness so
secured.


(e)          In addition, the Borrower will not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Debt.  If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this Section
10.01, the Borrower shall be in Default under Section 11.03).


(f)         For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving credit Indebtedness; provided that if such Indebtedness
is Incurred to Refinance other Indebtedness denominated in a foreign currency,
and such Refinancing would cause the applicable Dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being Refinanced plus the amount of any reasonable premium
(including reasonable tender premiums), defeasance costs and any reasonable fees
and expenses Incurred in connection with the issuance of such new Indebtedness.
Notwithstanding any other provision of this Section 10.01, the maximum amount of
Indebtedness that the Borrower and its


-142-

--------------------------------------------------------------------------------

Restricted Subsidiaries may Incur pursuant to this Section 10.01 shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness Incurred to Refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness and Indebtedness being
Refinanced are denominated that is in effect on the date of such Refinancing.


10.02     Limitation on Restricted Payments.  (a)  The Borrower will not, and
will not permit any of its Restricted Subsidiaries, directly or indirectly, to:


(i)          declare or pay any dividend or make any distribution (whether made
in cash, securities or other property) on or in respect of its or any of its
Restricted Subsidiary’s Capital Stock (including any payment in connection with
any merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) other than:


A.        dividends or distributions payable solely in Capital Stock of the
Borrower (other than Disqualified Stock) or in options, warrants or other rights
to purchase Capital Stock of the Borrower (other than Disqualified Stock); and


B.        dividends or distributions by a Restricted Subsidiary payable to the
Borrower or another Restricted Subsidiary (and if such Restricted Subsidiary is
not a Wholly Owned Subsidiary, to its other holders of its Capital Stock on a
pro rata basis (taking into account the relative preferences, if any, of the
various classes or series of Capital Stock of such Restricted Subsidiary) or on
a basis that results in the receipt by the Borrower or a Restricted Subsidiary
of dividends or distributions of a greater value than it would receive on a pro
rata basis);


(ii)          purchase, redeem, retire or otherwise acquire for value any
Capital Stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary (other than in exchange for Capital Stock of the Borrower
(other than Disqualified Stock));


(iii)        make any principal payment on, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, in each case, prior to any
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations, Guarantor Subordinated Obligations or Junior Lien
Indebtedness (other than (x) Indebtedness of the Borrower owing to and held by
any Restricted Subsidiary or Indebtedness of a Restricted Subsidiary owing to
and held by the Borrower or any other Restricted Subsidiary permitted under
Section 10.01(b)(iv) (provided, in each case referred to in this clause (x),
that, until the Pulitzer Debt Satisfaction Date and for so long as the Second
Lien Term Loans are outstanding and the Second Lien Loan Documents (or any
agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) include provisions requiring that any cash
flow of the Pulitzer Entities must be applied (or, at the option of the lenders,
must be applied), or that the Pulitzer Entities must use best, reasonable best
or commercially reasonable efforts to use any cash flow of the Pulitzer
Entities, to repay borrowings under the Second


-143-

--------------------------------------------------------------------------------

Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) before such cash flow may be applied to pay principal of or interest
on the Term Loans or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination), neither the Borrower nor any Restricted Subsidiary that is not a
Pulitzer Entity shall make any principal payment on, or purchase, repurchase,
redeem, defease or otherwise acquire or retire for value any Subordinated
Obligation, Guarantor Subordinated Obligation or Junior Lien Indebtedness of the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity owing to or
held by any Pulitzer Entity, except that the amount of any Subordinated
Obligation or Guarantor Subordinated Obligation owing to or held by any Pulitzer
Entity may be adjusted to the extent of (i) any increase of such Subordinated
Obligation or Guarantor Subordinated Obligation as the result of any cost or
expense of the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity (including, without limitation, any amounts due and payable by the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity under a tax
sharing or similar agreement or any portion of the Borrower’s corporate overhead
expenses or intercompany expenses, in each case attributable or allocated to the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity) that was
paid or made in cash by any Pulitzer Entity from cash flows (including Net
Available Cash from any Asset Disposition of any assets or properties of
Pulitzer Entity to the extent permitted by the terms of this Agreement and any
other documents governing any Indebtedness of the Borrower or any of its
Subsidiaries) originally generated or received (other than directly or
indirectly received from the Borrower or any Restricted Subsidiary that is not a
Pulitzer Entity) by the Pulitzer Entities, and any subsequent reduction in such
Subordinated Obligations or Guarantor Subordinated Obligations as a result of
the Borrower or any Restricted Subsidiary that is not a Pulitzer Entity
reimbursing in cash or crediting any Pulitzer Entity for the amount of any such
payment made by such Pulitzer Entity; provided, further that any such amounts
were ordinarily settled through intercompany charges prior to the Effective Date
or (ii) any other decrease of such Subordinated Obligation or Guarantor
Subordinated Obligation to the extent the Borrower or any Restricted Subsidiary
that is not a Pulitzer Entity is permitted to make payments on behalf of the
Pulitzer Entities in accordance with Section 10.11) and (y) any principal
payment, purchase, repurchase, redemption, defeasance or other acquisition or
retirement of such Subordinated Obligations, Guarantor Subordinated Obligations
or Junior Lien Indebtedness, as the case may be, in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of principal payment, purchase, repurchase,
redemption, defeasance or acquisition or retirement);


(iv)         until the Pulitzer Debt Satisfaction Date and for so long as the
Second Lien Term Loans are outstanding and the Second Lien Loan Documents (or
any agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) include provisions requiring that any cash
flow of the Pulitzer Entities must be applied (or, at the option of the lenders,
must be applied), or that the Pulitzer Entities must use best, reasonable best
or commercially reasonable efforts to


-144-

--------------------------------------------------------------------------------

use any cash flow of the Pulitzer Entities, to repay borrowings under the Second
Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) before such cash flow may be applied to pay principal of or interest
on the Term Loans or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination), make any principal, premium or interest payment on, or purchase,
repurchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness of the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity (other than Subordinated Indebtedness and Guarantor Subordinated
Obligations described in clause (iii) above) owing to or held by any Pulitzer
Entity (other than any payment, purchase, repurchase, redemption, defeasance or
acquisition or retirement made by any Pulitzer Entity from cash flows (including
Net Available Cash from any Asset Disposition of any assets or properties of
Pulitzer Entities to the extent permitted by the terms of this Agreement and any
other documents governing any Indebtedness of the Borrower or any of its
Subsidiaries) originally generated or received (other than directly or
indirectly received from the Borrower or any Restricted Subsidiary that is not a
Pulitzer Entity) by the Pulitzer Entities); or


(v)          make any Restricted Investment (all such payments and other actions
referred to in clauses (i) through (v) (other than any exception thereto) shall
be referred to as a “Restricted Payment”), unless, at the time of and after
giving effect to such Restricted Payment:


A.        no Default shall have occurred and be continuing (or would result
therefrom);


B.        immediately after giving effect to such transaction on a pro forma
basis, the Consolidated Lee First Lien Leverage Ratio for the Borrower would be
no greater than 3.25 to 1.00; and


C.        the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Effective Date (excluding
Restricted Payments made pursuant to Sections 10.02(b)(i), (ii), (iii), (vi),
(vii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv) and (xviii)) would not exceed
the sum of, without duplication:




1.
the excess of (A) the Borrower’s cumulative Consolidated EBITDA (whether
positive or negative) determined at the time of such Restricted Payment minus
(B) 140% of the Borrower’s Consolidated Interest Expense (net of (i)
amortization of debt issuance cost and (ii) non-cash interest expense and
amortization of debt discount; provided that, in the case of this clause (ii),
the Stated Maturity of the related Indebtedness is later than the Stated
Maturity of the Term Loans), each determined for the period (taken as one
accounting period) from and including the first day of the fiscal quarter in
which the Effective Date occurs through and including



-145-

--------------------------------------------------------------------------------

the last day of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment;




2.
100% of the aggregate Net Cash Proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower or a Restricted Subsidiary
from the issue or sale of its Capital Stock (other than Disqualified Stock) or
other capital contributions subsequent to the Effective Date, other than:





(i)
Net Cash Proceeds received from an issuance or sale of such Capital Stock to a
Subsidiary of the Borrower or to an employee stock ownership plan or similar
trust to the extent such sale to an employee stock ownership plan or similar
trust is financed by loans from or Guaranteed by the Borrower or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination; and





(ii)
Excluded Contributions and Net Cash Proceeds received by the Borrower from the
issue and sale of its Capital Stock to the extent applied to redeem or prepay
the First Lien Obligations in compliance with the provisions of the First Lien
Documents;





3.
the amount by which Indebtedness of the Borrower and its Restricted Subsidiaries
is reduced on the Borrower’s consolidated balance sheet upon the conversion or
exchange subsequent to the Effective Date of any Indebtedness of the Borrower or
its Restricted Subsidiaries for Capital Stock (other than Disqualified Stock) of
the Borrower (less the amount of any cash, or the Fair Market Value of any other
property, distributed by the Borrower upon such conversion or exchange);





4.
100% of the Net Cash Proceeds and the Fair Market Value of property from the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made after the Effective Date and
redemptions and repurchases of such Restricted Investments from the Borrower or
its Restricted Subsidiaries and repayment of Restricted Investments in the form
of loans or advances made by the Borrower and its Restricted Subsidiaries and
proceeds representing the return of capital (excluding dividends and
distributions) in respect of Restricted Investments made after the Effective
Date and releases of Guarantees that constitute Restricted Investments by the
Borrower and its Restricted Subsidiaries (other than in each case to the extent
the Restricted Investment was made pursuant to Section 10.02(b)(xi));





5.
100% of the Net Cash Proceeds and the Fair Market Value of property received by
the Borrower or its Restricted Subsidiaries from the sale or other disposition
(other than to the Borrower or a Restricted Subsidiary) of



-146-

--------------------------------------------------------------------------------

the Capital Stock of an Unrestricted Subsidiary (other than in each case to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to Section 10.02(b)(xi) or to the extent
such Investment constituted a Permitted Investment); and




6.
to the extent that any Unrestricted Subsidiary of the Borrower designated as
such after the Effective Date is redesignated as a Restricted Subsidiary or any
Unrestricted Subsidiary of the Borrower merges into or consolidates with the
Borrower or any of its Restricted Subsidiaries or any Unrestricted Subsidiary
transfers, dividends or distributes assets to the Borrower or a Restricted
Subsidiary, in each case after the Effective Date, the Fair Market Value of such
Subsidiary as of the date of such redesignation or such merger or consolidation,
or in the case of any such transfer, dividend or distribution of assets, the
Fair Market Value of such assets, as determined at the time of such transfer,
dividend or distribution of assets (other than an Unrestricted Subsidiary to the
extent the Investment in such Unrestricted Subsidiary was made by a Restricted
Subsidiary pursuant to Section 10.02(b)(xi) or to the extent such Investment
constituted a Permitted Investment).



(b)          The provisions of Section 10.02(a) will not prohibit:


(i)          any dividend or distribution on, or any purchase, repurchase,
redemption, defeasance, principal payment or other acquisition or retirement of
Capital Stock, Disqualified Stock, Junior Lien Indebtedness, Subordinated
Obligations or Guarantor Subordinated Obligations or any Restricted Investment,
made in exchange for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Borrower or a substantially concurrent capital
contribution received by the Borrower subsequent to the Effective Date (other
than (x) Disqualified Stock and (y) Capital Stock issued or sold to a Restricted
Subsidiary or an employee stock ownership plan or similar trust to the extent
such sale to an employee stock ownership plan or similar trust is financed by
loans from or Guaranteed by the Borrower or any Restricted Subsidiary unless
such loans have been repaid with cash on or prior to the date of determination);
provided, however, that the Net Cash Proceeds from such sale of Capital Stock or
capital contribution (to the extent used to make such Restricted Payment) will
be excluded from Section 10.02(a)(v)(C)(2);


(ii)          any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of (x) (i) Junior Lien Indebtedness or (ii) other
Indebtedness that (solely in the case of other Indebtedness referred to in this
clause (ii)) is secured by Liens on any properties or assets of the Borrower or
any of its Restricted Subsidiaries that are expressly junior in priority to the
Liens on such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement or any
other intercreditor agreement (as applicable), in each case, made by exchange
for, or out of the proceeds of, the substantially concurrent issuance of either
(i) Junior Lien Indebtedness or (ii) other Indebtedness that (solely in the case
of other Indebtedness referred to in this clause (ii)) is secured by Liens on
any


-147-

--------------------------------------------------------------------------------

properties or assets of the Borrower or any of its Restricted Subsidiaries that
are expressly junior in priority to the Liens on such property or assets
securing the Obligations pursuant to the Junior Intercreditor Agreement, the
Pulitzer Junior Intercreditor Agreement or any other intercreditor agreement (as
applicable) and that, in each case, qualifies as Refinancing Indebtedness or (y)
Subordinated Obligations or Guarantor Subordinated Obligations made by exchange
for, or out of the proceeds of the substantially concurrent Incurrence of
Subordinated Obligations or Guarantor Subordinated Obligations that qualify as
Refinancing Indebtedness;


(iii)        any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Disqualified Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Stock of the Borrower or such Restricted
Subsidiary, as the case may be, that, so long as such refinancing Disqualified
Stock is permitted to be Incurred pursuant to Section 10.01;


(iv)        the payment of any dividend or distribution or the consummation of
any redemption within 90 days after the date of declaration or the giving of
irrevocable notice, as applicable, if at such date of declaration or the giving
of the irrevocable notice such payment would have complied with this provision;


(v)         the purchase, repurchase, redemption or other acquisition,
cancellation or retirement of Capital Stock of the Borrower, or options,
warrants, equity appreciation rights or awards issued under stock option, stock
purchase or other equity incentive plans, or other rights to purchase or acquire
Capital Stock, of the Borrower (whether pursuant to stock option, stock purchase
or other equity incentive plans of the Borrower or any of its Subsidiaries) held
by any future, present or former employees, members of management, officers or
directors of or consultants to the Borrower or any Subsidiary of the Borrower or
their assigns, estates, executors, administrators, family members, spouses,
former spouses, domestic partners, former domestic partners or heirs, in each
case in connection with the repurchase provisions under employee stock option,
stock purchase or other equity incentive plans or agreements or other
compensatory agreements approved by the Board of Directors of the Borrower;
provided that such purchases, repurchases, redemptions, acquisitions,
cancellations or retirements pursuant to this clause will not exceed $5.0
million in the aggregate during any fiscal year, although such amount in any
fiscal year (with any unused amounts in any year being available in succeeding
years) may be increased by an amount not to exceed:


A.        the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock) of the Borrower to future, present or former employees,
members of management, officers or directors of or consultants to the Borrower
or any Subsidiary of the Borrower or their assigns, estates, executors,
administrators, family members, spouses, former spouses, domestic partners,
former domestic partners or heirs that occurs after the Effective Date, to the
extent the cash proceeds from the sale of such Capital Stock have not otherwise


-148-

--------------------------------------------------------------------------------

been applied to the payment of Restricted Payments (provided that the Net Cash
Proceeds from such sales will be excluded from Section 10.02(a)(v)(C)(2)); plus


B.        the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the Effective Date; less


C.        the amount of any Restricted Payments previously made with the cash
proceeds described in the clauses A and B of this clause (v);


(vi)        the accrual, declaration and payment of dividends to holders of any
class or series of Disqualified Stock of the Borrower issued in accordance with
the terms of this Agreement;


(vii)       repurchases or other acquisitions of Capital Stock deemed to occur
(i) upon the exercise of stock options, warrants, restricted stock units or
other rights to purchase Capital Stock or other instruments convertible into or
exchangeable for such Capital Stock representing a portion of the exercise,
conversion or exchange price thereof or (ii) in connection with withholdings or
similar taxes payable by any future, present or former employee, director,
officer, member of management or consultant or their assigns, estates,
executors, administrators, family members, spouses, former spouses, domestic
partners, former domestic partners or heirs (for purposes of clarity, it is
understood and agreed that any cash received by the Borrower or any of its
Restricted Subsidiaries as payment of all or any portion of such exercise,
conversion or exchange price shall be included in Section 10.02(a)(v)(C)(2));


(viii)       [Reserved];


(ix)        cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable or exercisable for Capital Stock of the
Borrower or other exchanges of securities of the Borrower or a Restricted
Subsidiary in exchange for Capital Stock of the Borrower;


(x)          the purchase, repurchase, redemption, defeasance, acquisition or
retirement of (a) Junior Lien Indebtedness with any Net Available Cash from any
Asset Disposition of assets of any Pulitzer Entity pursuant to Section
10.05(c)(ii) and (b) Junior Lien Indebtedness, Subordinated Obligations or
Guarantor Subordinated Obligations with Unutilized Excess Proceeds remaining
pursuant to Section 5.02(e);


(xi)         other Restricted Payments in an aggregate amount, which, when taken
together with all other Restricted Payments made pursuant to this clause (xi)
(as reduced by the amount of capital returned from any such Restricted Payments
that constituted Restricted Investments in the form of cash and Cash Equivalents
(exclusive of amounts included in Section 10.02(a)(v)(C)(4))) not to exceed the
greater of $15.0 million and 1.85% of Consolidated Total Assets;


-149-

--------------------------------------------------------------------------------

(xii)       the purchase of fractional shares of Capital Stock of the Borrower
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions;


(xiii)      in connection with any acquisition by the Borrower or any of its
Subsidiaries, the receipt or acceptance of the return to the Borrower or any of
its Subsidiaries of Capital Stock of the Borrower or Indebtedness of the
Borrower or any of its Subsidiaries constituting a portion of the purchase price
consideration in settlement of indemnification claims or as a result of a
purchase price adjustment (including earn outs or similar obligations);


(xiv)      the distribution of rights pursuant to any shareholder rights plan,
the issuance or distribution of Capital Stock or other securities upon the
exercise of such rights or the redemption of such rights for nominal
consideration in accordance with the terms of any shareholder rights plan;


(xv)        payments or distributions to stockholders pursuant to appraisal
rights required under applicable law in connection with any merger,
consolidation or other acquisition by the Borrower or any Restricted Subsidiary;


(xvi)      the purchase, repurchase, redemption, defeasance, acquisition or
retirement of (a) Junior Lien Indebtedness and (b) other Indebtedness that,
solely in the case of other Indebtedness referred to in this clause (b), is
secured by Liens on any properties or assets of the Borrower or any of its
Restricted Subsidiaries that are expressly junior in priority to the Liens on
such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement or any
other intercreditor agreement (as applicable); provided that after giving effect
to any such purchase, repurchase, redemption, acquisition or retirement on a pro
forma basis, the Consolidated Leverage Ratio would be no greater than 3.00 to
1.00;


(xvii)     (a) the distribution, by dividend or otherwise, of shares of Capital
Stock of Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents) and (b) Restricted
Payments in the form of Investments in Unrestricted Subsidiaries in an aggregate
amount not to exceed the greater of $15.0 million and 1.85% of Consolidated
Total Assets;


(xviii)    Restricted Payments that are made with Excluded Contributions; and


(xix)      any repayment of Junior Lien Indebtedness under the Second Lien Loan
Agreement (or the distribution of such amounts to the Borrower by the Pulitzer
Entities in connection therewith) to the extent such repayment is required to be
made with Pulitzer Excess Cash Flow (as such term is defined in the Second Lien
Loan Agreement as in effect on the Effective Date (or as thereafter amended or
modified in accordance with the terms thereof and hereof)).


-150-

--------------------------------------------------------------------------------

provided, however, that at the time of and after giving effect to any Restricted
Payment permitted under (A) Section 10.02(b)(vi), (x), (xi) or (xvi) no Default
shall have occurred and be continuing or would occur as a consequence thereof
and (B) Section 10.02(xix) no Default under Section 11.01, no Default under, and
as defined in, the First Lien Notes Indenture or no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.


(c)          The amount of all Restricted Payments (other than cash) will be the
Fair Market Value on the date of such Restricted Payment of the assets or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The Fair Market Value of any cash Restricted Payment shall be its face amount
and the amount of any non-cash Restricted Payment shall be determined
conclusively in Good Faith by the Borrower.


(d)          For purposes of determining compliance with this Section 10.02, in
the event that a proposed Restricted Payment (or portion thereof) meets the
criteria of more than one of the categories of Restricted Payments described in
Section 10.02(b)(i) through (xix) above or one or more of the clauses within the
definition of Permitted Investment, or is entitled to be made pursuant to
Section 10.02(a), the Borrower will be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with Section 10.02 (including, without limitation, by dividing
such Restricted Payment among Section 10.02(a), one or more clauses of Section
10.02(b) and/or one or more of the clauses of the definition of Permitted
Investment).


(e)          If the Borrower or any Restricted Subsidiary makes a Restricted
Investment or a Permitted Investment and the Person in which such Investment was
made subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction of the amounts calculated under Section 10.02(a) or any
other provision of this Section 10.02 or the definition of Permitted Investment
(which was not subsequently reversed), then such reduction shall be equal to the
amount of such Investment.


(f)          As of the Effective Date, all of the Borrower’s Subsidiaries will
be Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the definition of “Investment.” Such designation will
be permitted only if a Restricted Payment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement.


10.03     Limitation on Liens.  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, create, Incur or assume any Lien that secures
any Indebtedness on any asset or property of the Borrower or such Restricted
Subsidiary or any income or profits therefrom, other than (a) Permitted Liens
and (b) Liens securing Indebtedness that are expressly junior in priority to the
Liens on such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement or any other intercreditor agreement in form and
substance


-151-

--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent. In addition, if, after the
Pulitzer Debt Satisfaction Date, the Borrower or any Subsidiary Guarantor shall
create, Incur or assume any Lien on any property or asset of the Borrower or any
such Subsidiary Guarantor, as the case may be, securing Pulitzer First Lien
Indebtedness, the Borrower or such Subsidiary Guarantor, as the case may be,
must concurrently grant a second-priority Lien (which shall be a first-priority
Lien in the event the Second Lien Term Loans and any other Pulitzer First Lien
Indebtedness is no longer outstanding), subject to Permitted Liens, upon such
property or asset as security for the Loans and the Subsidiary Guarantees
pursuant to the terms and provisions of the Security Documents, the Pulitzer
Junior Intercreditor Agreement, the Pulitzer Pari Passu Intercreditor Agreement
or any other intercreditor agreement.


10.04     Limitation on Restrictions on Distributions From Restricted
Subsidiaries.  (a) The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:


(i)          (A) pay dividends or make any other distributions on its Capital
Stock to the Borrower or any of its Restricted Subsidiaries, or (B) pay any
Indebtedness or other obligations payable in cash that are owed to the Borrower
or any Restricted Subsidiary (it being understood that the priority of any
Preferred Equity in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Common Stock or any other
class or series of Preferred Stock shall not be deemed a restriction on the
ability to make distributions on Capital Stock);


(ii)          make any loans or advances to the Borrower or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances); or


(iii)        sell, lease or transfer any of its property or assets to the
Borrower or any Restricted Subsidiary (it being understood that such transfers
shall not include any type of transfer described in clause (i) or (ii) above).


(b)          The provisions of Section 10.04(a) will not prohibit encumbrances
or restrictions existing under or by reason of:


(i)          any encumbrance or restriction pursuant to an agreement in effect
at or entered into on the Effective Date, including, without limitation, the
Credit Documents, the Pari Passu Intercreditor Agreement, the Junior
Intercreditor Agreement, the Second Lien Loan Documents, the First Lien Notes
Documents and the Pulitzer Debt Documents as in effect on such date, and any
encumbrance or restriction pursuant to the Pulitzer Junior Intercreditor
Agreement and the Pulitzer Pari Passu Intercreditor Agreement on the Pulitzer
Debt Satisfaction Date (provided that the Pulitzer Junior Intercreditor
Agreement and the Pulitzer Pari Passu Intercreditor Agreement are entered into
substantially in the form thereof attached hereto as Exhibit L-1 and L-2,
respectively, on the Pulitzer Debt Satisfaction Date or such other form that is
not materially less favorable


-152-

--------------------------------------------------------------------------------

to the Lenders than the form attached hereto as Exhibit L-1 and L-2,
respectively, on the Effective Date));


(ii)         any encumbrance or restriction with respect to a Person or assets
pursuant to an agreement in effect on or before the date on which such Person
became a Restricted Subsidiary or was acquired by, merged into or consolidated
with the Borrower or a Restricted Subsidiary (other than Capital Stock or
Indebtedness Incurred as consideration for, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by, merged into or consolidated with the Borrower or
in contemplation of the transaction) or such assets were acquired by the
Borrower or any Restricted Subsidiary; provided that any such encumbrance or
restriction shall not extend to any Person or the assets or property of the
Borrower or any other Restricted Subsidiary other than the Person and its
Subsidiaries or the assets and property so acquired (and any proceeds thereof or
accessions, improvements or additions thereto);


(iii)        any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in the
preceding clause (i) or (ii) or this clause (iii) or contained in any amendment,
restatement, modification, renewal, supplement, refunding, replacement or
Refinancing of an agreement referred to in the preceding clause (i) or (ii) or
this clause (iii); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement
effecting such Refinancing or contained in such agreement immediately after
giving effect to any such amendment, restatement, modification, renewal,
supplement, refunding, replacement or Refinancing, as the case may be, are not
materially less favorable (as determined in Good Faith by the Borrower), taken
as a whole, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement or contained in such agreement immediately prior to
any such amendment, restatement, modification, renewal, supplement, refunding,
replacement or Refinancing, as the case may be;


(iv)        any encumbrances or restrictions (a) arising in connection with
Liens permitted under the provisions of Section 10.03 and (b) (1) that restrict
in a customary manner the subletting, sublicensing, assignment or transfer of
any property or asset that is subject to a lease, sublease, license or similar
contract, or the assignment, sublicense or transfer of any such lease, sublease,
license or other contract, (2) are contained in mortgages, pledges or other
security agreements permitted under this Agreement securing Indebtedness of the
Borrower or a Restricted Subsidiary to the extent such encumbrance or
restrictions restrict the transfer of the property subject to such mortgages,
pledges or other security agreements or (3) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary;


(v)          Purchase Money Indebtedness and Capitalized Lease Obligations
permitted under this Agreement, in each case, that impose encumbrances or
restrictions


-153-

--------------------------------------------------------------------------------

on the property so acquired (and any proceeds thereof or accessions,
improvements or additions thereto);


(vi)        contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of the Borrower pursuant to an agreement that has
been entered into for the sale of all or a portion of the Capital Stock or
assets of such Subsidiary;


(vii)       restrictions on cash or other deposits or net worth requirements
imposed by customers or lessors or required by insurance, surety or bonding
companies under contracts entered into in the ordinary course of business;


(viii)       any customary provisions in joint venture agreements, partnership
agreements, limited liability company agreements, sale leaseback agreements and
other similar agreements and/or governance documents entered into in the
ordinary course of business, provided that if such joint venture, partnership,
limited liability company or other similar entity is a Restricted Subsidiary,
such provisions will not materially adversely affect (as determined in Good
Faith by the Borrower) the Borrower’s ability to make principal or interest
payments on the Loans;


(ix)         any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;


(x)          encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation, order, permit or grant;


(xi)        encumbrances or restrictions contained in or arising under
indentures or debt instruments or other agreements governing or evidencing
Indebtedness Incurred or entered into or Preferred Equity issued by the Borrower
or any Restricted Subsidiary in accordance with and subject to Section 10.01;
provided that such encumbrances and restrictions contained in any agreement or
instrument will not materially affect the Borrower’s ability to make principal
or interest payments pursuant to this Agreement (as determined in Good Faith by
the Borrower);


(xii)       under any contract, instrument or agreement relating to Indebtedness
of any Foreign Subsidiary which imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries;


(xiii)      encumbrances or restrictions arising in connection with Hedging
Obligations; and


(xiv)     encumbrances or restrictions imposed by amendments, modifications,
restatements, amendments and restatements, extensions, restructurings, renewals,
increases, supplements, refundings, replacements or other Refinancings of the
contracts, instruments or obligations referred to in clauses (i) through (xiii)
above; provided, that without duplication of any provisions in clauses (i)
through (xiii) above, immediately after giving effect to any such amendment,
modification, restatement, amendment and restatement, extension, restructuring,


-154-

--------------------------------------------------------------------------------

renewal, increase, supplement, refunding, replacement or other Refinancing, as
the case may be, the applicable contract, instrument or other obligation, as the
case may be, is, as determined in Good Faith by the Borrower, not materially
more restrictive with respect to such encumbrance and other restriction, taken
as a whole, than those prior to such amendment, modification, restatement,
amendment and restatement, extension, restructuring, renewal, increase,
supplement, refunding, replacement or other Refinancing.


10.05     Limitation on Sales of Assets and Subsidiary Stock.  (a)  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, make any
Asset Disposition following the Effective Date unless:


(i)          the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value (such Fair Market
Value to be determined, at the option of the Borrower, as of the date a letter
of intent for such Asset Disposition is entered into, as of the date of such
Asset Disposition or as of the date of contractually agreeing to such Asset
Disposition) of the assets subject to such Asset Disposition; and


(ii)          at least 75% of the consideration from such Asset Disposition
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents.


(b)          The Borrower shall determine the Fair Market Value of any
consideration from such Asset Disposition that is not cash or Cash Equivalents.


(c)          Subject to the terms of the Intercreditor Agreements, any Net
Available Cash received by the Borrower or any Restricted Subsidiary from any
Asset Disposition shall be applied at the Borrower’s election for one or more of
the following purposes:


(i)          in the case of any Asset Disposition by a Non-Guarantor Subsidiary
or consisting of Capital Stock of a Non-Guarantor Subsidiary, to repay
Indebtedness of a Non-Guarantor Subsidiary;


(ii)          to the extent of any Net Available Cash from any Asset Disposition
of assets of any Pulitzer Entity, to repay Indebtedness (or interest or premium
thereon) under the Second Lien Loan Documents;


(iii)        to reinvest in or acquire assets (including Capital Stock or other
securities acquired in connection with the acquisition of Capital Stock or
property of another Person that is or becomes a Restricted Subsidiary of the
Borrower or that would constitute a Permitted Investment under clause (2) of the
definition thereof) used or useful in a Related Business; provided that to the
extent the assets subject to such Asset Disposition were Lee Collateral or
Pulitzer Collateral, such newly acquired assets (other than Excluded Property)
shall also be Lee Collateral or Pulitzer Collateral, respectively, in each case
as required by the terms and provisions of the Security Documents;


-155-

--------------------------------------------------------------------------------

(iv)        to repay, prepay, purchase, redeem or otherwise acquire Priority
Payment Lien Obligations (and, if the Priority Payment Lien Obligations so
repaid, prepaid, purchased, redeemed or acquired, is under a revolving credit
facility, effect a permanent reduction in the availability thereunder in an
amount equal to the aggregate principal amount of Priority Payment Lien
Obligations under such revolving credit facility so repaid, prepaid, purchased,
redeemed or acquired) and Pari Passu Lien Indebtedness (including, without
limitation, the Term Loans); provided that if the Borrower or any Restricted
Subsidiary shall so reduce Pari Passu Lien Indebtedness other than Term Loans
(any Pari Passu Lien Indebtedness other than the Term Loans being hereinafter
referred to as “Other Pari Passu Lien Indebtedness”), the Borrower will use or,
pursuant to the procedures set forth in Section 5.02(e), offer to use a portion
of such Net Available Cash to prepay the outstanding  principal amount of the
Term Loans by an amount (the “Loan Reduction Amount”) equal to the product
obtained by multiplying (1) the aggregate principal amount of the Term Loans
outstanding immediately prior to the time (the “Reduction Time”) of such
reduction of Other Pari Passu Lien Indebtedness by (2) a fraction (x) the
numerator of which is the aggregate principal amount of such reduction in Other
Pari Passu Lien Indebtedness and (y) the denominator of which is the aggregate
principal amount of all Other Pari Passu Lien Indebtedness outstanding
immediately prior to such Reduction Time (it being understood that, upon the
completion of any such offer to prepay Term Loans in compliance with this
subclause (iv), then, even if the aggregate principal amount Term Loans prepaid
pursuant to such offer is less than the aggregate principal amount of Term Loans
that the Borrower shall have offered to prepay, the Borrower shall be under no
further obligation to prepay or offer to prepay any Term Loans pursuant to this
subclause (iv); provided that any Net Available Cash not applied pursuant to
this subclause (iv) shall constitute Excess Proceeds, which shall be applied in
accordance with the following provisions of this Section 10.05);


provided that, so long as (1) the Second Lien Loan Documents include provisions
requiring that proceeds of Asset Dispositions of assets of Pulitzer Entities
shall be used to repay the Pulitzer Debt, invested in or used to acquire assets
(including Capital Stock or other securities acquired in connection with the
acquisition of Capital Stock or property of another Person that is or becomes a
Pulitzer Entity or that constitutes an Investment by a Pulitzer Entity) used or
useful in a Related Business or pay or prepay Indebtedness outstanding under the
Second Lien Loan Documents or interest or premium thereon (it being understood
that the Second Lien Term Loans (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) will not be deemed to include provisions to the
foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, Guarantees, maturity or structural
subordination) and (2) the Borrower elects to apply any Net Available Cash
pursuant to subclause (ii) or (iv), such Net Available Cash shall be applied
pursuant to subclause (ii), to the extent of any such Net Available Cash from
any Asset Disposition of assets of any Pulitzer Entity, and subclause (iv), to
the extent of any such Net Available Cash from any Asset Disposition of assets
of the Borrower or any of its Restricted Subsidiaries (other than the Pulitzer
Entities).


(d)          [Reserved];


-156-

--------------------------------------------------------------------------------

(e)          For the purposes of this Section 10.05, the following are deemed to
be cash: (x) the assumption of Indebtedness or other liabilities of the Borrower
(other than Disqualified Stock or Subordinated Obligations) or Indebtedness or
other liabilities of any Restricted Subsidiary (other than Guarantor
Subordinated Obligations or Disqualified Stock of any Subsidiary Guarantor) and
the release of the Borrower or such Restricted Subsidiary from all liability on
such Indebtedness or liabilities in connection with such Asset Disposition, (y)
securities, notes or similar obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted within 180 days
following the closing of such Asset Disposition by the Borrower or such
Restricted Subsidiary into cash, and (z) any Designated Non-cash Consideration
received by the Borrower or any of its Restricted Subsidiaries in such Asset
Disposition having an aggregate Fair Market Value (determined in Good Faith by
the Borrower), taken together with all other Designated Non-cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not to
exceed the greater of $20.0 million and 2.5% of Consolidated Total Assets at the
time of the receipt of such Designated Non-cash Consideration (with the Fair
Market Value of each item of Designated Non-cash Consideration being determined
in Good Faith by the Borrower at the time received and without giving effect to
subsequent changes in value).


(f)          Pending the final application of any such Net Available Cash, the
Borrower or its Restricted Subsidiaries may use such Net Available Cash to
reduce revolving Indebtedness under any Debt Facility (without any requirement
to permanently reduce the availability or commitment thereunder) or otherwise
invest such Net Available Cash in Cash Equivalents or otherwise use such monies
for any other purpose, subject to the other provisions contained in this
Agreement.


10.06     Limitation on Affiliate Transactions.  (a) The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into or conduct any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $1.0
million per transaction or series of related transactions unless:


(i)          the terms of such Affiliate Transaction, when viewed together with
any related Affiliate Transactions, are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s length dealings with a Person that is not an Affiliate;


(ii)         in the event such Affiliate Transaction involves an aggregate
consideration in excess of $10.0 million, the terms of such transaction have
been approved by a majority of the disinterested members of the Board of
Directors of the Borrower (and such majority determines that such Affiliate
Transaction satisfies the criteria in clause (i) above); and


(iii)        in the event such Affiliate Transaction involves an aggregate
consideration in excess of $25.0 million, the Borrower has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Borrower and the Restricted
Subsidiaries, as applicable, or


-157-

--------------------------------------------------------------------------------

not materially less favorable than those that might reasonably have been
obtained in a comparable transaction at such time on an arm’s length basis from
a Person that is not an Affiliate.


(b)          The provisions of Section 10.06(a) will not apply to:


(i)          Restricted Payments permitted to be made pursuant to Section 10.02
and (ii) Permitted Investments (other than Permitted Investments made pursuant
to clause (2) or (21) of the definition thereof);


(ii)          any issuance or purchase of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements and other compensation arrangements, severance
arrangements, options to purchase Capital Stock of the Borrower, restricted
stock plans, stock option plans, other equity incentive plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans, pension plans, equity incentive compensation plans or
similar plans or agreements or arrangements approved by the Borrower;


(iii)        loans or advances, or Guarantees of third party loans or advances,
to Officers, employees, consultants, members of management and directors of the
Borrower or any Restricted Subsidiary of the Borrower in the ordinary course of
business, in an aggregate amount outstanding at any time not in excess of $5.0
million (without giving effect to the forgiveness of any such loan);


(iv)        the payment of reasonable and customary fees and expenses to, and
indemnity provided on behalf of, directors of the Borrower or any Restricted
Subsidiary or trustees of any stock option plan, stock purchase plan, other
equity incentive plan, pension plan, deferred compensation plan, employee stock
ownership plan or other similar plan of the Borrower or any of its Restricted
Subsidiaries;


(v)          any transaction between or among the Borrower and any Restricted
Subsidiary or between or among Restricted Subsidiaries, and any Guarantees
issued by the Borrower or a Restricted Subsidiary for the benefit of the
Borrower or a Restricted Subsidiary; provided that, until the Pulitzer Debt
Satisfaction Date and so long as the Second Lien Term Loans are outstanding and
the Second Lien Loan Documents (or any agreement or instrument governing any
outstanding Indebtedness Incurred to Refinance the Second Lien Term Loans)
includes provisions requiring that any cash flow of the Pulitzer Entities must
be applied (or, at the option of the lenders, must be applied), or that the
Pulitzer Entities must use best, reasonable best or commercially reasonable
efforts to use any cash flow of the Pulitzer Entities, to repay borrowings under
the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) before such cash flow may be applied to pay principal of
or interest on the Term Loans or any other Pari Passu Lien Indebtedness (it
being understood that the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) will not be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or


-158-

--------------------------------------------------------------------------------

structural subordination), this clause (v) shall not include transactions
between any Lee Entity, on the one hand, and any Pulitzer Entity, on the other
hand;


(vi)        the payment of reasonable and customary compensation (including
fees, expenses, benefits, severance, change of control payments and equity and
other incentive arrangements) to, and employee benefit arrangements, including,
without limitation, split-dollar insurance policies, and indemnity or similar
arrangements provided on behalf of, directors, officers, employees, members of
management, consultants and agents of the Borrower or any Restricted Subsidiary,
whether by charter, bylaw, statutory, insurance or contractual provisions or
otherwise;


(vii)       the existence of, and the performance of obligations of the Borrower
or any of its Restricted Subsidiaries under the terms of, any agreement or
arrangement to which the Borrower or any of its Restricted Subsidiaries is a
party as of or on the Effective Date, as these agreements may be amended,
modified, supplemented, extended or renewed from time to time; provided,
however, that any future amendment, modification, supplement, extension or
renewal entered into after the Effective Date will be permitted to the extent
that, immediately after giving effect thereto, the applicable agreement, taken
as a whole, is not materially more disadvantageous to the Lenders, as determined
in Good Faith by the Borrower, than the terms of such agreement in effect on the
Effective Date;


(viii)      (a) any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with the Borrower or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition, merger or
consolidation, or any amendment thereto (so long as, immediately after giving
effect to any such amendment, the applicable agreement, taken as a whole, is not
materially more disadvantageous to the Lenders, as determined in Good Faith by
the Borrower, as compared to the applicable agreement as in effect on the date
of such acquisition or merger or consolidation) and (b) any merger or
consolidation of the Borrower with or into an Affiliate of the Borrower solely
for the purpose of reincorporating the Borrower in another jurisdiction;


(ix)        transactions with customers, clients, suppliers, joint venturers or
partners, limited or general partnerships or the partners thereof, limited
liability companies or the members thereof (including, without limitation,
pursuant to the terms of any applicable joint venture agreements, partnership
agreements or limited liability company agreements), or purchasers or sellers of
goods or services, in each case in the ordinary course of the business of the
Borrower and its Restricted Subsidiaries; provided that as determined in Good
Faith by the Borrower, such transactions are on terms, taken as a whole, that
are not materially less favorable to the Borrower  or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with a Person that is not an
Affiliate;


-159-

--------------------------------------------------------------------------------

(x)          any purchases by the Borrower’s Affiliates of Indebtedness of the
Borrower or any of its Restricted Subsidiaries the majority of which
Indebtedness is placed with Persons who are not Affiliates of the Borrower;


(xi)        any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower to Affiliates of the Borrower and the granting of
registration and other customary rights in connection therewith or any
contribution to the Capital Stock of the Borrower or any Restricted Subsidiary;


(xii)       transactions between the Borrower or any Restricted Subsidiary, on
the one hand, and MNI, Capital Times, CDP or TNI Partners, on the other hand, in
the ordinary course of business;


(xiii)      any transaction on arm’s length terms with non-Affiliates that
become Affiliates as a result of such transaction;


(xiv)      the payment of all fees, costs and expenses (including any payments
in respect of bonuses and awards) related to the refinancings and related
transactions contemplated by this Agreement; and


(xv)        transactions in which the Borrower or an Restricted Subsidiary
delivers to the Administrative Agent an opinion or appraisal issued by an
independent accounting, appraisal or investment banking firm of national
standing stating that the terms of such transaction, taken as a whole, are not
materially less favorable than those that might reasonably have been obtained by
the Borrower or such Restricted Subsidiary in a comparable transaction at such
time on an arm’s length basis from a Person that is not an Affiliate.


10.07     Merger and Consolidation.


 (a)  The Borrower will not consolidate with or merge with or into (whether or
not the Borrower is the surviving corporation), consummate a Division as the
Dividing Person or sell, assign, convey, transfer, lease or otherwise dispose of
all or substantially all of the properties and assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, whether in one or multiple related
transactions, to, any Person unless:


(i)          if other than the Borrower, the resulting, surviving or transferee
Person (the “Successor Borrower”) will be a corporation, partnership or limited
liability company organized and existing under the laws of the United States of
America, any State of the United States, any territory thereof or the District
of Columbia;


(ii)         the Successor Borrower (if other than the Borrower) and, in the
case of a Successor Borrower that is not a corporation, a corporate co-borrower,
shall assume pursuant to documentation instruments, executed and delivered to
the Administrative Agent, in forms reasonably satisfactory to the Administrative
Agent, all of the Obligations of the Borrower under this Agreement, the Security
Documents to which the Borrower is a party and the Pari Passu Intercreditor
Agreement, the Junior Intercreditor


-160-

--------------------------------------------------------------------------------

Agreement the Pulitzer Pari Passu Intercreditor Agreement, and the Pulitzer
Junior Intercreditor Agreement (as applicable);


(iii)        immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Borrower, the
Successor Borrower or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Borrower, the Successor Borrower or such
Restricted Subsidiary at the time of such transaction), no Default or Event of
Default shall have occurred and be continuing;


(iv)        immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (A) the Borrower or the
Successor Borrower, as applicable, would be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 10.01(a) or (B) the Consolidated
Leverage Ratio for the Successor Borrower and its Restricted Subsidiaries would
be less than or equal to such Consolidated Leverage Ratio prior to such
transaction;


(v)          if the Successor Borrower is not the Borrower, each Subsidiary
Guarantor (unless it is the other party to the transactions above, in which case
clause (i) shall apply) shall have, in form and substance reasonably
satisfactory to the Administrative Agent, confirmed that its Subsidiary
Guarantee shall apply to all of such Successor Borrower’s obligations under this
Agreement (which, for the avoidance of doubt, shall constitute Obligations) and
that such Subsidiary Guarantor’s obligations under the Security Documents to
which it is a party and the Pari Passu Intercreditor Agreement, the Junior
Intercreditor Agreement, the Pulitzer Pari Passu Intercreditor Agreement and the
Pulitzer Junior Intercreditor Agreement (as applicable) shall continue to be in
full force and effect and, to the extent required by and subject to the
limitations set forth in the applicable Security Documents, shall cause such
amendments, supplements or other instruments to be executed, filed, and recorded
in such jurisdictions as may be required by applicable law to preserve and
protect the Lien on the Collateral owned by such Subsidiary Guarantor, together
with such financing statements or comparable documents to the extent required by
and subject to the limitations set forth in the applicable Security Documents,
as may be required to perfect any security interests in such Collateral which
may be perfected by the filing of a financing statement or a similar document
under the Uniform Commercial Code or other similar statute or regulation of the
relevant states or jurisdictions; and


(vi)         the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate and an opinion of counsel reasonably acceptable to the
Administrative Agent, each stating, among other things, that such consolidation,
merger or transfer and such additional documentation (if any) comply with this
Section 10.07 and, if any supplement to any Security Document is required in
connection with such transaction, that such supplement complies with the
applicable provisions of this Agreement.


(b)          Without compliance with Section 10.07(a)(iii) and (iv):


-161-

--------------------------------------------------------------------------------

(i)          any Restricted Subsidiary may consolidate with, merge with or into
or to the Borrower or a Subsidiary Guarantor (provided that no Lee Entity shall
consolidate or merge with or into any Pulitzer Entity) so long as no Capital
Stock of the Restricted Subsidiary is distributed to any Person other than the
Borrower or a Subsidiary Guarantor; provided that, in the case of a Restricted
Subsidiary that merges into the Borrower, the Borrower and the Subsidiary
Guarantors will not be required to comply with Section 10.07(a)(v) and (vi); and


(ii)          the Borrower may merge with an Affiliate of the Borrower solely
for the purpose of reincorporating the Borrower in another State of the United
States, any territory thereof or the District of Columbia to realize tax or
other benefits, so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby; provided that, in the case of
a Restricted Subsidiary that merges into the Borrower, the Borrower and the
Subsidiary Guarantors will not be required to comply with the preceding clauses
(v) and (vi).


(c)          In addition, the Borrower will not permit any Subsidiary Guarantor
to consolidate with or merge with or into (whether or not the Subsidiary
Guarantor is the surviving corporation), consummate a Division as a Dividing
Person or sell, assign, convey, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties and assets, in one or more related
transactions, to any Person (other than to the Borrower or another Subsidiary
Guarantor) unless:


(i)          if such entity remains a Subsidiary Guarantor, (a) the resulting,
surviving or transferee Person (the “Successor Guarantor”) will be a
corporation, partnership, trust or limited liability company that is a Domestic
Subsidiary; (b) the Successor Guarantor, if other than such Subsidiary
Guarantor, expressly assumes in writing, executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee, this Agreement, the Security Documents to which such Subsidiary
Guarantor is a party), the Pari Passu Intercreditor Agreement, the Junior
Intercreditor Agreement, the Pulitzer Pari Passu Intercreditor Agreement and the
Pulitzer Junior Intercreditor Agreement (as applicable); (c) immediately after
giving pro forma effect to such transaction (and treating any Indebtedness which
becomes an obligation of the Successor Guarantor or any Restricted Subsidiary as
a result of such transaction as having been Incurred by the Successor Guarantor
or such Restricted Subsidiary at the time of such transaction), no Default of
Event of Default shall have occurred and be continuing; (d) if the relevant
Subsidiary Guarantor was a Lee Entity or a Pulitzer Entity, the Successor
Guarantor shall be a Lee Entity or a Pulitzer Entity, respectively; and (e) the
Borrower will have delivered to the Administrative Agent an Officers’
Certificate and an opinion of counsel reasonably acceptable to the
Administrative Agent, each stating that such consolidation, merger or transfer
and such additional documentation (if any) comply with this Agreement; or


(ii)         if such transaction constitutes an Asset Disposition that results
in the release of the Subsidiary Guarantee of such Subsidiary Guarantor under
this Agreement,


-162-

--------------------------------------------------------------------------------

the transaction is made in compliance with Section 10.05 (it being understood
that only such portion of the Net Available Cash as is required to be applied on
the date of such transaction in accordance with the terms of this Agreement
needs to be applied in accordance therewith at such time).


(d)          Notwithstanding the foregoing paragraphs, (a) any Subsidiary
Guarantor may (i) merge with or into or transfer all or part of its properties
and assets to another Subsidiary Guarantor or the Borrower or (ii) merge with a
Restricted Subsidiary of the Borrower solely for the purpose of reincorporating
the Subsidiary Guarantor in a State of the United States or the District of
Columbia, as long as the amount of Indebtedness of such Subsidiary Guarantor and
its Restricted Subsidiaries is not increased thereby (and such surviving entity
remains a Subsidiary Guarantor) and, (b) any Restricted Subsidiary may dissolve,
liquidate or wind up its affairs or merge with or into the Borrower or another
Restricted Subsidiary (other than a Subsidiary Guarantor dissolving, liquidating
or winding up its affairs with its assets being transferred to a Non-Guarantor
Subsidiary or a Subsidiary Guarantor merging into a Non-Guarantor Subsidiary if
the survivor is not a Subsidiary Guarantor) if such dissolution, liquidation or
winding-up or merger is in the best interest of the Borrower (as determined in
Good Faith by the Borrower); provided that no Lee Entity shall merge with or
into or transfer all or part of its properties or assets (except as otherwise
permitted hereunder with respect to cash flows of the Lee Entities) to any
Pulitzer Entity.; provided, further, that notwithstanding anything to the
contrary in this Agreement, any Subsidiary which is a Division Successor
resulting from a Division of assets of a Material Subsidiary may not be deemed
to be an Immaterial Subsidiary at the time of or in connection with the
applicable Division; and (c) any Subsidiary Guarantor that is a limited
liability company may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Subsidiary Guarantors at such time.


(e)          [Reserved];


(f)         Upon satisfaction of the foregoing applicable conditions, the
Borrower or the applicable Subsidiary Guarantor, as the case may be, will be
released from its obligations under this Agreement, the Credit Documents, the
Pari Passu Intercreditor Agreement, the Junior Intercreditor Agreement, the
Pulitzer Junior Intercreditor Agreement and the Pulitzer Pari Passu
Intercreditor Agreement (as applicable) and the Successor Borrower or the
Successor Guarantor, as the case may be, will succeed to, and be substituted
for, and may exercise every right and power of, the Borrower or such Subsidiary
Guarantor, as the case may be, under this Agreement, the Credit Documents and
the Pari Passu Intercreditor Agreement, the Junior Intercreditor Agreement, the
Pulitzer Junior Intercreditor Agreement and the Pulitzer Pari Passu
Intercreditor Agreement (as applicable), but, in the case of a lease of all or
substantially all its assets, the predecessor Borrower will not be released from
the obligation to pay the Obligations and a Subsidiary Guarantor will not be
released from its obligations under its Subsidiary Guarantee.


10.08     Limitation on Lines of Business.  The Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any business other than a Related
Business.


10.09     Lee Leverage Ratio


-163-

--------------------------------------------------------------------------------

As long as any Revolving Loan Commitments remain in effect, the Borrower will
not permit the Lee Leverage Ratio at any time during a period set forth below to
be greater than the ratio set forth opposite such period below without the
consent of the Majority Lenders under the Revolving Facility:



 
Period
 
Maximum Lee Leverage Ratio
 
From the Effective Date to and excluding the first day of the next period
 
7.75 to 1.00
 
June 30, 2015 to and excluding the first day of the next period
 
7.25 to 1.00
 
June 30, 2016 to and excluding the first day of the next period
 
6.50 to 1.00
 
June 30, 2017 and thereafter
 
6.00 to 1.00





10.10     Modifications of Certain Agreements; Limitations on Certain Payments.


(a)  Modifications of Certain Agreement.  The Borrower will not, and will not
permit any of its Subsidiaries to:


(i)        amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Capital Stock (including any Shareholders’ Agreement) in any
material respect, or enter into any new agreement with respect to its capital
stock or other Capital Stock, unless such amendment, modification, change or
other action contemplated by this clause (i) could not reasonably be expected to
be adverse to the interests of the Lenders in any material respect;


(ii)         amend, modify or change any provision of any Tax Sharing Agreement
or enter into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent;


(iii)       amend or modify, or permit the amendment or modification of, any
provision of any Pulitzer Debt Document or any indenture, purchase agreement,
loan agreement, security document or other agreement or instrument relating to
the Permitted Pulitzer Debt Refinancing Indebtedness, in each case other than
such amendments or modifications (i) with the prior written consent of the
Administrative Agent or (ii) which could not reasonably be expected to be
adverse to the Lenders in any material respect; provided, that any such
amendment or modification the effect of which is to (w) increase or effectively
increase the interest rates or yield (in each case whether payable in cash or
in-kind) applicable to any Indebtedness thereunder from such rates or yield as
in effect


-164-

--------------------------------------------------------------------------------

on, and after giving effect to, the Effective Date (or, in the case of Permitted
Pulitzer Debt Refinancing Indebtedness, the date such Indebtedness is incurred
in accordance with the terms of this Agreement), (x) grant a Lien (other than a
Permitted Lien) securing any Indebtedness thereunder on all or any portion of
the Collateral, (y) prohibit the performance by any of the Credit Parties of
their obligations under the Credit Documents or (z) make the terms thereof, in
the aggregate, more burdensome to the applicable Credit Parties in any material
respect than the terms thereof as in effect on, and after giving effect to, the
Effective Date or as thereafter amended or modified in accordance with the terms
thereof and hereof (including, without limitation, this Section 10.10(a)(iii)),
shall, in each case described in preceding clauses (w), (x), (y) and (z), be
deemed to be materially adverse to the Lenders; and


(iv)       amend or modify, or permit the amendment or modification of, any
provision of any Second Lien Loan Documents or any First Lien Note Document (or
any Indebtedness governed by the same) or any Refinancing of the foregoing (or
any documentation governing the same), other than any such amendments or
modifications (i) with the prior written consent of the Administrative Agent or
(ii) which could not reasonably be expected to be adverse to the Lenders in any
material respect; provided, that any such amendment or modification the effect
of which is to (w) increase or effectively increase the interest rates or yield
(in each case whether payable in cash or in-kind) applicable to any Indebtedness
under any Second Lien Loan Document or First Lien Note Document, in each case
from such respective rates or yield as in effect on, and after giving effect to,
the Effective Date or as thereafter amended or modified in accordance with the
terms thereof and hereof, (x) grant a Lien (other than a Permitted Lien)
securing any Indebtedness thereunder on all or any portion of the Collateral
which is not subordinated to the Obligations pursuant to the Junior
Intercreditor Agreement or subordinate the Lien securing the “Obligations” (as
defined in the Second Lien Loan Agreement (or as thereafter amended or modified
in accordance with the terms thereof and hereof)) on all or any portion of the
Collateral to any Lien securing any Indebtedness not constituting Obligations or
(y) prohibit the performance by the Credit Parties of their obligations under
the Credit Documents (including, without limitation, this Section 10.10(a)(iv)),
shall, in each case described in preceding clauses (w), (x) and (y), be deemed
to be materially adverse to the Lenders.


(b)  Limitations on Certain Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to:


(i)          make any payment or prepayment on or redemption, repurchase or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto or any other Person money or securities
before due for the purpose of paying when due), or any pre-payment or redemption
as a result of any asset sale or similar event, of principal of the Pulitzer
Debt or any Permitted Pulitzer Debt Refinancing Indebtedness except at or below
par;


(ii)          make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any


-165-

--------------------------------------------------------------------------------

prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money
securities before due for the purpose of paying when due), any Second Lien Term
Loans, except that the Second Lien Term Loans may be prepaid with Pulitzer
Excess Cash Flow and Net Available Cash proceeds of Asset Dispositions of assets
of the Pulitzer Entities (including Pulitzer Collateral) and the proceeds of
Permitted Second Lien Refinancing Indebtedness; or


(iii)        with respect to any Intercompany Debt owing by any Lee Entity to
any Pulitzer Entity, (A) increase the interest rate (or any equivalent payments)
thereon from that in effect on the Effective Date, (B) make any payments thereon
other than to the extent permitted under Section 10.02(a) or (C) provide a lien
on any assets of any Lee Entity to secure such Intercompany Debt.


10.11     Pulitzer Cash Flow.


(a)          Notwithstanding anything to the contrary contained in this
Agreement, from and after the Pulitzer Debt Satisfaction Date, the Borrower
shall, on each Pulitzer Excess Cash Flow Payment Date, (i) cause Pulitzer and
its Subsidiaries to distribute to the Borrower the Pulitzer Excess Cash Flow
Repayment Amount (as defined in the Second Lien Loan Agreement (or as thereafter
amended or modified in accordance with the terms thereof and hereof)) and (ii)
(A) prior to the third anniversary of the Effective Date, apply such Pulitzer
Excess Cash Flow Repayment Amount, first, in accordance with Section 5.02(c) of
the Second Lien Loan Agreement as in effect on the Effective Date (or as
thereafter amended or modified in accordance with the terms thereof and hereof)
and, second, for any general corporate purposes as determined by the Borrower,
including, without limitation, to make payments on Permitted Indebtedness and to
make Capital Expenditures, in each case to the extent otherwise permitted
hereunder, and (B) after the third anniversary of the Effective Date, apply such
Pulitzer Excess Cash Flow Repayment Amount to prepay the Second Lien Loans in
accordance with Section 5.02(b) of the Second Lien Loan Agreement as in effect
on the Effective Date (or as thereafter amended or modified in accordance with
the terms thereof and hereof); provided that no such distribution or application
shall be made to the extent (and for so long as) such distribution to the
Borrower is not permitted under Section 10.02(b) or constitutes a “Restricted
Payment” under, and is then prohibited to be made by, the First Lien Notes
Indenture, in each case solely as a result of a “Default” occurring thereunder;
provided, further, that, upon the earliest to occur of such “Default” being
cured, waived, or otherwise ceasing to continue, such distribution (and
application thereof) shall be made promptly, and in any event within two
Business Days, following such earliest occurrence.


(b) From and after the Pulitzer Debt Satisfaction Date, the Borrower shall, no
less frequently than weekly, cause the Pulitzer Entities to distribute all cash
flows of the Pulitzer Entities which (i) are not described in the definition of
Pulitzer Excess Cash Flows as amounts which are permitted or required to be
applied by the Pulitzer Entities for the purposes described in clause (b) of
such definition in respect of obligations or liabilities of the Pulitzer
Entities and (ii) do not constitute Pulitzer Excess Cash Flow Repayment Amounts
(as defined in the Second Lien Loan Agreement (or as thereafter amended or
modified in accordance with the terms


-166-

--------------------------------------------------------------------------------

thereof and hereof)), to the Borrower for application by the Borrower or its
Restricted Subsidiaries for any purpose permitted hereunder.


(c) Prior to the Pulitzer Debt Satisfaction Date, the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (as
determined in Good Faith by the Borrower) to apply all Pulitzer Excess Cash Flow
and all Excess Proceeds from any Asset Disposition of any assets or properties
of the Pulitzer Entities to prepay the Payment Obligations under the Pulitzer
Debt to the extent otherwise permitted thereunder and hereunder.


(d) Until the Pulitzer Debt Satisfaction Date and for so long as the Second Lien
Term Loans are outstanding and the Second Lien Loan Documents (or any agreement
or instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) include provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities to
repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the notes or any other Pari Passu
Lien Indebtedness (it being understood that no Indebtedness under the Second
Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) will be deemed to include provisions to the foregoing effect solely
by virtue of Liens on Lee Collateral, Pulitzer Collateral or other collateral,
Guarantees, maturity or structural subordination), the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (as
determined in Good Faith by the Borrower) to cause, without duplication, (i) all
expenses of the Pulitzer Entities (other than expenses that, prior to the
Effective Date, were ordinarily settled through intercompany charges between the
Borrower and its Restricted Subsidiaries (other than the Pulitzer Entities), on
the one hand, and the Pulitzer Entities, on the other hand), (ii) after the
Pulitzer Debt Satisfaction Date, all expenses of the Pulitzer Entities that,
prior to the Effective Date, were ordinarily settled through intercompany
charges between the Borrower and its Restricted Subsidiaries (other than the
Pulitzer Entities), on the one hand, and the Pulitzer Entities, on the other
hand, in an aggregate amount not to exceed $12.5 million per fiscal year, (iii)
all interest payments on the Second Lien Term Loans, (iv) all costs, fees,
expenses, interest, premium and principal payments in respect of Indebtedness
for borrowed money in respect of which any of the Pulitzer Entities is the
direct obligor and (v) Investments made in cash by the Pulitzer Entities, in
each case, to be paid or made from cash flows (including, but not limited to,
Net Available Cash from any Asset Disposition of any assets or properties of the
Pulitzer Entities) originally generated or received (other than directly or
indirectly received from any Lee Entity) by the Pulitzer Entities; provided
that, in the case of clauses (i) through (v) above, to the extent the Pulitzer
Entities do not have sufficient cash flows (including Net Available Cash from
any Asset Disposition of any assets or properties of Pulitzer Entities to the
extent permitted by the terms of this Agreement and any other documents
governing any Indebtedness of the Borrower or any of its Subsidiaries) to make
such payments as determined in Good Faith by the Borrower, such payments may be
paid by the Borrower or any of its Subsidiaries.


10.12     Lee Entities Cash Flows.  The Borrower shall (and shall cause the Lee
Entities to) use commercially reasonable efforts (as determined in Good Faith by
the Borrower)


-167-

--------------------------------------------------------------------------------

to cause (i) all expenses and cash Investments of the Lee Entities (including
all payments of principal of, accrued interest on, and costs, fees and expenses
incurred pursuant to, Permitted Indebtedness of the Lee Entities (other than
such Indebtedness Incurred pursuant to the Second Lien Loan Documents) which are
due and payable)) and (ii) except as otherwise permitted under this Agreement,
any voluntary prepayments of any Permitted Indebtedness of any of the Lee
Entities (other than such Indebtedness Incurred pursuant to the Second Lien Loan
Documents), to be paid, in the case of each of clauses (i) and (ii), from cash
flows (including but not limited to proceeds from any Asset Disposition of any
assets or properties of the Lee Entities) originally generated or received
(other than directly or indirectly received from a Pulitzer Entity) by the Lee
Entities.


10.13     Post-Amendment Requirements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, on or before February 28, 2019 (or
such later date as the Administrative Agent may agree in its sole discretion)
fail to deliver to the Administrative Agent the items set forth on Schedule X.


SECTION 11.    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):


11.01     Payments.  The Borrower shall (i) default in the payment when due of
any principal of any Loan, Note or Unpaid Drawing or (ii) default, and such
default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan, Note or Unpaid Drawing or any Fees
or any other amounts owing hereunder or under any other Credit Document; or


11.02     Representations, etc.  Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or


11.03     Covenants.  (i)(A)The Borrower or any of its Subsidiaries shall
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.08, 9.11, 9.12, 9.15, or Section 10
or (B) the Borrower shall default in the due performance or observance by it of
any term, covenant or agreement contained in Section 9.04 or (ii) the Borrower
or any of its Subsidiaries shall default in the due performance or observance by
it of any other term, covenant or agreement contained in this Agreement (other
than those set forth in Sections 11.01 and 11.02) and such default shall
continue unremedied for a period of 30 days after written notice thereof to the
Borrower or the defaulting party by the Administrative Agent or the Required
Lenders; provided, that a breach of Section 10.09 shall not constitute a Default
or an Event of Default with respect to the Term Loan Facility or any Term Loans
unless and until the Majority Lenders under the Revolving Facility shall have
terminated their Revolving Loan Commitments and declared all amounts under the
Revolving Facility to be due and payable (such period commencing with the date
of a default under subsection 10.09 and ending on the date on which the Majority
Lenders with respect to the Revolving Facility terminate and accelerate the
Revolving Facility, the “Term Loan Standstill Period”); or


-168-

--------------------------------------------------------------------------------

11.04     Default Under Other Agreements.  (i)  The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due (and/or, in the case of an Interest Rate Agreement or Other Hedging
Agreement, to be terminated) prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable (and/or,
in the case of an Interest Rate Agreement or Other Hedging Agreement, to be
terminated), or required to be pre-paid (and/or terminated, as the case may be)
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$50,000,000 or unless such Indebtedness is in respect of the Second Lien Term
Loans, the First Lien Notes Indenture or (prior to the Pulitzer Debt
Satisfaction Date) the Pulitzer Debt or any  Permitted Pulitzer Debt Refinancing
Indebtedness; provided, however, that with respect to any default under Section
7F of the Pulitzer Debt Agreement or any analogous financial maintenance
covenants in any Permitted Pulitzer Debt Refinancing Indebtedness (such default,
a “Pulitzer Financial Covenant Default”), such default shall only constitute an
Event of Default hereunder if the Pulitzer Debt Satisfaction Date has not
occurred at such time and such default occurs and is not cured or waived within
30 days after the occurrence of such default; provided further that, so long as
no Default or Event of Default has otherwise occurred and is continuing (or was
otherwise occurring or continuing at such time), it shall not be (nor shall it
have been) a Default or Event of Default under this Section 11.04 if an event of
default or default arises (or arose on or prior to the Effective Date)) under a
Deferred Intercompany Note solely as a result of the Borrower’s, Lee
Publications, Inc.’s or Sioux City Newspapers, Inc.’s failure (X) to pay, prior
to the final maturity thereof, the principal amount of the Intercompany Loans
under the Deferred Intercompany Notes as and when it becomes (or became) due and
payable and (Y) to have paid, prior to such Effective Date, interest on the
Intercompany Loans under the Deferred Intercompany Notes as and when it became
due and payable (and, for the avoidance of doubt, it shall not be (nor shall it
have been) a Default or Event of Default if a holder of a Deferred Intercompany
Note shall fail (or shall have failed) to take any action to enforce its rights
under any Deferred Intercompany Note in respect of the foregoing); or


11.05     Bankruptcy, etc.  The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
15 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the


-169-

--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries, or
there is commenced against the Borrower or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 days after the filing
thereof, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any action is taken by the
Borrower or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or


11.06          ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding
standards required for any plan year or part thereof under(within the meaning of
Section 412 of the Code or Section 302 of ERISA or ) applicable to such Plan for
any plan year or part thereof, whether or not waived in accordance with Section
412(c) of the Code or Section 302(c) of ERISA, or has applied for or received
either a waiver of such standards or an extension of any amortization period is
requested or granted under(to the extent applicable), within the meaning of
Section 412 of the Code or Section 302 of ERISA; a Reportable Event shall have
occurred; a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of
a Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement ofthat is described in PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof) and an event described in subsection
.624042.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 shall
behas occurred, or is reasonably expected to occur, with respect to sucha Plan
subject to Title IV of ERISA within the following 30 days; anya Plan whichthat
is subject to Title IV of ERISA shall have hads or is likely to have a trustee
(other than a member of the board of trustees of a Plan which is a multiemployer
plan  (as defined in Section 4001(a)(3) of ERISA)Multiemployer Plan) appointed
to administer such Plan; anya Plan whichthat is subject to Title IV of ERISA is
or shall havehas been terminated or becomes the subject of termination
proceedings under ERISA; any Plan shall have an Unfunded Current Liability
whichthat, when added to the aggregate amount of Unfunded Current Liabilities
with respect to all other Plans, exceeds the aggregate amount of such Unfunded
Current Liabilities that existed on the Effective Date by $10,000,000; a
contribution required to be made with respect to a Plan or a Foreign Pension
Plan has not been timely made; the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate has incurred any liability to or on account of a Plan under
Sections 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996;
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of the
Borrower has incurred any material liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans; or a “default,”
within the meaning of Section 4219(c)(5) of ERISA, has been determined by a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA)plan sponsor of a
Multiemployer Plan to have occurred with respect to anysuch Multiemployer Plan; 
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest


-170-

--------------------------------------------------------------------------------

or liability, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect; or


11.07     Security Documents.  Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.03), and subject to no other Liens (except as
permitted by Section 10.03), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or


11.08     Subsidiaries Guarantee.  The Subsidiaries Guarantee or any provision
thereof shall cease to be in full force or effect as to any Subsidiary Guarantor
(except as a result of a release of any Subsidiary Guarantor in accordance with
the terms of the Guarantee and Collateral Agreement), or any Subsidiary
Guarantor or any Person acting for or on behalf of such Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Guarantee and Collateral Agreement or any Subsidiary Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to the Guarantee and Collateral Agreement;
or


11.09     Intercompany Subordination Agreement.  The Intercompany Subordination
Agreement or any provision thereof shall cease to be in full force or effect as
to the Borrower or any Subsidiary of the Borrower party thereto (except as a
result of a release of any such Person in accordance with the terms of the
Intercompany Subordination Agreement), or the Borrower, any Subsidiary of the
Borrower or any Person acting for or on behalf of the Borrower or any Subsidiary
of the Borrower shall deny or disaffirm the Borrower’s or such Subsidiary’s
obligations under the Intercompany Subordination Agreement or the Borrower or
any of its Subsidiaries shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Intercompany Subordination Agreement; or


11.10     Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any Subsidiary of the Borrower involving in the aggregate for
the Borrower and its Subsidiaries a liability (not paid or to the extent not
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 30 consecutive
days, and the aggregate amount of all such judgments equals or exceeds
$50,000,000 (net of any amounts that are covered by insurance or covered by
indemnification, in each case, as determined in the Good Faith judgment by the
Borrower, by an insurance provider or indemnitor that has not denied coverage);
or


11.11      Change of Control.  A Change of Control shall occur; or


-171-

--------------------------------------------------------------------------------

11.12     11.13Junior Intercreditor Agreement. The Liens on Lee Collateral
securing the Second Lien Term Loans or any Guarantees thereof shall cease, for
any reason, to be validly subordinated to the Liens on Lee Collateral securing
the Obligations as provided in the Junior Intercreditor Agreement or the Junior
Intercreditor Agreement or any provision thereof shall cease to be in full force
or effect, or the Borrower, any Subsidiary of the Borrower or any Person acting
for or on behalf of the Borrower or any Subsidiary of the Borrower shall deny or
disaffirm the Borrower’s or such Subsidiary’s obligations under the Junior
Intercreditor Agreement or the Borrower or any of its Subsidiaries shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to the Junior Intercreditor Agreement;


11.1411.13        Pari Passu Intercreditor Agreements. (a) The Liens securing
Obligations or any Guarantees thereof shall cease, for any reason, to rank pari
passu to the Liens securing the First Lien Notes Obligations as provided in the
Pari Passu Intercreditor Agreement and/or the Pulitzer Pari Passu Intercreditor
Agreement (once in effect) or the Pari Passu Intercreditor Agreement and/or the
Pulitzer Pari Passu Intercreditor Agreement (once in effect) or any provision
thereof shall cease to be in full force or effect, or the Borrower, any
Subsidiary of the Borrower or any Person acting for or on behalf of the Borrower
or any Subsidiary of the Borrower shall deny or disaffirm the Borrower’s or such
Subsidiary’s obligations under the Pari Passu Intercreditor Agreement and/or the
Pulitzer Pari Passu Intercreditor Agreement (once in effect) or the Borrower or
any of its Subsidiaries shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Pari Passu Intercreditor Agreement and/or the Pulitzer Pari Passu
Intercreditor Agreement (once in effect);


(b) The Priority Payment Lien Obligations shall cease, for any reason, to be
provided the payment priority as provided in the Pari Passu Intercreditor
Agreement and/or the Pulitzer Pari Passu Intercreditor Agreement;


then, and in any such event, and at any time thereafter, (A) if any Event of
Default shall then be continuing (other than from a breach of Section 10.09),
the Administrative Agent, upon the written request of the Required Lenders,
shall by writ-ten notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Credit Party and
subject in all cases to the Pari Passu Intercreditor Agreement (provided that,
if an Event of Default specified in Section 11.05 shall occur with respect to
the Borrower, the result which would occur upon the giving of written notice by
the Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice):  (i) declare the Total
Commitment terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Fee shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest in respect of all Loans and the Notes and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Credit Party; (iii) terminate any
Letter of Credit which may be terminated in accordance with its terms; (iv)
direct the Borrower to pay (and the Borrower agrees that upon receipt of such
notice, or upon the occurrence of an Event of Default


-172-

--------------------------------------------------------------------------------

specified in Section 11.05 with respect to the Borrower, it will pay) to the
Collateral Agent at the Payment Office such additional amount of cash or Cash
Equivalents, to be held as security by the Collateral Agent, as is equal to the
aggregate Stated Amount of all Letters of Credit issued for the account of the
Borrower and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; and
(vi) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations and (B) if any Event of Default
shall then be continuing from a breach of Section 10.09, (X) the Administrative
Agent, upon the written request of the Majority Lenders under the Revolving
Facility, shall by written notice to the Borrower, declare the Revolving Loan
Commitments terminated, whereupon all Revolving Loan Commitments of each Lender
shall forthwith terminate immediately and any Commitment Fee shall forthwith
become due and payable without any other notice of any kind and (Y) subject to
the proviso in Section 11.03 above and the expiration of the Term Loan
Standstill Period (if applicable), the Administrative Agent, upon the written
request of the Majority Lenders under the Term Loan Facility, shall, by written
notice to the Borrower, declare the Term Loans (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Credit Documents
with respect to the Term Loan Facility to be due and payable forthwith,
whereupon the same shall immediately become due and payable.


SECTION 12.   The Administrative Agent.


12.01     Appointment.  The Lenders hereby irrevocably designate and appoint
JPMCB as Administrative Agent (for purposes of this Section 12 and Section
13.01, the term “Administrative Agent” also shall include JPMCB in its capacity
as Collateral Agent pursuant to the Security Documents) to act as specified
herein and in the other Credit Documents.  Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and there under as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto. 
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.


12.02    Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the


-173-

--------------------------------------------------------------------------------

Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.


(b)         Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Joint Lead Arrangers are named as
such for recognition purposes only, and in their respective capacities as such
shall have no powers, duties, responsibilities or liabilities with respect to
this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that the Joint Lead Arrangers
shall each be entitled to all indemnification and reimbursement rights in favor
of the Administrative Agent as, and to the extent, provided for under Sections
12.0612.07 and 13.01.  Without limitation of the foregoing, none of the Joint
Lead Arrangers shall, solely by reason of this Agreement or any other Credit
Documents, have any fiduciary relationship in respect of any Lender or the
holder of any Note.


12.03    Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection here with and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default.


12.04    Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders (or all the Lenders if required
hereunder); and the Administrative Agent shall not incur liability to any Lender
by reason of so refraining.  Without limiting the foregoing, neither any Lender
nor the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders (or all the Lenders if
required hereunder).


-174-

--------------------------------------------------------------------------------

12.05     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.


12.0512.06        Reliance.  The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent reasonably believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent.


12.0612.07       Indemnification.  To the extent the Administrative Agent (or
any affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document with respect to such
duties or its role as Administrative Agent; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).


12.08     Posting of Communications.  (a)  The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).


(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Lenders and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Borrower hereby approves


-175-

--------------------------------------------------------------------------------

distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.


(c)        THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY OTHER AGENT
OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party1 pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


(d)           Each Lender and each Issuing Lender agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.


(e)           Each of the Lenders, each of the Issuing Lenders and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.



1
NTD: not defined, please confirm correct. We’ve used this in the tax definitions
as well.



-176-

--------------------------------------------------------------------------------

(f)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.


12.0712.09           The Administrative Agent in its Individual Capacity.  With
respect to its obligation to make (or be deemed to have made) Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender”, “Required Lenders”, “Majority Lenders”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities.  The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.


12.0812.10           Holders.  The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent.  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.


12.0912.11           Resignation by the Administrative Agent.  (a)  The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 30 days’ prior written notice to the Lenders and, unless a
Default or an Event of Default under Section 11.05 then exists, the Borrower. 
Any such resignation by an Administrative Agent hereunder shall also constitute
its (and its applicable Affiliate’s) resignation as an Issuing Lender in which
case the resigning Administrative Agent (and its applicable Affiliates) (x)
shall not be required to issue any further Letters of Credit hereunder and (y)
shall maintain all of its rights as Issuing Lender with respect to any Letters
of Credit issued by it prior to the date of such resignation.  Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.


(b)          Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which


-177-

--------------------------------------------------------------------------------

acceptance shall not be unreasonably withheld, delayed or conditioned (provided
that the Borrower’s approval shall not be required if an Event of Default then
exists).


(c)          If a successor Administrative Agent shall not have been so
appointed within such 30 day period, the Administrative Agent, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed,
provided that the Borrower’s consent shall not be required if an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.


(d)          If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 35th day after the date any such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.


(e)          Upon a resignation of the Administrative Agent pursuant to this
Section 12.0912.11, such former Administrative Agent shall remain indemnified to
the extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such former
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.


12.1012.12            Collateral Matters.  (a)  Each Lender authorizes and
directs the Collateral Agent to enter into the Security Documents for the
benefit of the Lenders and the other Secured Creditors.  Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders (or all the
Lenders, as the case may be) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.  The Collateral Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action with respect to any Collateral or the Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.


(b)         The Lenders hereby authorize the Collateral Agent, at its option and
in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations at any time arising under or in
respect of this Agreement or the Credit Documents or the trans-actions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than the Borrower and its Subsidiaries)
upon the sale or other disposition thereof in compliance with Section 10.05,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.12) or (iv)
as otherwise may be expressly provided in this Agreement and/or the relevant


-178-

--------------------------------------------------------------------------------

Security Documents.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.1012.12.


(c)          The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.1012.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).


(d)           The Lenders hereby authorize and instruct the Collateral Agent to
enter into each Intercreditor Agreement and to take all actions and execute all
documents required or deemed advisable by it in accordance with the terms of
each such Intercreditor Agreement.


12.1112.13            Delivery of Information.  The Administrative Agent shall
not be required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.


12.14      Certain ERISA Matters.  (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each other Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional


-179-

--------------------------------------------------------------------------------

asset managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, and the conditions for
exemptive relief thereunder are and will continue to be satisfied in connection
therewith,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the Collateral or the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).


SECTION 13.       Miscellaneous.


13.01      Payment of Expenses, etc.  The Borrower hereby agrees to:  (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each Agent (which shall include
for all purposes in this Section 13.01,


-180-

--------------------------------------------------------------------------------

without limitation, any successor Agent contemplated by Section 12.0912.11,
including any such successor Agent appointed following a Mandatory Resignation)
(including, without limitation, the reasonable fees and disbursements of Simpson
Thacher & Bartlett LLP and each Agent’s other counsel and consultants) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of each Agent  and its Affiliates in connection with its or
their syndication efforts with respect to this Agreement and of each Agent
(including, without limitation, any successor Agent contemplated by Section
12.0912.11, including any such successor Agent appointed following a Mandatory
Resignation) and, after the occurrence and during the continuance of an Event of
Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reason-able fees and disbursements of counsel and consultants for each Agent
and, after the occurrence and during the continuance of an Event of Default,
counsel for each of the Issuing Lenders and Lenders); (ii) without duplication
with Section 5.04(a), pay and hold each Agent, each of the Issuing Lenders and
each of the Lenders harmless from and against any and all present and future
stamp, excise and other similar documentary taxes with respect to the foregoing
matters and save each Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such Agent,
such Issuing Lender or such Lender) to pay such taxes; and (iii) indemnify each
Agent, each Issuing Lender and each Lender, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors (each, an “Indemnitee”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) of whatsoever kind or nature incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any Agent, any Issuing Lender or any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such a demand
do not strictly comply with the terms of such Letter of Credit) or the
consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents or in any other way relating to or arising out of
this Agreement or any other Credit Document, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law


-181-

--------------------------------------------------------------------------------

(including applicable permits thereunder), or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).  To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Lender or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. For the avoidance of doubt, except as expressly provided herein,
this Section 13.01 shall not apply with respect to Taxes other than any Taxes
that represent losses, liabilities, claims, damages or expenses arising from any
non-Tax claim. No Indemnitee shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Credit Documents or the transactions contemplated hereby or
thereby.


13.02       Right of Setoff. (a) Subject to the terms of each Intercreditor
Agreement, in addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, each Issuing Lender and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
the Borrower or any other Credit Party against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, such Issuing
Lender or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent, such
Issuing Lender or such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.


(b)         NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTER-CLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTI-TUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREE-MENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PUR-SUANT TO CALIFORNIA CODE
OF CIVIL


-182-

--------------------------------------------------------------------------------

PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHER-WISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCE-ABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXER-CISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SUB-SECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINIS-TRA-TIVE AGENT HEREUNDER.


(c)          Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest; provided further, that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.


13.03      Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
facsimile or electronic mail) and sent or delivered by mail, facsimile,
electronic mail or overnight courier service:  if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II or in the
administrative questionnaire delivered to the Administrative Agent; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, when sent by mail, facsimile, electronic mail or courier, be effective
when deposited in the mail, sent by facsimile or electronic mail or delivered to
the overnight courier, as the case may be, except that notices and
communications to the Administrative Agent or the


-183-

--------------------------------------------------------------------------------

Borrower shall not be effective until received by the Administrative Agent or
the Borrower, as the case may be.


13.04      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, the Borrower may not assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of each Lender and,
provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Sections 2.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of Security Documents (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such participant is participating.  In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (including, without limitation,
any rights of set-off) (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided that, notwithstanding the foregoing, each participant
shall be entitled to the benefits of Sections 2.10 and 5.04 (subject to the
requirements and limitations therein, including the requirements under Section
5.04(b) (it being understood that the documentation required under Section
5.04(b) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided further that such participant (i) agrees
to be subject to the provisions of Sections 2.10 and 5.04 as if it were an
assignee under paragraph (b) of this Section and (ii) shall not be entitled to
receive any greater payment under Sections  2.10 and 5.04 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any applicable law, treaty,
governmental rule, regulation, guideline


-184-

--------------------------------------------------------------------------------

or order, or in the interpretation thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority made subsequent to the date hereof that
occurs after the participant acquired the applicable participation.


(b)          Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related out-standing Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to (i)(A) its parent company and/or any affiliate of such Lender which
is at least 50% owned by such Lender or its parent company or (B) to one or more
other Lenders or any affiliate of any such other Lender which is at least 50%
owned by such other Lender or its parent company (provided that any fund that
invests in loans and is managed or advised by the same investment advisor of
another fund which is a Lender (or by an Affiliate of such investment advisor)
shall be treated as an affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $1,000,000, in the case of the Revolving Facility, or (except in the case
of an assignment by the Arranger (or an Affiliate thereof) in connection with
the Term Loan Facility) $1,000,000, in the case of the Term Loan Facility, in
the aggregate for the assigning Lender or assigning Lenders, of such Commitments
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time, Schedule I shall be deemed modified to reflect
the Commitments and/or outstanding Loans, as the case may be, of such new Lender
and of the existing Lenders, (ii) upon the surrender of the relevant Notes by
the assigning Lender (or, upon such assigning Lender’s indemnifying the Borrower
for any lost Note pursuant to a customary indemnification agreement) new Notes
will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists, the Borrower, shall be required in connection with any such assignment
pursuant to clause (y) above (each of which consents shall not be unreasonably
withheld or delayed; provided that consent shall be deemed to have been given by
the Borrower if the Borrower has not responded within five Business Days of a
request therefor), (iv) the Administrative Agent shall receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15.  To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans.  At
the time of each assignment pursuant to this Section 13.04(b) to a Person which
is not already a Lender


-185-

--------------------------------------------------------------------------------

hereunder, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrower the appropriate Internal Revenue Service Forms
(and, if applicable, a Section 5.04(b)(ii) Certificate) described in Section
5.04(b).  To the extent that an assignment of all or any portion of a Lender’s
Commitments and related outstanding Obligations pursuant to Section 2.13 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10, 3.06 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).


(c)          Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to secure obligations of such Lender,
including any pledge to a Federal Reserve Bank or other central bank in support
of borrowings made by such Lender from such Federal Reserve Bank or other
central bank.  No pledge pursuant to this clause (c) shall release the
transferor Lender from any of its obligations hereunder.


13.05      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.


13.06       Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.


(b)          Except as otherwise provided in this Agreement or in the Pari Passu
Intercreditor Agreement, each of the Lenders agrees that, if it should receive
any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Unpaid Drawings, Commitment Fee or Letter of
Credit Fees, of a


-186-

--------------------------------------------------------------------------------

sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest; provided, further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Subsidiary Guarantor shall be
applied to any Excluded Swap Obligations of such Subsidiary Guarantor.


(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.


13.07      Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders).


(b)          All computations of interest, Commitment Fee and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Fee or Fees are
payable.


13.08      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCU-MENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL , EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE PERSONAL JURISDICTION OF THE AFORESAID COURTS.  THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURIS-DIC-TION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION


-187-

--------------------------------------------------------------------------------

PROCEEDING WITH RESPECT TO THIS AGREE-MENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER THE BORROWER.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFEC-TIVE 30 DAYS AFTER SUCH MAILING.  THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHER-WISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.


(b)          THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


13.09      Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission) and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.


13.10      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which (i) the Borrower, the Administrative Agent and
each of the initial Lenders shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered the same (including by
facsimile or other electronic transmission) to the Administrative Agent at the
Notice Office and (ii) each of the conditions precedent set forth in Section 6
shall have been satisfied.


-188-

--------------------------------------------------------------------------------

13.11       Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


13.12       Amendment or Waiver; etc.


(a)  Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although (x)
additional parties may be added to (and annexes may be modified to reflect such
additions), and(y) Subsidiaries of the Borrower may be released from, the
Guarantee and Collateral Agreement in accordance with the provisions hereof and
thereof, and (z) this Agreement only be amended as provided in Section 2.10(d),
in each case without the consent of the other Credit Parties party thereto or
the Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (with Obligations being
directly affected in the case of following clause (i)), (i)(x) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond its Maturity Date, or reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
13.07(a) shall not constitute a reduction in the rate of interest or Fees for
the purposes of this clause (i)), or (y) reduce the amount of, or extend the
date of, any Scheduled Term Loan Repayment of the Term Loans, (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under the Guarantee and Collateral Agreement, (iii) amend,
modify or waive any provision of this Section 13.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and the Revolving Loan Commitments on the
Effective Date), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date) or (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement;
provided further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) except in cases where additional extensions of
term loans and/or revolving loans are being afforded substantially the same
treatment afforded to the Term Loans and Revolving Loans pursuant to this
Agreement as in effect on, and after giving effect to, the Effective Date, (x)
without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below, alter the required application of any prepayments
or repayments (or


-189-

--------------------------------------------------------------------------------

commitment reduction), as between the various Tranches, pursuant to Section
5.01(a) or 5.02 (excluding Section 5.02(b)) (although, subject to clause (7)
below, the Required Lenders may waive, in whole or in part, any such prepayment,
repayment or commitment reduction, so long as the application, as amongst the
various Tranches, of any such prepayment, repayment or commitment reduction
which is still required to be made is not altered) or (y) without the consent of
each Lender of each Tranche which is adversely affected by such amendment, amend
the definition of Majority Lenders (it being understood that with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Term Loans and Revolving Loan Commitments
are included on the Effective Date), (3) without the consent of each Issuing
Lender, amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (4) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, (5) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (6) without the written consent of the Majority Lenders with
respect to the Revolving Facility, amend, modify or waive (i) any condition
precedent set forth in Section 7 with respect to the making of Revolving Loans
or the issuance of Letters or Credit (it being understood that a general waiver
of an existing Default or Event of Default by the required Lenders or an
amendment approved by the required Lenders that has the effect of “curing” an
existing Default or Event of Default and permitting the making of Loans or other
extension of credit shall constitute a waiver of a condition precedent governed
by this clause), (ii) Section 5.01(a) or 5.02 (excluding Section 5.02(b)) to
alter the required application of prepayments or repayments (or Commitment
reduction) either in a manner (x) adverse to the RL Lenders or (y) that would
alter the priority, or reduce the amount, of any payment received by the RL
Lenders or (iii) any provision of Section 10.09 (and any defined terms solely
used therein) or any other provision to any Credit Document that has been added
solely for the benefit of the Revolving Facility (as may be agreed between the
Majority Lenders under the Revolving Facility and the Borrower) (and for the
avoidance of doubt, it is understood and agreed that the Required Lenders may
not, and nor shall the consent of the Required Lenders be needed to, amend,
modify or waive any provision of Section 10.09 (or any defined term solely used
therein) or any other provision to any Credit Document that has been added
solely for the benefit of the Revolving Facility (as may be agreed between the
Majority Lenders under the Revolving Facility and the Borrower)) or (8) without
the written consent of each non-Defaulting RL Lender, amend, modify or waive
Section 5.05 of the Pari Passu Intercreditor Agreement or the Pulitzer Pari
Passu Intercreditor Agreement (once in effect) to alter the required application
of prepayments or repayments or application of proceeds in a manner adverse to
the RL Lenders.


(b)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower, if the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related


-190-

--------------------------------------------------------------------------------

Commitments), to replace only the Revolving Loan Commitments and/or Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings, in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the Commitments
which are terminated and Loans which are repaid pursuant to preceding clause (B)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specific-ally consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).


13.13      Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.0612.07 and 13.01 shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the Obligations.


13.14      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).


13.15      Register.  The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans.  With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pur-


-191-

--------------------------------------------------------------------------------

suant to Section 13.04(b).  Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.  The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15 (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).  The Register shall be available for inspection by the Borrower at
any reasonable time and from time to time upon reasonable prior notice.  Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, each Credit Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.


13.16          Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 13.16, each of the Administrative Agent, each Issuing Lender and
each Lender agrees that it will use its reasonable efforts not to disclose
without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any non-public confidential iInformation (as defined below) with respect
to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
the Administrative Agent, any Issuing Lender or any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Lender or is or
has become available to such Lender on a non-confidential basis, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any


-192-

--------------------------------------------------------------------------------

direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor) or to
any credit insurance provider relating to the Borrower and its obligations, so
long as such contractual counterparty (or such professional advisor) or credit
insurance provider agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.16. “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 13.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


(b)           The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), in each case only if
such Lender or affiliate shall have determined in its sole discretion that the
Lender or affiliate with whom the information is to be shared should have access
to such information; provided that such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.


13.17          Application of Proceeds.
  

(a)           After the exercise of remedies (including rights of setoff)
provided for in Section 11 (or after the Loans and the Obligations owing
hereunder have automatically become immediately due and payable as set forth in
Section 11), any amounts received on account of the Obligations (whether as a
result of a payment under the Guarantee and Collateral Agreement, any
realization on the Collateral, any setoff rights, any distribution in connection
with any proceedings or otherwise and whether received in cash or otherwise)
shall be applied in accordance with the Pari Passu Intercreditor Agreement and
the Pulitzer Pari Passu Intercreditor Agreement (once in effect).


13.18      The Patriot Act.  Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.


-193-

--------------------------------------------------------------------------------

13.19      Limitation on Interest Rate.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.


*     *     *


-194-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



--------------------------------------------------------------------------------

Exhibit B


SCHEDULE I
to the Credit Agreement


Commitments



 
Lender
Revolving Loan Commitment
 
JPMorgan Chase Bank, N.A.
$20,000,000
 
Deutsche Bank AG New York Branch
$7,200,000
 
Total:
$27,200,000




--------------------------------------------------------------------------------

Exhibit C


Exhibit K to the Credit Agreement
(See Attached)



--------------------------------------------------------------------------------

Exhibit K
Page 1


FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT1


This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).  [It
is understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.]  Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”).  The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the] [each] Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). [Each] [Such] sale
and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment, without representation or warranty by
[the][any] Assignor.


[1.
Assignor:
           
2.
Assignee:
 
]2




--------------------------------------------------------------------------------






1
This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same or related
investment managers.




2
If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively.  In the case of an assignment
to funds managed by the same or related investment managers, or





--------------------------------------------------------------------------------

Exhibit K
Page 2



[1][3]. Credit Agreement: First Lien Credit Agreement, dated as of March 31,
2014, among Lee Enterprises, Incorporated (the “Borrower”), the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent.




[2.
Assigned Interest:3



 
 
Assignor
 
 
Assignee
 
Tranche
Assigned4
Aggregate Amount
of
Commitment/Loans
under Relevant
Tranche for all
Lenders
Amount of
Commitment/Loans
under Relevant
Tranche Assigned
[Name of Assignor]
[Name of Assignee]
 
 
__________
 
__________
[Name of Assignor]
[Name of Assignee]
 
 
__________
 
__________




--------------------------------------------------------------------------------







an assignment by multiple Assignors, the Assignors and the Assignee(s) should be
listed in the table under bracketed item 2 below.





3
Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors. Insert additional rows as needed.





4
For complex multi-tranche assignments a separate chart for each tranche should
be used for ease of reference.




--------------------------------------------------------------------------------

Exhibit K
Page 3



[4.
Assigned Interest:5




 
 
 
Tranche Assigned
 
Aggregate Amount of
Commitment/Loans under
Relevant Tranche for all Lenders
 
Amount of
Commitment/Loans under
Relevant Tranche Assigned
 
Term Loans
 
$______________
 
$______________
 
Revolving Loans
 
$______________
 
$______________



Effective Date ___________, ____, ____.


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower[, the Credit Parties] and [its]
[their] Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.






Assignor[s] Information

 
Assignee[s] Information
           
Payment Instructions:

 
Payment Instructions:

 
   
 
   
 
   





  Reference:       Reference:  




Notice Instructions:
 
 
Notice Instructions:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Reference:
 
 
 
Reference:
 


The terms set forth in this Assignment are hereby agreed to:



--------------------------------------------------------------------------------


5
Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.




--------------------------------------------------------------------------------

Exhibit K
Page 4


ASSIGNOR
ASSIGNEE
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]6


By:
     
By:
   

Name:


Name:
 
Title:
 

Title:




--------------------------------------------------------------------------------




6
Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.




--------------------------------------------------------------------------------

Exhibit K
Page 5


[Consented to and]7 Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By:
 
 
 
Name:
 
 
Title:
 




By:
 
 
 
Name:
 
 
Title:
 



LEE ENTERPRISES, INCORPORATED




By:
 
 
 
Name:
 
 
Title:]8
 




--------------------------------------------------------------------------------




7
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement.  Consent of the Administrative
Agent shall not be unreasonably withheld or delayed.




8
Insert only if (i) no Default or Event of Default is then in existence and (ii)
the assignment is being made to an Eligible Transferee pursuant to 13.04(b)(y)
of the Credit Agreement.  Consent of the Borrower shall not be unreasonably
withheld or delayed.





--------------------------------------------------------------------------------

Exhibit K
Page 6

LEE ENTERPRISES, INCORPORATED


CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT


1.            Representations and Warranties.


1.1.         Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [its] Assigned Interest, (ii)
[the] [its] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or affiliates or
any other Person obligated in respect in respect of any Credit Document, (iv)
any requirements under applicable law for the Assignee to become a lender under
the Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by the Borrower, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.         Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii)
confirms that it is (A) a Lender, (B) a parent company and/or an affiliate of
[the][each] Assignor which is at least 50% owned by [the][each] Assignor or its
parent company, (C) an affiliate of any other Lender which is at least 50% owned
by such other Lender or its parent company (provided that any fund that invests
in loans and is managed or advised by the same investment advisor of another
fund which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an affiliate of such other Lender for the purposes of this clause),
(D) a fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (E) an Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of [the][its] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the][its]
Assigned Interest on the basis of which it has made such analysis and decision
and (v) if it is organized under the laws of a jurisdiction outside the United
States, it has attached to this Assignment any tax documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; (b) agrees that it will, independently and without reliance
upon the Administrative Agent, [the][each] Assignor,



--------------------------------------------------------------------------------


Exhibit K
Page 7


or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (c) appoints and authorizes each
of the Administrative Agent and the Collateral Agent, and to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to or otherwise conferred upon the
Administrative Agent and/or the Collateral Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2.            Payment.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect [the] [each] Assigned Interest
(including payments of principal, interest, fees, commissions and other amounts)
to [the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.


3.            Effect of Assignment.  Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date, (i)
[the][each] Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and (ii) [the][each] Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.


4.          General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Acceptance and adoption of the terms
of this Assignment by the Assignee and the Assignor by Electronic Signature or
Delivery of an executed counterpart of a signature page of this Assignment by
any Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).


*          *          *



--------------------------------------------------------------------------------

Exhibit D
Post-Closing Items




1.
All documents and instruments, including Uniform Commercial Code or other
applicable personal property security financing statements and amendments to
Mortgages, required to be filed, registered or recorded to continue the Liens
intended to be continued by the Security Documents, and with the priority
required by the Security Documents shall have been filed, registered or recorded
or delivered to the Collateral Agent for filing, registration or recording.


2.
Recently dated certified charters for each of the Borrower and the other Credit
Parties.


3.
Modifications, in form and substance reasonably satisfactory to the
Administrative Agent, to the operating agreement for STL Distribution Services
LLC.




--------------------------------------------------------------------------------

Exhibit E


Reaffirmation Agreement
(See Attached)



--------------------------------------------------------------------------------

FORM OF REAFFIRMATION AGREEMENT


REAFFIRMATION AGREEMENT, dated as of December 14, 2018 (this “Agreement”), by
and among LEE ENTERPRISES, INCORPORATED (the “Borrower”), the Subsidiary
Guarantors party hereto (together, the “Reaffirming Parties”) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the lenders under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”) and as
collateral agent for the lenders under such Credit Agreement (in such capacity,
the “Collateral Agent”).


WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
March 31, 2014 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), by and among the Borrower, the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent for the Lenders;


WHEREAS, the Reaffirming Parties entered into the Guarantee and Collateral
Agreement, dated as of March 31, 2014 (as amended, supplemented or otherwise
modified, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent, for the benefit of the Secured Creditors under and as defined therein;


WHEREAS, pursuant to the Guarantee and Collateral Agreement, (a) each Subsidiary
Guarantor has guaranteed the Obligations (as defined in the Existing Credit
Agreement) and (b) each Reaffirming Party has granted in favor of the Collateral
Agent a security interest in the collateral described therein;


WHEREAS, the Borrower and the Administrative Agent are on the date hereof
amending the Existing Credit Agreement pursuant to an Amendment Agreement, dated
as of the date hereof (the “Amendment Agreement”), to the Existing Credit
Agreement (as so amended and restated, and as further amended, supplemented or
otherwise modified after the date hereof, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement);


WHEREAS, the Reaffirming Parties expect to realize, or have realized,
substantial direct and indirect benefits as a result of the Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Amendment Agreement;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.  Reaffirmation, etc.  Each of the Reaffirming Parties hereby:


(i)            consents to the Credit Agreement and the transactions
contemplated thereby and hereby confirms its guarantees, pledges, grants of
security interests, acknowledgments, obligations, subordinations and consents
under the Guarantee and Collateral Agreement and the other Security Documents
and Credit Documents to which it is a party and agrees that notwithstanding the
amendment of the Existing Credit Agreement, the effectiveness of the Credit
Agreement and the consummation of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests, agreements, acknowledgments,
obligations, subordinations and consents shall be, and continue to be, in full
force and effect,



--------------------------------------------------------------------------------

(ii)           ratifies the Security Documents and the other Credit Documents to
which it is a party,


(iii)          confirms that all of the Liens and security interests created and
arising under the Guarantee and Collateral Agreement and the other Security
Documents to which it is a party remain in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority as collateral security for the Obligations as existed prior
to giving effect to the amendment and restatement of the Existing Credit
Agreement pursuant to the Credit Agreement,


(iv)          agrees that each of the representations and warranties made by
each Reaffirming Party in the Security Documents to which it is a party is true
and correct as to it in all material respects on and as of the date hereof
(unless such representations expressly relate to an earlier date, in which case
they were true and correct in all material respects on and as of such earlier
date), and


(v)           agrees that it shall take any action reasonably requested by the
Administrative Agent or the Collateral Agent to confirm or effect the intent of
this Agreement.


SECTION 2.  Amendment.  On and after the Amendment Effective Date (as defined in
the Amendment Agreement), (i) each reference in the Security Documents or other
Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement and (ii) the
definition of any term defined in any Security  Document or any other Credit
Document by reference to the terms defined in the Existing Credit Agreement
shall be amended to be defined by reference to the defined term in the Credit
Agreement.


SECTION 3.  Credit Document.  This Agreement is a Credit Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof.


SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.   Delivery of an executed signature page of this Agreement by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.  This Agreement shall be binding on each of the
Reaffirming Parties that has executed this Agreement.


SECTION 5.  No Novation.  Neither this Agreement nor the execution, delivery or
effectiveness of the Credit Agreement shall extinguish the obligations
outstanding under the Security Documents or discharge or release the lien or
priority of the Security Documents.  Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Security
Documents or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith.  Nothing implied in this Agreement, the Credit Agreement,
the Security Documents, the other Credit Documents or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any of Borrower or any other Credit Party from any of its
obligations and liabilities as a “Borrower,” “Subsidiary Guarantor,” “Credit
Party,” or “Assignor” under the Credit Agreement or the Security Documents. 
Each of the Credit Agreement and the Security Documents shall remain in full
force and effect, until (as applicable) and except to any extent modified hereby
or in connection herewith.


SECTION 6.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND



--------------------------------------------------------------------------------

CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.



 
LEE ENTERPRISES, INCORPORATED
     


By:
     
Name:
   
Title:






ACCUDATA, INC.
K. FALLS BASIN PUBLISHING, INC.
LEE CONSOLIDATED HOLDINGS CO.
LEE PUBLICATIONS, INC.
LEE PROCUREMENT SOLUTIONS CO.
SIOUX CITY NEWSPAPERS, INC.
     


By:
     
Name:
   
Title:




 
JOURNAL-STAR PRINTING CO.
LEE CONSOLIDATED HOLDINGS CO.
        By:       Name:     Title:






INN PARTNERS, L.C.
By: ACCUDATA, INC., Managing Member
     


By:
     
Name:
   
Title:



[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------



PULITZER INC.
     


By:
     
Name:
   
Title:






FLAGSTAFF PUBLISHING CO.
HANFORD SENTINEL INC.
NAPA VALLEY PUBLISHING CO.
PANTAGRAPH PUBLISHING CO.
PULITZER MISSOURI NEWSPAPERS, INC.
PULITZER NEWSPAPERS, INC.
PULITZER TECHNOLOGIES, INC.
SANTA MARIA TIMES, INC.
SOUTHWESTERN OREGON PUBLISHING CO.
STAR PUBLISHING COMPANY
YNEZ CORPORATION
     


By:
     
Name:
   
Title:





FAIRGROVE LLC
 
By:
ST. LOUIS POST-DISPATCH LLC, Managing Member  
By:
PULITZER INC., Managing Member      


By:
     
Name:
   
Title:






AMPLIFIED DIGITAL, LLC
ST. LOUIS POST-DISPATCH LLC
STL DISTRIBUTION SERVICES LLC
SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC
PULITZER NETWORK SYSTEMS LLC
 
By:
PULITZER, INC., Managing Member      


By:
     
Name:
   
Title:



[Signature Page to Reaffirmation Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent
     

By:
     
Name:
   
Title:



[Signature Page to Reaffirmation Agreement]





--------------------------------------------------------------------------------


